EX-10.22



 
$400,000,000
 
CREDIT AGREEMENT
 
dated as of October 5, 2005,
 
AS AMENDED AND RESTATED ON JULY 6, 2007
 
among
 
INVENTIV HEALTH, INC.
Formerly Known As VENTIV HEALTH, INC.,
as Borrower,


THE GUARANTORS PARTY HERETO,
 
as Guarantors,
 
THE LENDERS PARTY HERETO
 
and
 
UBS SECURITIES LLC,
 
as Sole Bookmanager and Joint Lead Arranger
 
and
 
KEYBANK N.A., as Co-Documentation Agent,
 
and
 
GENERAL ELECTRIC CAPITAL CORPORATION,
as Co-Documentation Agent,
 
and
 
UBS AG, STAMFORD BRANCH,
 
as Issuing Bank, Administrative Agent and Collateral Agent,
 
and
 
UBS LOAN FINANCE LLC,
 
as Swingline Lender,
 
and
 
BANC OF AMERICA SECURITIES LLC,
 
as Joint Lead Arranger,
 
and
 
BANK OF AMERICA, N.A.,
as Syndication Agent
 
Cahill Gordon & Reindel llp
 
80 Pine Street
 
New York, NY 10005





TABLE OF CONTENTS
 
SectionPage
 
\*charformatARTICLE I
 
 


 
 
DEFINITIONS
 
SECTION 1.01 Defined Terms
SECTION 1.02 Classification of Loans and Borrowings
SECTION 1.03 Terms Generally
SECTION 1.04 Accounting Terms; GAAP
SECTION 1.05 Resolution of Drafting Ambiguities
SECTION 1.06 Effect of This Agreement on the Original Credit Agreement and Other
Loan Documents
 
ARTICLE II
 
 


 
 
THE CREDITS
 
SECTION 2.01 Commitments
SECTION 2.02 Loans
SECTION 2.03 Borrowing Procedure
SECTION 2.04 Evidence of Debt; Repayment of Loans
SECTION 2.05 Fees
SECTION 2.06 Interest on Loans
SECTION 2.07 Termination and Reduction of Commitments
SECTION 2.08 Interest Elections
SECTION 2.09 Amortization of Term Borrowings
SECTION 2.10 Optional and Mandatory Prepayments of Loans.
SECTION 2.11 Alternate Rate of Interest
SECTION 2.12 Yield Protection
SECTION 2.13 Breakage Payments
SECTION 2.14 Payments Generally; Pro Rata Treatment; Sharing of Setoffs
SECTION 2.15 Taxes
SECTION 2.16 Mitigation Obligations; Replacement of Lenders
SECTION 2.17 Swingline Loans
SECTION 2.18 Letters of Credit
SECTION 2.19 Increase in Commitments
 
ARTICLE III
 
 


 
 
REPRESENTATIONS AND WARRANTIES
 
SECTION 3.01 Organization; Powers
SECTION 3.02 Authorization; Enforceability
SECTION 3.03 No Conflicts
SECTION 3.04 Financial Statements; Projections
SECTION 3.05 Properties
SECTION 3.06 Intellectual Property
SECTION 3.07 Equity Interests and Subsidiaries
SECTION 3.08 Litigation; Compliance with Laws
SECTION 3.09 Agreements
SECTION 3.10 Federal Reserve Regulations
SECTION 3.11 Investment Company Act
SECTION 3.12 Use of Proceeds
SECTION 3.13 Taxes
SECTION 3.14 No Material Misstatements
SECTION 3.15 Labor Matters
SECTION 3.16 Solvency
SECTION 3.17 Employee Benefit Plans
SECTION 3.18 Environmental Matters
SECTION 3.19 Insurance
SECTION 3.20 Security Documents
SECTION 3.21 Acquisition Documents; Representations and Warranties in
Acquisition Agreement
SECTION 3.22 Anti-Terrorism Law
 
ARTICLE IV
 
 


 
 
CONDITIONS TO CREDIT EXTENSIONS
 
SECTION 4.01 Conditions to Credit Extension on the Restatement Effective Date
SECTION 4.02 Conditions to All Credit Extensions
 
ARTICLE V
 
 


 
 
AFFIRMATIVE COVENANTS
 
SECTION 5.01 Financial Statements, Reports, etc.
SECTION 5.02 Litigation and Other Notices
SECTION 5.03 Existence; Businesses and Properties
SECTION 5.04 Insurance
SECTION 5.05 Obligations and Taxes
SECTION 5.06 Employee Benefits
SECTION 5.07 Maintaining Records; Access to Properties and Inspections; Annual
Meetings
SECTION 5.08 Use of Proceeds
SECTION 5.09 Compliance with Environmental Laws; Environmental Reports
SECTION 5.10 Interest Rate Protection
SECTION 5.11 Additional Collateral; Additional Guarantors
SECTION 5.12 Security Interests; Further Assurances
SECTION 5.13 Information Regarding Collateral
SECTION 5.14 Affirmative Covenants with Respect to Leases
 
ARTICLE VI
 
 


 
 
NEGATIVE COVENANTS
 
SECTION 6.01 Indebtedness
SECTION 6.02 Liens
SECTION 6.03 Sale and Leaseback Transactions
SECTION 6.04 Investment, Loan and Advances
SECTION 6.05 Mergers and Consolidations
SECTION 6.06 Asset Sales
SECTION 6.07 Acquisitions
SECTION 6.08 Dividends
SECTION 6.09 Transactions with Affiliates
SECTION 6.10 Financial Covenant.
SECTION 6.11 Prepayments of Other Indebtedness; Modifications of Organizational
Documents and Other Documents, etc.
SECTION 6.12 Limitation on Certain Restrictions on Subsidiaries
SECTION 6.13 Limitation on Issuance of Capital Stock
SECTION 6.14 Limitation on Creation of Subsidiaries
SECTION 6.15 Business
SECTION 6.16 [Reserved]
SECTION 6.17 Fiscal Year
SECTION 6.18 [Reserved]
SECTION 6.19 No Further Negative Pledge
SECTION 6.20 Anti-Terrorism Law; Anti-Money Laundering
SECTION 6.21 Embargoed Person
SECTION 6.22 Post-Closing Matters
 
ARTICLE VII
 
 


 
 
GUARANTEE
 
SECTION 7.01 The Guarantee
SECTION 7.02 Obligations Unconditional
SECTION 7.03 Reinstatement
SECTION 7.04 Subrogation; Subordination
SECTION 7.05 Remedies
SECTION 7.06 Instrument for the Payment of Money
SECTION 7.07 Continuing Guarantee
SECTION 7.08 General Limitation on Guarantee Obligations
SECTION 7.09 Release of Guarantors
 
ARTICLE VIII
 
 


 
 
EVENTS OF DEFAULT
 
SECTION 8.01 Events of Default
SECTION 8.02 Rescission
SECTION 8.03 Application of Proceeds
 
ARTICLE IX
 
 


 
 
THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT
 
SECTION 9.01 Appointment and Authority
SECTION 9.02 Rights as a Lender
SECTION 9.03 Exculpatory Provisions
SECTION 9.04 Reliance by Agent
SECTION 9.05 Delegation of Duties
SECTION 9.06 Resignation of Agent
SECTION 9.07 Non-Reliance on Agent and Other Lenders
SECTION 9.08 No Other Duties, etc
 
ARTICLE X
 
 


 
 
MISCELLANEOUS
 
SECTION 10.01 Notices
SECTION 10.02 Waivers; Amendment
SECTION 10.03 Expenses; Indemnity; Damage Waiver
SECTION 10.04 Successors and Assigns.
SECTION 10.05 Survival of Agreement
SECTION 10.06 Counterparts; Integration; Effectiveness; Electronic Execution
SECTION 10.07 Severability
SECTION 10.08 Right of Setoff
SECTION 10.09 Governing Law; Jurisdiction; Consent to Service of Process
SECTION 10.10 Waiver of Jury Trial
SECTION 10.11 Headings
SECTION 10.12 Treatment of Certain Information; Confidentiality
SECTION 10.13 USA PATRIOT Act Notice
SECTION 10.14 Interest Rate Limitation
SECTION 10.15 Lender Addendum
SECTION 10.16 Obligations Absolute





 
 


--------------------------------------------------------------------------------




ANNEXES
 
Annex I Amortization Table
 
SCHEDULES
 
Schedule 1.01(b) Subsidiary Guarantors
Schedule 1.01(c) Excluded Subsidiaries
Schedule 1.01(d) Acquisition Documents
Schedule 3.03 Governmental Approvals; Compliance with Laws
Schedule 3.06(c) Violations or Proceedings
Schedule 3.09 Material Agreements
Schedule 3.18 Environmental Matters
Schedule 3.19 Insurance
Schedule 3.21 Acquisition Documents
Schedule 4.01(g) Local Counsel
Schedule 4.01(n)(vi) Landlord Access Agreements
Schedule 4.01(o)(iii) Title Insurance Amounts
Schedule 6.01(b) Existing Indebtedness
Schedule 6.02(c) Existing Liens
Schedule 6.04(b) Existing Investments
 
EXHIBITS
 
Exhibit A Form of Administrative Questionnaire
Exhibit B Form of Assignment and Assumption
Exhibit C Form of Borrowing Request
Exhibit D Form of Compliance Certificate
Exhibit E Form of Interest Election Request
Exhibit F Form of Joinder Agreement
Exhibit G Form of Landlord Access Agreement
Exhibit H Form of LC Request
Exhibit I Form of Lender Addendum
Exhibit J Form of Mortgage
Exhibit K-1 Form of Additional Term Loan Note
Exhibit K-2 Form of Delayed Draw Term Loan Note
Exhibit K-3 Form of Additional Revolving Note
Exhibit K-4 Form of Swingline Note
Exhibit L-1 Form of Perfection Certificate
Exhibit L-2 Form of Perfection Certificate Supplement
Exhibit M Form of Security Agreement
Exhibit N Form of Opinion of Company Counsel
Exhibit O Form of Solvency Certificate
Exhibit P Form of Intercompany Note
Exhibit Q Form of Non-Bank Certificate



CREDIT AGREEMENT
 
This AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
July 6, 2007, among INVENTIV HEALTH, INC., formerly known as VENTIV HEALTH,
INC., a Delaware corporation (“Borrower”), the Subsidiary Guarantors (such term
and each other capitalized term used but not defined herein having the meaning
given to it in Article I), the Lenders, UBS SECURITIES LLC, as bookmanager (in
such capacity, “Bookmanager”) and as joint lead arranger (in such capacity, a
“Joint Lead Arranger”), KeyBank N.A. as co-documentation agent, General Electric
Capital Corporation, as co-documentation agent (together, in such capacity,
“Co-Documentation Agents”), UBS LOAN FINANCE LLC, as swingline lender (in such
capacity, “Swingline Lender”), UBS AG, STAMFORD BRANCH, as issuing bank (in such
capacity, “Issuing Bank”), as administrative agent (in such capacity,
“Administrative Agent”) for the Lenders and as collateral agent (in such
capacity, “Collateral Agent”) for the Secured Parties and the Issuing Bank, BANC
OF AMERICA SECURITIES LLC, as joint lead arranger (in such capacity, a “Joint
Lead Arranger”), and BANK OF AMERICA, N.A., as syndication agent (in such
capacity, “Syndication Agent”).
 
WITNESSETH:
 
WHEREAS, Borrower, the Lenders, Joint Lead Arrangers, Co-Documentation Agents,
Syndication Agent, and Administrative Agent have previously entered into a
Credit Agreement dated as of October 3, 2005 (the “Original Credit Agreement”).
 
WHEREAS, (a) Tranche B Loans were made on the Closing Date, in an aggregate
principal amount equal to $175,000,000 and (b) Revolving Loans were made
available at any time after the Closing Date and from time to time prior to the
Revolving Maturity Date (as defined in the Original Credit Agreement), in an
aggregate principal amount at any time outstanding not in excess of $50,000,000.
 
WHEREAS, the Borrower has requested Additional Term Loans in an aggregate
principal amount of $330,000,000, Delayed Draw Term Loans from time to time
during the Delayed Draw Availability Period in an aggregate principal amount not
to exceed $20,000,000 and Additional Revolving Loans in an aggregate principal
amount not to exceed $50,000,000 to be made available on the Restatement
Effective Date; and
 
WHEREAS, the proceeds of the Additional Term Loans, Delayed Draw Term Loans and
Additional Revolving Loans are to be used in accordance with Section 3.12.
 
NOW, THEREFORE, the Lenders are willing to extend such credit to Borrower and
the Issuing Bank is willing to issue letters of credit for the account of
Borrower on the terms and subject to the conditions set forth herein.
Accordingly, the parties hereto agree as follows:
 
ARTICLE I  
 


 
DEFINITIONS
 
SECTION 1.01  Defined Terms
 
. As used in this Agreement, the following terms shall have the meanings
specified below:
 
“ABR,” when used in reference to any Loan or Borrowing, is used when such Loan,
or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“ABR Additional Term Loan” shall mean any Additional Term Loan bearing interest
at a rate determined by reference to the Alternate Base Rate in accordance with
the provisions of Article II.
 
“ABR Additional Revolving Loan” shall mean any Additional Revolving Loan bearing
interest at a rate determined by reference to the Alternate Base Rate in
accordance with the provisions of Article II.
 
“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.
 
“ABR Delayed Draw Term Loan” shall mean any Delayed Draw Term Loan bearing
interest at a rate determined by reference to the Alternate Base Rate in
accordance with the provisions of Article II.
 
“ABR Loan” shall mean any Additional Term Loan, ABR Additional Revolving Loan,
and ABR Delayed Draw Term Loan.
 
“Acquisition Consideration” shall mean the purchase consideration for any
Permitted Acquisition and all other payments by Borrower or any of its
Subsidiaries in exchange for, or as part of, or in connection with, any
Permitted Acquisition, whether paid in cash or by exchange of Equity Interests
or of properties or otherwise and whether payable at or prior to the
consummation of such Permitted Acquisition or deferred for payment at any future
time, whether or not any such future payment is subject to the occurrence of any
contingency, and includes any and all payments representing the purchase price
and any assumptions of Indebtedness, “earn-outs” and other agreements to make
any payment the amount of which is, or the terms of payment of which are, in any
respect subject to or contingent upon the revenues, income, cash flow or profits
(or the like) of any person or business; provided that any such future payment
that is subject to a contingency shall be considered Acquisition Consideration
only to the extent of the reserve, if any, required under GAAP at the time of
such sale to be established in respect thereof by Borrower or any of its
Subsidiaries.
 
“Additional Revolving Availability Period” shall mean the period from and
including the Restatement Effective Date to but excluding the earlier of (i) the
Business Day preceding the
 
Additional Revolving Maturity Date and (ii) the date of termination of the
Additional Revolving Commitments.
 
“Additional Revolving Borrowing” shall mean a Borrowing comprised of Additional
Revolving Loans.
 
“Additional Revolving Commitment Fee” shall have the meaning assigned to such
term in Section 2.05(a).
 
“Additional Revolving Exposure” shall mean, with respect to any Lender at any
time, the aggregate principal amount at such time of all outstanding Additional
Revolving Loans of such Lender, plus the aggregate amount at such time of such
Lender’s LC Exposure, plus the aggregate amount at such time of such Lender’s
Swingline Exposure.
 
“Additional Revolving Loans” shall mean a Loan made by the Lenders to the
Borrower pursuant to Section 2.01(c). Each Additional Revolving Loan shall
either be an ABR Additional Revolving Loan or a Eurodollar Additional Revolving
Loan.
 
“Additional Revolving Loan Commitment” shall mean, with respect to each Lender,
the commitment, if any, of such Lender to make Additional Revolving Loans
hereunder up to the amount set forth on Schedule I to the Lender Addendum
executed and delivered by such Lender or by an Increase Joinder, or in the
Assignment and Assumption pursuant to which such Lender assumed its Additional
Revolving Commitment, as applicable, as the same may be (a) reduced from time to
time pursuant to Section 2.07 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 10.04. The
aggregate amount of the Lenders’ Additional Revolving Commitments on the
Restatement Date is $50,000,000.
 
“Additional Revolving Loan Lender” shall mean a Lender with an Additional
Revolving Loan Commitment.
 
“Additional Revolving Maturity Date” shall mean the date which is six years
after the Restatement Effective Date or, if such date is not a Business Day, the
first Business Day thereafter.
 
“Additional Term Loans” shall mean the term loans made by the Lenders to
Borrower pursuant to Section 2.01 or by an Increase Joinder. Each Additional
Term Loan shall be either an ABR Additional Term Loan or a Eurodollar Additional
Term Loan.
 
“Additional Term Loan Borrowing” shall mean a Borrowing comprised of Additional
Term Loans.
 
“Additional Term Loan Commitment” shall mean, with respect to each Additional
Term Loan Lender, the commitment, if any, of such Additional Term Loan Lender to
make an Additional Term Loan hereunder on the Restatement Effective Date in the
amount set forth in Schedule I to the Lender Addendum executed and delivered by
such Additional Term Loan Lender or by an Increase Joinder, or in the Assignment
and Assumption pursuant to which such Lender shall have assumed its Additional
Term Loan Commitment, as applicable, as the same may be (a) reduced from time to
time pursuant to Section 2.07 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 10.04. The
initial aggregate amount of the Lenders’ Additional Term Loan Commitments is
$330,000,000.
 
“Additional Term Loan Lender” shall mean a Lender with an Additional Term Loan
Commitment or an outstanding Additional Term Loan.
 
“Additional Term Loan Maturity Date” shall mean the date which is seven years
after the Restatement Effective Date or, if such date is not a Business Day, the
first Business Day thereafter.
 
“Adjusted LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, (a) an interest rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) determined by the Administrative Agent
to be equal to the LIBOR Rate for such Eurodollar Borrowing in effect for such
Interest Period divided by (b) 1 minus the Statutory Reserves (if any) for such
Eurodollar Borrowing for such Interest Period.
 
“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto and includes each other person appointed as the successor
pursuant to Article IX.
 
“Administrative Agent Fee” shall have the meaning assigned to such term in
Section 2.05(b).
 
“Administrative Questionnaire” shall mean an Administrative Questionnaire in
substantially the form of Exhibit A.
 
“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, that, for purposes of Section 6.09, the term “Affiliate”
shall also include (i) any person that directly or indirectly owns more than 10%
of any class of Equity Interests of the person specified or (ii) any person that
is an executive officer or director of the person specified.
 
“Agents” shall mean the Administrative Agent and the Collateral Agent; and
“Agent” shall mean any of them.
 
“Agreement” shall have the meaning assigned to such term in the preamble hereto.
 
“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded upward,
if necessary, to the nearest 1/100th of 1%) equal to the greater of (a) the Base
Rate in effect on such day and (b) the Federal Funds Effective Rate in effect on
such day plus 0.50%. If the Administrative Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Effective Rate for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms of the definition thereof, the Alternate Base Rate
shall be determined without regard to clause (b) of the preceding sentence until
the circumstances giving rise to such inability no longer exist. Any change in
the Alternate Base Rate due to a change in the Base Rate or the Federal Funds
Effective Rate shall be effective on the effective date of such change in the
Base Rate or the Federal Funds Effective Rate, respectively.
 
“Anti-Terrorism Laws” shall have the meaning assigned to such term in
Section 3.22.
 
“Applicable Excess Cash Flow Percentage” shall mean (i) 0.0%, so long as the
Total Leverage Ratio shall be less than 1.0 to 1.0 as of the most recently
completed Excess Cash Flow Period, (ii) 25.0%, so long as the Total Leverage
Ratio shall be less than 2.0 to 1.0 and greater than or equal to 1.0 to 1.0 as
of the most recently completed Excess Cash Flow Period, and (iii) 50.0%, so long
as the Total Leverage Ratio shall be greater than or equal to 2.0 to 1.0 as of
the most recently completed Excess Cash Flow Period.
 
“Applicable Margin” shall mean, for any day, (i) with respect to any Additional
Term Loan, in the case of ABR Loans, 0.75% per annum, and in the case of
Eurodollar Loans, 1.75% per annum, (ii) with respect to any Additional Revolving
Loan, in the case of ABR Loans, 0.75% per annum, and in the case of Eurodollar
Loans, 1.75% per annum and (iii) with respect to any Delayed Draw Term Loan, in
the case of ABR Loans, 0.75% per annum, and in the case of Eurodollar Loans,
1.75% per annum,
 
“Applicable Percentage” shall mean, with respect to any Lender, the percentage
of the total Loans and Commitments represented by such Lender’s Loans and
Commitments.
 
“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
 
“Arranger” shall have the meaning assigned to such term in the preamble hereto.
 
“Asset Sale” shall mean (a) any conveyance, sale, lease, sublease, assignment,
transfer or other disposition (including by way of merger or consolidation and
including any Sale and Leaseback Transaction) of any property excluding sales of
inventory and dispositions of cash and cash equivalents, in each case, in the
ordinary course of business, by Borrower or any of its Subsidiaries and (b) any
issuance or sale of any Equity Interests of any Subsidiary of Borrower, in each
case, to any person other than (i) Borrower, (ii) any Subsidiary Guarantor or
(iii) other than for purposes of Section 6.06, any other Subsidiary.
 
“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.04(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit B, or any other form approved by the
Administrative Agent.
 
“Attributable Indebtedness” shall mean, when used with respect to any Sale and
Leaseback Transaction, as at the time of determination, the present value
(discounted at a rate equivalent to Borrower’s then-current weighted average
cost of funds for borrowed money as at the time of determination, compounded on
a semi-annual basis) of the total obligations of the lessee for rental payments
during the remaining term of the lease included in any such Sale and Leaseback
Transaction.
 
“Bailee Letter” shall have the meaning assigned thereto in the Security
Agreement.
 
“Base Rate” shall mean, for any day, a rate per annum that is equal to the
corporate base rate of interest established by the Administrative Agent from
time to time; each change in the Base Rate shall be effective on the date such
change is effective. The corporate base rate is not necessarily the lowest rate
charged by the Administrative Agent to its customers.
 
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.
 
“Board of Directors” shall mean, with respect to any person, (i) in the case of
any corporation, the board of directors of such person, (ii) in the case of any
limited liability company, the board of managers of such person, (iii) in the
case of any partnership, the Board of Directors of the general partner of such
person and (iv) in any other case, the functional equivalent of the foregoing.
 
“Borrower” shall have the meaning assigned to such term in the preamble hereto.
 
“Borrowing” shall mean (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.
 
“Borrowing Request” shall mean a request by Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C, or such other
form as shall be approved by the Administrative Agent.
 
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in New York City are authorized or required by law to close;
provided, however, that when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.
 
“Capital Expenditures” shall mean, for any period, without duplication, the
increase during that period in the gross property, plant or equipment account in
the consolidated balance sheet of Borrower and its Subsidiaries, determined in
accordance with GAAP, whether such increase is due to purchase of properties for
cash or financed by the incurrence of Indebtedness, but excluding
(i) expenditures made in connection with the replacement, substitution or
restoration of property pursuant to Section 2.10(f) and (ii) any portion of such
increase attributable solely to acquisitions of property, plant and equipment in
Permitted Acquisitions.
 
“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
 
“Cash Equivalents” shall mean, as to any person, (a) securities issued, or
directly, unconditionally and fully guaranteed or insured, by the United States
or any agency or instrumentality thereof (provided that the full faith and
credit of the United States is pledged in support thereof) having maturities of
not more than one year from the date of acquisition by such person; (b) time
deposits and certificates of deposit of any Lender or any commercial bank
having, or which is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia having, capital and surplus aggregating in excess of $500.0 million
and a rating of “A” (or such other similar equivalent rating) or higher by at
least one nationally recognized statistical rating organization (as defined in
Rule 436 under the Securities Act) with maturities of not more than one year
from the date of acquisition by such person; (c) repurchase obligations with a
term of not more than 30 days for underlying securities of the types described
in clause (a) above entered into with any bank meeting the qualifications
specified in clause (b) above, which repurchase obligations are secured by a
valid perfected security interest in the underlying securities; (d) commercial
paper issued by any person incorporated in the United States rated at least A-1
or the equivalent thereof by Standard & Poor’s Rating Service or at least P-1 or
the equivalent thereof by Moody’s Investors Service Inc., and in each case
maturing not more than one year after the date of acquisition by such person;
(e) investments in money market funds substantially all of whose assets are
comprised of securities of the types described in clauses (a) through (d) above;
and (f) demand deposit accounts maintained in the ordinary course of business.
 
“Cash Interest Expense” shall mean, for any period, Consolidated Interest
Expense for such period, less the sum of (a) interest on any debt paid by the
increase in the principal amount of such debt including by issuance of
additional debt of such kind, (b) items described in clause (c) or, other than
to the extent paid in cash, clause (g) of the definition of “Consolidated
Interest Expense” and (c) gross interest income of Borrower and its Subsidiaries
for such period.
 
“Casualty Event” shall mean any involuntary loss of title, any involuntary loss
of, damage to or any destruction of, or any condemnation or other taking
(including by any Governmental Authority) of, any property of Borrower or any of
its Subsidiaries; provided that no such event shall constitute a Casualty Event
unless Borrower and its Subsidiaries receive insurance proceeds or proceeds of a
condemnation award or other compensation in respect of such property in an
aggregate amount greater than or equal to $500,000. “Casualty Event” shall
include but not be limited to any taking of all or any part of any Real Property
of any person or any part thereof, in or by condemnation or other eminent domain
proceedings pursuant to any Requirement of Law, or by reason of the temporary
requisition of the use or occupancy of all or any part of any Real Property of
any person or any part thereof by any Governmental Authority, civil or military,
or any settlement in lieu thereof.
 
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq. and all implementing
regulations.
 
A “Change in Control” shall be deemed to have occurred if:
 
(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act) is or becomes the beneficial owner (as defined in Rules
13d-3 and 13d-5 under the Exchange Act, except that for purposes of this clause
such person or group shall be deemed to have “beneficial ownership” of all
securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of Voting Stock of Borrower representing more than 40% of the voting
power of the total outstanding Voting Stock of Borrower; or
 
(b) during any period of two consecutive years, individuals who at the beginning
of such period constituted the Board of Directors of Borrower (together with any
new directors whose election to such Board of Directors or whose nomination for
election was approved by a vote of a majority of the members of the Board of
Directors of Borrower, which members comprising such majority are then still in
office and were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the Board of Directors of Borrower.
 
For purposes of this definition, a person shall not be deemed to have beneficial
ownership of Equity Interests subject to a stock purchase agreement, merger
agreement or similar agreement until the consummation of the transactions
contemplated by such agreement.
 
“Change in Law” shall mean the occurrence, after the Restatement Effective Date,
of any of the following: (a) the adoption or taking into effect of any law,
treaty, order, policy, rule or regulation, (b) any change in any law, treaty,
order, policy, rule or regulation or in the administration, interpretation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, guideline or directive (whether or not having the force of law)
by any Governmental Authority.
 
“Charges” shall have the meaning assigned to such term in Section 10.14.
 
“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Additional Revolving Loans,
Additional Term Loans, Delayed Draw Term Loans, Incremental Term Loans that are
not Additional Term Loans or Delayed Draw Term Loans or Swingline Loans and,
when used in reference to any Commitment, refers to whether such Commitment is
an Additional Revolving Commitment, Additional Term Loan Commitment, Delayed
Draw Term Loan Commitment or Swingline Commitment, in each case, under this
Agreement as in effect on the Restatement Effective Date or pursuant to Section
2.19.
 
“Closing Date” shall mean the date of the initial Credit Extension under the
Original Credit Agreement.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
 
“Co-Documentation Agents” shall have the meaning assigned to such term in the
preamble hereto.
 
“Collateral” shall mean, collectively, all of the Security Agreement Collateral,
the Mortgaged Property and all other property of whatever kind and nature
subject or purported to be subject from time to time to a Lien under any
Security Document.
 
“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto.
 
“Commercial Letter of Credit” shall mean any letter of credit or similar
instrument issued for the purpose of providing credit support in connection with
the purchase or lease of materials, goods or services by Borrower or any of its
Subsidiaries in the ordinary course of their businesses.
 
“Commitment” shall mean, with respect to any Lender, such Lender’s Additional
Revolving Commitment, Additional Term Loan Commitment, Delayed Draw Term Loan
Commitment or Swingline Commitment, and any Commitment to make term loans or
revolving loans of a new Class extended by such Lender as provided in Section
2.19.
 
“Companies” shall mean Borrower and its Subsidiaries; and “Company” shall mean
any one of them.
 
“Compliance Certificate” shall mean a certificate of a Financial Officer
substantially in the form of Exhibit D.
 
“Confidential Information Memorandum” shall mean that certain confidential
information memorandum dated as of June of 2007.
 
“Consolidated Amortization Expense” shall mean, for any period, the amortization
expense of Borrower and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.
 
“Consolidated Current Assets” shall mean, as at any date of determination, the
total assets of Borrower and its Subsidiaries which may properly be classified
as current assets on a consolidated balance sheet of Borrower and its
Subsidiaries in accordance with GAAP.
 
“Consolidated Current Liabilities” shall mean, as at any date of determination,
the total liabilities of Borrower and its Subsidiaries which may properly be
classified as current liabilities (other than the current portion of any
Indebtedness) on a consolidated balance sheet of Borrower and its Subsidiaries
in accordance with GAAP.
 
“Consolidated Depreciation Expense” shall mean, for any period, the depreciation
expense of Borrower and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.
 
“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, adjusted by (x) adding thereto, in each case only to the extent
(and in the same proportion) deducted in determining such Consolidated Net
Income and without duplication (and with respect to the portion of Consolidated
Net Income attributable to any Subsidiary of Borrower only if a corresponding
amount would be permitted at the date of determination to be distributed to
Borrower by such Subsidiary without prior approval (that has not been obtained),
pursuant to the terms of its Organizational Documents and all agreements,
instruments and Requirements of Law applicable to such Subsidiary or its
equityholders):
 
(a) Consolidated Interest Expense for such period,
 
(b) Consolidated Amortization Expense for such period,
 
(c) Consolidated Depreciation Expense for such period,
 
(d) Consolidated Tax Expense for such period,
 
(e) costs and expenses directly incurred in connection with the Transactions,
and
 
(f) the aggregate amount of all other non-cash charges reducing Consolidated Net
Income (excluding any non-cash charge that results in an accrual of a reserve
for cash charges in any future period) for such period, and
 
(y) subtracting therefrom the aggregate amount of all non-cash items increasing
Consolidated Net Income (other than the accrual of revenue or recording of
receivables in the ordinary course of business) for such period.
 
Other than for purposes of calculating Excess Cash Flow, Consolidated EBITDA
shall be calculated on a Pro Forma Basis to give effect to the acquisitions
previously identified to the Administrative Agent, any Permitted Acquisition and
Asset Sales (other than any dispositions in the ordinary course of business)
consummated at any time on or after the first day of the Test Period thereof as
if the acquisitions previously identified to the Administrative Agent and each
such Permitted Acquisition had been effected on the first day of such period and
as if each such Asset Sale had been consummated on the day prior to the first
day of such period.
 
“Consolidated Indebtedness” shall mean, as at any date of determination, the
aggregate amount of all Indebtedness of Borrower and its Subsidiaries,
determined on a consolidated basis in accordance with GAAP.
 
“Consolidated Interest Expense” shall mean, for any period, the total
consolidated interest expense of Borrower and its Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP plus, without
duplication:
 
(a) imputed interest on Capital Lease Obligations and Attributable Indebtedness
of Borrower and its Subsidiaries for such period;
 
(b) commissions, discounts and other fees and charges owed by Borrower or any of
its Subsidiaries with respect to letters of credit securing financial
obligations, bankers’ acceptance financing and receivables financings for such
period;
 
(c) amortization of debt issuance costs, debt discount or premium and other
financing fees and expenses incurred by Borrower or any of its Subsidiaries for
such period;
 
(d) cash contributions to any employee stock ownership plan or similar trust
made by Borrower or any of its Subsidiaries to the extent such contributions are
used by such plan or trust to pay interest or fees to any person (other than
Borrower or a Wholly Owned Subsidiary) in connection with Indebtedness incurred
by such plan or trust for such period;
 
(e) all interest paid or payable with respect to discontinued operations of
Borrower or any of its Subsidiaries for such period;
 
(f) the interest portion of any deferred payment obligations of Borrower or any
of its Subsidiaries for such period; and
 
(g) all interest on any Indebtedness of Borrower or any of its Subsidiaries of
the type described in clause (f) or (k) of the definition of “Indebtedness” for
such period;
 
provided that (a) to the extent directly related to the Transactions, debt
issuance costs, debt discount or premium and other financing fees and expenses
shall be excluded from the calculation of Consolidated Interest Expense and
(b) Consolidated Interest Expense shall be calculated after giving effect to
Hedging Agreements (including associated costs), but excluding unrealized gains
and losses with respect to Hedging Agreements.
 
Consolidated Interest Expense shall be calculated on a Pro Forma Basis to give
effect to any Indebtedness incurred, assumed or permanently repaid or
extinguished during the relevant Test Period in connection with the acquisitions
previously identified to the Administrative Agent, any Permitted Acquisitions
and Asset Sales (other than any dispositions in the ordinary course of business)
as if such incurrence, assumption, repayment or extinguishing had been effected
on the first day of such period.
 
“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of Borrower and its Subsidiaries determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded from such
net income (to the extent otherwise included therein), without duplication:
 
(a) the net income (or loss) of any person (other than a Subsidiary of Borrower)
in which any person other than Borrower and its Subsidiaries has an ownership
interest, except to the extent that cash in an amount equal to any such income
has actually been received by Borrower or (subject to clause (b) below) any of
its Subsidiaries during such period;
 
(b) the net income of any Subsidiary of Borrower during such period to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary of that income is not permitted by operation of the terms of its
Organizational Documents or any agreement, instrument or Requirement of Law
applicable to that Subsidiary during such period, except that Borrower’s equity
in net loss of any such Subsidiary for such period shall be included in
determining Consolidated Net Income;
 
(c) any gain (or loss), together with any related provisions for taxes on any
such gain (or the tax effect of any such loss), realized during such period by
Borrower or any of its Subsidiaries upon any Asset Sale (other than any
dispositions in the ordinary course of business) by Borrower or any of its
Subsidiaries;
 
(e) gains and losses due solely to fluctuations in currency values and the
related tax effects determined in accordance with GAAP for such period;
 
(f) earnings resulting from any reappraisal, revaluation or write-up of assets;
 
(g) unrealized gains and losses with respect to Hedging Obligations for such
period; and
 
(h) any extraordinary or nonrecurring gain (or extraordinary or nonrecurring
loss), together with any related provision for taxes on any such gain (or the
tax effect of any such loss), recorded or recognized by Borrower or any of its
Subsidiaries during such period.
 
For purposes of this definition of “Consolidated Net Income,” “nonrecurring”
means any gain or loss as of any date that is not reasonably likely to recur
within the two years following such date; provided that if there was a gain or
loss similar to such gain or loss within the two years preceding such date, such
gain or loss shall not be deemed nonrecurring.
 
“Consolidated Tax Expense” shall mean, for any period, the tax expense of
Borrower and its Subsidiaries, for such period, determined on a consolidated
basis in accordance with GAAP.
 
“Contested Collateral Lien Conditions” shall mean, with respect to any Permitted
Lien of the type described in clauses (a), (b), (e) and (f) of Section 6.02, the
following conditions:
 
(a) Borrower shall cause any proceeding instituted contesting such Lien to stay
the sale or forfeiture of any portion of the Collateral on account of such Lien;
 
(b) at the option and at the request of the Administrative Agent, to the extent
such Lien is in an amount in excess of $100,000, the appropriate Loan Party
shall maintain cash reserves in an amount sufficient to pay and discharge such
Lien and the Administrative Agent’s reasonable estimate of all interest and
penalties related thereto; and
 
(c) such Lien shall in all respects be subject and subordinate in priority to
the Lien and security interest created and evidenced by the Security Documents,
except if and to the extent that the Requirement of Law creating, permitting or
authorizing such Lien provides that such Lien is or must be superior to the Lien
and security interest created and evidenced by the Security Documents.
 
“Contingent Obligation” shall mean, as to any person, any obligation, agreement,
understanding or arrangement of such person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of such person, whether or not
contingent, (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor; (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor; (c) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation; (d) with respect to bankers’ acceptances,
letters of credit and similar credit arrangements, until a reimbursement
obligation arises (which reimbursement obligation shall constitute
Indebtedness); or (e) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof; provided, however, that the
term “Contingent Obligation” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or any product
warranties. The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Contingent Obligation is made (or, if less, the maximum
amount of such primary obligation for which such person may be liable, whether
singly or jointly, pursuant to the terms of the instrument evidencing such
Contingent Obligation) or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such person is required to
perform thereunder) as determined by such person in good faith.
 
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.
 
“Control Agreement” shall have the meaning assigned to such term in the Security
Agreement.
 
“Credit Extension” shall mean, as the context may require, (i) the making of a
Loan by a Lender or (ii) the issuance of any Letter of Credit, or the amendment,
extension or renewal of any existing Letter of Credit, by the Issuing Bank.
 
“Debt Issuance” shall mean the incurrence by Borrower or any of its Subsidiaries
of any Indebtedness after the Closing Date (other than as permitted by
Section 6.01).
 
“Debt Service” shall mean, for any period, Cash Interest Expense for such period
plus scheduled principal amortization of all Indebtedness for such period.
 
“Default” shall mean any event, occurrence or condition which is, or upon
notice, lapse of time or both would constitute, an Event of Default.
 
“Default Rate” shall have the meaning assigned to such term in Section 2.06(c).
 
“Delayed Draw Availability Period” shall mean the period commencing on the
Restatement Effective Date and ending on January 6, 2008.
 
“Delayed Draw Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make a Delayed Draw Term Loan hereunder from time to time
during the Delayed Draw Availability Period, expressed as an amount representing
the maximum principal amount of the Delayed Draw Term Loan to be made by such
Lender hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.07 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 10.04. The initial
amount of each Lender’s Delayed Draw Commitment is set forth on Schedule 2.01 or
in the Assignment and Assumption pursuant to which such Lender shall have
assumed its Delayed Draw Commitment, as applicable. The initial aggregate amount
of the Lenders’ Delayed Draw Commitments is $20,000,000.
 
“Delayed Draw Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).
 
“Delayed Draw Lender” shall mean a Lender with a Delayed Draw Commitment or an
outstanding Delayed Draw Term Loan.
 
“Delayed Draw Maturity Date” shall mean the date which is seven years after the
Restatement Effective Date or, if such date is not a Business Day, the first
Business Day thereafter.
 
“Delayed Draw Term Loan” shall mean a term loan made by a Lender to the Borrower
pursuant to Section 2.01(b). Each Delayed Draw Term Loan will either be an ABR
Delayed Draw Term Loan or a Eurodollar Delayed Draw Term Loan.
 
“Disqualified Capital Stock” shall mean any Equity Interest which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the first anniversary of the Final Maturity Date, (b) is convertible
into or exchangeable (unless at the sole option of the issuer thereof) for (i)
debt securities or (ii) any Equity Interests referred to in (a) above, in each
case at any time on or prior to the first anniversary of the Final Maturity
Date, or (c) contains any repurchase obligation which may come into effect prior
to payment in full of all Obligations; provided, however, that any Equity
Interests that would not constitute Disqualified Capital Stock but for
provisions thereof giving holders thereof (or the holders of any security into
or for which such Equity Interests is convertible, exchangeable or exercisable)
the right to require the issuer thereof to redeem such Equity Interests upon the
occurrence of a change in control or an asset sale occurring prior to the first
anniversary of the Final Maturity Date shall not constitute Disqualified Capital
Stock if such Equity Interests provide that the issuer thereof will not redeem
any such Equity Interests pursuant to such provisions prior to the repayment in
full of the Obligations.
 
“Dividend” with respect to any person shall mean that such person has declared
or paid a dividend or returned any equity capital to the holders of its Equity
Interests or authorized or made any other distribution, payment or delivery of
property (other than Qualified Capital Stock of such person) or cash to the
holders of its Equity Interests as such, or redeemed, retired, purchased or
otherwise acquired, directly or indirectly, for consideration any of its Equity
Interests outstanding (or any options or warrants issued by such person with
respect to its Equity Interests), or set aside any funds for any of the
foregoing purposes, or shall have permitted any of its Subsidiaries to purchase
or otherwise acquire for consideration any of the Equity Interests of such
person outstanding (or any options or warrants issued by such person with
respect to its Equity Interests). Without limiting the foregoing, “Dividends”
with respect to any person shall also include all payments made or required to
be made by such person with respect to any stock appreciation rights, plans,
equity incentive or achievement plans or any similar plans or setting aside of
any funds for the foregoing purposes.
 
“dollars” or “$” shall mean lawful money of the United States.
 
“Domestic Subsidiary” shall mean any Subsidiary that is organized or existing
under the laws of the United States, any state thereof or the District of
Columbia.
 
“Eligible Assignee” shall mean (a) if the assignment does not include assignment
of an Additional Revolving Commitment, (i) any Lender, (ii) an Affiliate of any
Lender, (iii) an Approved Fund and (iv) any other person approved by the
Administrative Agent (such approval not to be unreasonably withheld or delayed)
and (b) if the assignment includes assignment of an Additional Revolving
Commitment, (i) any Additional Revolving Lender, (ii) an Affiliate of any
Additional Revolving Lender, (iii) an Approved Fund of a Revolving Lender and
(iv) any other person approved by the Administrative Agent, the Issuing Bank,
the Swingline Lender and Borrower (each such approval not to be unreasonably
withheld or delayed); provided that (x) no approval of Borrower shall be
required during the continuance of a Default or prior to the completion of the
primary syndication of the Commitments and Loans (as determined by the Arranger)
and (y) “Eligible Assignee” shall not include Borrower or any of its Affiliates
or Subsidiaries or any natural person.
 
“Embargoed Person” shall have the meaning assigned to such term in Section 6.21.
 
“Environment” shall mean ambient air, indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources, the workplace or as otherwise defined in
any Environmental Law.
 
“Environmental Claim” shall mean any claim, notice, demand, order, action, suit,
proceeding or other communication alleging liability for or obligation with
respect to any investigation, remediation, removal, cleanup, response,
corrective action, damages to natural resources, personal injury, property
damage, fines, penalties or other costs resulting from, related to or arising
out of (i) the presence, Release or threatened Release in or into the
Environment of Hazardous Material at any location or (ii) any violation or
alleged violation of any Environmental Law, and shall include any claim seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from, related to or arising out of the presence,
Release or threatened Release of Hazardous Material or alleged injury or threat
of injury to health, safety or the Environment.
 
“Environmental Law” shall mean any and all present and future treaties, laws,
statutes, ordinances, regulations, rules, decrees, orders, judgments, consent
orders, consent decrees, code or other binding requirements, and the common law,
relating to protection of public health or the Environment, the Release or
threatened Release of Hazardous Material, natural resources or natural resource
damages, or occupational safety or health, and any and all Environmental
Permits.
 
“Environmental Permit” shall mean any permit, license, approval, registration,
notification, exemption, consent or other authorization required by or from a
Governmental Authority under Environmental Law.
 
“Equipment” shall have the meaning assigned to such term in the Security
Agreement.
 
“Equity Interest” shall mean, with respect to any person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such person,
including, if such person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, whether outstanding on the
Closing Date or issued thereafter, but excluding debt securities convertible or
exchangeable into such equity.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.
 
“ERISA Affiliate” shall mean, with respect to any person, any trade or business
(whether or not incorporated) that, together with such person, is treated as a
single employer under Section 414 of the Code.
 
“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived by regulation);
(b) the existence with respect to any Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived; (c) the failure to make by its due date a required
installment under Section 412(m) of the Code with respect to any Plan or the
failure to make any required contribution to a Multiemployer Plan; (d) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (e) the incurrence by any Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(f) the receipt by any Company or any of its ERISA Affiliates from the PBGC or a
plan administrator of any notice relating to the intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan, or the occurrence of
any event or condition which could reasonably be expected to constitute grounds
under ERISA for the termination of, or the appointment of a trustee to
administer, any Plan; (g) the incurrence by any Company or any of its ERISA
Affiliates of any liability with respect to the withdrawal from any Plan or
Multiemployer Plan; (h) the receipt by any Company or its ERISA Affiliates of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA; (i) the “substantial
cessation of operations” within the meaning of Section 4062(e) of ERISA with
respect to a Plan; (j) the making of any amendment to any Plan which could
result in the imposition of a lien or the posting of a bond or other security;
and (k) the occurrence of a nonexempt prohibited transaction (within the meaning
of Section 4975 of the Code or Section 406 of ERISA) which could reasonably be
expected to result in liability to any Company.
 
“Eurodollar Additional Revolving Borrowing” shall mean an Additional Revolver
Borrowing comprised of Eurodollar Additional Revolving loans.
 
“Eurodollar Additional Term Loan Borrowing” shall mean an Additional Term Loan
Borrowing comprised of Eurodollar Additional Term Loans.
 
“Eurodollar Additional Revolving Loan” shall mean any Additional Revolving Loan
bearing interest at a rate determined by reference to the Adjusted LIBOR Rate in
accordance with the provisions of Article II.
 
“Eurodollar Additional Term Loan” shall mean any Additional Term Loan bearing
interest at a rate determined by reference to the Adjusted LIBOR Rate in
accordance with the provisions of Article II.
 
“Eurodollar Delayed Draw Term Loan” shall mean any Delayed Draw Term Loan
bearing interest at a rate determined by reference to the Adjusted LIBOR Rate in
accordance with the provisions of Article II.
 
“Eurodollar Delayed Draw Term Loan Borrowing” shall mean Delayed Draw Term Loan
borrowing comprised of Eurodollar Delayed Draw Term Loans.
 
“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.
 
“Eurodollar Loan” shall mean any Eurodollar Additional Revolving Loan,
Eurodollar Additional Term Loan, or Eurodollar Delayed Draw Term Loan.
 
“Event of Default” shall have the meaning assigned to such term in Section 8.01.
 
“Excess Amount” shall have the meaning assigned to such term in Section 2.10(h).
 
“Excess Cash Flow” shall mean, for any Excess Cash Flow Period, Consolidated
EBITDA for such Excess Cash Flow Period, minus, without duplication:
 
(a) Debt Service for such Excess Cash Flow Period;
 
(b) any voluntary prepayments of Term Loans and any permanent voluntary
reductions to the Additional Revolving Commitments to the extent that an equal
amount of the Additional Revolving Loans simultaneously is repaid, in each case
so long as such amounts are not already reflected in Debt Service, during such
Excess Cash Flow Period;
 
(c) Capital Expenditures during such Excess Cash Flow Period (excluding Capital
Expenditures made in such Excess Cash Flow Period where a certificate in the
form contemplated by the following clause (d) was previously delivered) that are
paid in cash;
 
(d) Capital Expenditures that Borrower or any of its Subsidiaries shall, during
such Excess Cash Flow Period, become obligated to make but that are not made
during such Excess Cash Flow Period; provided that Borrower shall deliver a
certificate to the Administrative Agent not later than 90 days after the end of
such Excess Cash Flow Period, signed by a Responsible Officer of Borrower and
certifying that such Capital Expenditures will be made in the following Excess
Cash Flow Period;
 
(e) the aggregate amount of investments made in cash during such period pursuant
to Sections 6.04(e) and (i);
 
(f) taxes of Borrower and its Subsidiaries that were paid in cash during such
Excess Cash Flow Period or will be paid within six months after the end of such
Excess Cash Flow Period and for which reserves have been established;
 
(g) the absolute value of the difference, if negative, of the amount of Net
Working Capital at the end of the prior Excess Cash Flow Period over the amount
of Net Working Capital at the end of such Excess Cash Flow Period;
 
(h) losses excluded from the calculation of Consolidated Net Income by operation
of clause (c) or (g) of the definition thereof that are paid in cash during such
Excess Cash Flow Period;
 
(i) to the extent added to determine Consolidated EBITDA, all items that did not
result from a cash payment to Borrower or any of its Subsidiaries on a
consolidated basis during such Excess Cash Flow Period; and
 
(j) the aggregate amount of Permitted Acquisitions made in cash during such
period pursuant to Section 6.07(f);
 
provided that any amount deducted pursuant to any of the foregoing clauses that
will be paid after the close of such Excess Cash Flow Period shall not be
deducted again in a subsequent Excess Cash Flow Period; plus, without
duplication:
 
(i)the difference, if positive, of the amount of Net Working Capital at the end
of the prior Excess Cash Flow Period over the amount of Net Working Capital at
the end of such Excess Cash Flow Period (provided that any such excess shall be
reduced by 50% of cash proceeds from the issuance of Equity Interests during the
applicable fiscal period);
 
(ii)all proceeds received during such Excess Cash Flow Period of any
Indebtedness to the extent used to finance any Capital Expenditure (other than
Indebtedness under this Agreement to the extent there is no corresponding
deduction to Excess Cash Flow above in respect of the use of such borrowings);
 
(iii)to the extent any permitted Capital Expenditures referred to in clause (d)
above do not occur in the Excess Cash Flow Period specified in the certificate
of Borrower provided pursuant to clause (d) above, such amounts of Capital
Expenditures that were not so made in the Excess Cash Flow Period specified in
such certificates;
 
(iv)any return on or in respect of investments received in cash during such
period, which investments were made pursuant to Section 6.04(e) or (i);
 
(v)income or gain excluded from the calculation of Consolidated Net Income by
operation of clause (c) or (g) of the definition thereof that is realized in
cash during such Excess Cash Flow Period (except to the extent such gain is
subject to Section 2.10(c), (d), (e) or (f));
 
(vi)if deducted in the computation of Consolidated EBITDA, interest income; and
 
(vii)to the extent subtracted in determining Consolidated EBITDA, all items that
did not result from a cash payment by Borrower or any of its Subsidiaries on a
consolidated basis during such Excess Cash Flow Period.
 
“Excess Cash Flow Period” shall mean each fiscal year of Borrower commencing
with Borrower’s fiscal year ending December 31, 2008.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
“Excluded Subsidiary” shall mean (i) each existing Subsidiary of Borrower
designated on Schedule 1.01(c) and (ii) any other Subsidiary of Borrower
designated by Borrower to be an Excluded Subsidiary with notice in writing to
the Administrative Agent of such designation; provided that the total assets and
revenues of the Excluded Subsidiaries, in the aggregate, shall not exceed 5% of
the total assets or 5% of the revenues of Borrower and its Subsidiaries on a pro
forma basis as of, and for the twelve month period ending on, the date of the
last annual or quarterly balance sheet furnished to the Administrative Agent
pursuant to Section 5.01, determined on a consolidated basis in accordance with
GAAP. For purposes of calculating the 5% thresholds set forth above, (i) the
total assets and revenues of an Excluded Subsidiary shall be limited to such
amounts as represent Borrower’s direct or indirect proportionate equity
ownership interest in such Excluded Subsidiary and (ii) the consolidated total
assets and consolidated revenues of Borrower and its Subsidiaries shall exclude
such amounts as represent the proportionate equity ownership interest in such
Excluded Subsidiary not owned directly or indirectly by Borrower.
 
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of Borrower hereunder, (a) taxes imposed on or
measured by its net income (however denominated), franchise taxes imposed on it
(in lieu of net income taxes) and branch profits taxes imposed on it, by a
jurisdiction (or any political subdivision thereof) as a result of the recipient
being organized or having an office, fixed place of business or other permanent
establishment or, in the case of any Lender, its applicable lending office in
such jurisdiction and (b) in the case of a Foreign Lender, any U.S. federal
withholding tax that (i) is imposed on amounts payable to such Foreign Lender at
the time such Foreign Lender becomes a party hereto (or designates a new lending
office), except (x) to the extent that such Foreign Lender (or its assignor, if
any) was entitled, immediately prior to the time of designation of a new lending
office (or assignment), to receive additional amounts from Borrower with respect
to such withholding tax pursuant to Section 2.15(a) or (y) if such Foreign
Lender is an assignee pursuant to a request by Borrower under Section 2.16;
provided that this subclause (b)(i) shall not apply to any Tax imposed on a
Lender in connection with an interest or participation in any Loan or other
obligation that such Lender was required to acquire pursuant to Section
2.14(d), or (ii) is attributable to such Foreign Lender’s failure to comply with
Section 2.15(e).
 
“Executive Order” shall have the meaning assigned to such term in Section 3.22.
 
“Existing Lien” shall have the meaning assigned to such term in Section 6.02(c).
 
“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System of the United States arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average of the quotations for the day for such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.
 
“Fees” shall mean the Additional Revolving Commitment Fees, the Delayed Draw
Commitment Fees, the Administrative Agent Fees, the LC Participation Fees and
the Fronting Fees.
 
“Final Maturity Date” shall mean the latest of the Additional Term Loan Maturity
Date, the Delayed Draw Maturity Date, the Additional Revolving Loan Maturity
Date, and any Incremental Term Loan Maturity Date applicable to existing
Incremental Term Loans, as of any date of determination.
 
“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.
 
“FIRREA” shall mean the Federal Institutions Reform, Recovery and Enforcement
Act of 1989, as amended.
 
“Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by, or entered into with,
any Company with respect to employees employed outside the United States.
 
“Foreign Lender” shall mean any Lender that is not, for United States federal
income tax purposes, (i) an individual who is a citizen or resident of the
United States, (ii) a corporation, partnership or other entity treated as a
corporation or partnership created or organized in or under the laws of the
United States, or any political subdivision thereof, (iii) an estate whose
income is subject to U.S. federal income taxation regardless of its source or
(iv) a trust if a court within the United States is able to exercise primary
supervision over the administration of such trust and one or more United States
persons have the authority to control all substantial decisions of such trust.
 
“Foreign Subsidiary” shall mean a Subsidiary that is organized under the laws of
a jurisdiction other than the United States or any state thereof or the District
of Columbia.
 
“Fronting Fee” shall have the meaning assigned to such term in Section 2.05(c).
 
“Fund” shall mean any person that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business.
 
“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis.
 
“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state, provincial
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
 
“Governmental Real Property Disclosure Requirements” shall mean any Requirement
of Law of any Governmental Authority requiring notification of the buyer,
lessee, mortgagee, assignee or other transferee of any Real Property, facility,
establishment or business, or notification, registration or filing to or with
any Governmental Authority, in connection with the sale, lease, mortgage,
assignment or other transfer (including any transfer of control) of any Real
Property, facility, establishment or business, of the actual or threatened
presence or Release in or into the Environment, or the use, disposal or handling
of Hazardous Material on, at, under or near the Real Property, facility,
establishment or business to be sold, leased, mortgaged, assigned or
transferred.
 
“Guaranteed Obligations” shall have the meaning assigned to such term in
Section 7.01.
 
“Guarantees” shall mean the guarantees issued pursuant to Article VII by the
Subsidiary Guarantors.
 
“Guarantors” shall mean the Subsidiary Guarantors.
 
“Hazardous Materials” shall mean the following: hazardous substances; hazardous
wastes; polychlorinated biphenyls (“PCBs”) or any substance or compound
containing PCBs; asbestos or any asbestos-containing materials in any form or
condition; radon or any other radioactive materials including any source,
special nuclear or by-product material; petroleum, crude oil or any fraction
thereof; and any other pollutant or contaminant or chemicals, wastes, materials,
compounds, constituents or substances, subject to regulation or which can give
rise to liability under any Environmental Laws.
 
“Hedging Agreement” shall mean any swap, cap, collar, forward purchase or
similar agreements or arrangements dealing with interest rates, currency
exchange rates or commodity prices, either generally or under specific
contingencies.
 
“Hedging Obligations” shall mean obligations under or with respect to Hedging
Agreements.
 
“Increase Effective Date” shall have the meaning assigned to such term in
Section 2.19(a).
 
“Incremental Term Loan” shall have the meaning assigned to such term in Section
2.19(a).
 
“Incremental Term Loan Commitment” shall have the meaning assigned to such term
in Section 2.19(a).
 
“Incremental Term Loan Maturity Date” shall have the meaning assigned to such
term in Section 2.19(a).
 
“Increase Joinder” shall have the meaning assigned to such term in Section
2.19(c).
 
“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or advances; (b) all obligations
of such person evidenced by bonds, debentures, notes or similar instruments;
(c) all obligations of such person upon which interest charges are customarily
paid or accrued; (d) all obligations of such person under conditional sale or
other title retention agreements relating to property purchased by such person;
(e) all obligations of such person issued or assumed as the deferred purchase
price of property or services (excluding trade accounts payable and accrued
obligations incurred in the ordinary course of business on normal trade terms
and not overdue by more than 90 days); (f) all Indebtedness of others secured by
any Lien on property owned or acquired by such person, whether or not the
obligations secured thereby have been assumed, but limited to the fair market
value of such property; (g) all Capital Lease Obligations, Purchase Money
Obligations and synthetic lease obligations of such person; (h) all Hedging
Obligations to the extent required to be reflected on a balance sheet of such
person; (i) all Attributable Indebtedness of such person; (j) all obligations of
such person for the reimbursement of any obligor in respect of letters of
credit, letters of guaranty, bankers’ acceptances and similar credit
transactions; and (k) all Contingent Obligations of such person in respect of
Indebtedness or obligations of others of the kinds referred to in clauses (a)
through (j) above. The Indebtedness of any person shall include the Indebtedness
of any other entity (including any partnership in which such person is a general
partner) to the extent such person is liable therefor as a result of such
person’s ownership interest in or other relationship with such entity, except
(other than in the case of general partner liability) to the extent that terms
of such Indebtedness expressly provide that such person is not liable therefor.
 
“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes.
 
“Indemnitee” shall have the meaning assigned to such term in Section 10.03(b).
 
“Information” shall have the meaning assigned to such term in Section 10.12.
 
“Insurance Policies” shall mean the insurance policies and coverages required to
be maintained by each Loan Party which is an owner of Mortgaged Property with
respect to the applicable Mortgaged Property pursuant to Section 5.04 and all
renewals and extensions thereof.
 
“Insurance Requirements” shall mean, collectively, all provisions of the
Insurance Policies, all requirements of the issuer of any of the Insurance
Policies and all orders, rules, regulations and any other requirements of the
National Board of Fire Underwriters (or any other body exercising similar
functions) binding upon each Loan Party which is an owner of Mortgaged Property
and applicable to the Mortgaged Property or any use or condition thereof.
 
“Intellectual Property” shall have the meaning assigned to such term in
Section 3.06(a).
 
“Intercompany Note” shall mean a promissory note substantially in the form of
Exhibit P.
 
“Interest Election Request” shall mean a request by Borrower to convert or
continue an Additional Revolving Borrowing or Term Borrowing in accordance with
Section 2.08(b), substantially in the form of Exhibit E.
 
“Interest Payment Date” shall mean (a) with respect to any ABR Loan (including
Swingline Loans), the last Business Day of each March, June, September and
December to occur during any period in which such Loan is outstanding, (b) with
respect to any Eurodollar Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurodollar
Loan with an Interest Period of more than three months’ duration, each day prior
to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period, (c) with respect
to any Additional Revolving Loan or Swingline Loan, the Additional Revolving
Maturity Date or such earlier date on which the Additional Revolving Commitments
are terminated, (d) with respect to Additional Term Loans, the Additional Term
Loan Maturity Date, and (e) with respect to Delayed Draw Term Loans the Delayed
Draw Term Loan Maturity Date.
 
“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, if each affected Lender so agrees, nine months) thereafter, as Borrower may
elect; provided that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, and (b) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.
 
“Investments” shall have the meaning assigned to such term in Section 6.04.
 
“Issuing Bank” shall mean, as the context may require, (a) UBS AG, Stamford
Branch, in its capacity as issuer of Letters of Credit issued by it; (b) any
other Lender that may become an Issuing Bank pursuant to Sections 2.18(j) and
(k) in its capacity as issuer of Letters of Credit issued by such Lender; or
(c) collectively, all of the foregoing.
 
“Joinder Agreement” shall mean a joinder agreement substantially in the form of
Exhibit F.
 
“Landlord Access Agreement” shall mean a Landlord Access Agreement,
substantially in the form of Exhibit G, or such other form as may reasonably be
acceptable to the Administrative Agent.
 
“LC Commitment” shall mean the commitment of the Issuing Bank to issue Letters
of Credit pursuant to Section 2.18. The amount of the LC Commitment shall
initially be $10,000,000, but in no event exceed the Additional Revolving
Commitment.
 
“LC Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a drawing under a Letter of Credit.
 
“LC Exposure” shall mean at any time the sum of (a) the aggregate undrawn amount
of all outstanding Letters of Credit at such time plus (b) the aggregate
principal amount of all Reimbursement Obligations outstanding at such time. The
LC Exposure of any Additional Revolving Lender at any time shall mean its Pro
Rata Percentage of the aggregate LC Exposure at such time.
 
“LC Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).
 
“LC Request” shall mean a request by Borrower in accordance with the terms of
Section 2.18(b) and substantially in the form of Exhibit H, or such other form
as shall be approved by the Administrative Agent.
 
“Leases” shall mean any and all leases, subleases, tenancies, options,
concession agreements, rental agreements, occupancy agreements, franchise
agreements, access agreements and any other agreements (including all
amendments, extensions, replacements, renewals, modifications and/or guarantees
thereof), whether or not of record and whether now in existence or hereafter
entered into, affecting the use or occupancy of all or any portion of any Real
Property.
 
“Lender Addendum” shall mean with respect to any Lender on the Restatement
Effective Date, a lender addendum in the form of Exhibit I, to be executed and
delivered by such Lender on the Restatement Effective Date as provided in
Section 10.15.
 
“Lenders” shall mean (a) the financial institutions that have become a party
hereto pursuant to a Lender Addendum and (b) any financial institution that has
become a party hereto pursuant to an Assignment and Assumption, other than, in
each case, any such financial institution that has ceased to be a party hereto
pursuant to an Assignment and Assumption. Unless the context clearly indicates
otherwise, the term “Lenders” shall include the Swingline Lender.
 
“Letter of Credit” shall mean any (i) Standby Letter of Credit and
(ii) Commercial Letter of Credit, in each case, issued or to be issued by an
Issuing Bank for the account of Borrower pursuant to Section 2.18.
 
“Letter of Credit Expiration Date” shall mean the date which is fifteen days
prior to the Additional Revolving Maturity Date.
 
“LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent to be
the arithmetic mean (rounded upward, if necessary, to the nearest 1/100th of 1%)
of the offered rates for deposits in dollars with a term comparable to such
Interest Period that appears on the Reuters Interest Settlement Rates Page (as
defined below) at approximately 11:00 a.m., London, England time, on the second
full Business Day preceding the first day of such Interest Period; provided,
however, that (i) if no comparable term for an Interest Period is available, the
LIBOR Rate shall be determined using the weighted average of the offered rates
for the two terms most nearly corresponding to such Interest Period and (ii) if
there shall at any time no longer exist a Reuters Interest Settlement Rates
Page, “LIBOR Rate” shall mean, with respect to each day during each Interest
Period pertaining to Eurodollar Borrowings comprising part of the same
Borrowing, the rate per annum equal to the rate at which the Administrative
Agent is offered deposits in dollars at approximately 11:00 a.m., London,
England time, two Business days prior to the first Interest Period for the
number of days comprised therein and in an amount comparable to its portion of
the amount of such Eurodollar Loan to be outstanding during such Interest Period
“Reuters Interest Settlement Rates Page” shall mean the display designated as
Reuters Screen LIBOR01 Page (or any successor page provided by Reuters or any
successor service for the purpose of displaying the rates at which dollar
deposits are offered by leading banks in the London interbank deposit market).
 
“Lien” shall mean, with respect to any property, (a) any mortgage, deed of
trust, lien, pledge, encumbrance, claim, charge, assignment, hypothecation,
security interest or encumbrance of any kind or any arrangement to provide
priority or preference or any filing of any financing statement under the UCC or
any other similar notice of lien under any similar notice or recording statute
of any Governmental Authority, including any easement, right-of-way or other
encumbrance on title to Real Property, in each of the foregoing cases whether
voluntary or imposed by law, and any agreement to give any of the foregoing;
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any non-operating financing lease
having substantially the same economic effect as any of the foregoing) relating
to such property; and (c) in the case of securities, any purchase option, call
or similar right of a third party with respect to such securities.
 
“Loan Documents” shall mean this Agreement, the Letters of Credit, the Notes (if
any), and the Security Documents and, solely for purposes of paragraph (e) of
Section 8.01, the confidential Fee Letter, dated June 14, 2007, among UBS Loan
Finance LLC, UBS Securities LLC, Banc of America Securities LLC and Bank of
America, N.A.
 
“Loan Parties” shall mean Borrower and the Subsidiary Guarantors.
 
“Loans” shall mean, as the context may require, an Additional Revolving Loan, an
Additional Term Loan, a Delayed Draw Term Loan or a Swingline Loan (and shall
include any Replacement Term Loans and any Loans contemplated by Section 2.19).
 
“Margin Stock” shall have the meaning assigned to such term in Regulation U.
 
“Material Adverse Effect” shall mean (a) any change which has had, or more
likely than not in the foreseeable future would have, a material adverse effect
on the business, property, results of operations, condition, financial or
otherwise, or material agreements of Borrower and its Subsidiaries, taken as a
whole; (b) material impairment of the ability of the Loan Parties to fully and
timely perform any of their obligations under any Loan Document; (c) material
impairment of the rights of or benefits or remedies available to the Lenders or
the Collateral Agent under any Loan Document; or (d) a material adverse effect
on the Collateral or the Liens in favor of the Collateral Agent (for its benefit
and for the benefit of the other Secured Parties) on the Collateral or the
priority of such Liens.
 
“Maximum Rate” shall have the meaning assigned to such term in Section 10.14.
 
“Mortgage” shall mean an agreement, including, but not limited to, a mortgage,
deed of trust or any other document, creating and evidencing a Lien on a
Mortgaged Property, which shall be substantially in the form of Exhibit J or
other form reasonably satisfactory to the Collateral Agent, in each case, with
such schedules and including such provisions as shall be necessary to conform
such document to applicable local or foreign law or as shall be customary under
applicable local or foreign law.
 
“Mortgaged Property” shall mean each Real Property, if any, which shall be
subject to a Mortgage delivered after the Closing Date pursuant to
Section 5.11(c).
 
“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) or Section 3(37) of ERISA (a) to which any Company or any
ERISA Affiliate is then making or accruing an obligation to make contributions;
(b) to which any Company or any ERISA Affiliate has within the preceding five
plan years made contributions; or (c) with respect to which any Company could
incur liability.
 
“Net Cash Proceeds” shall mean:
 
(a) with respect to any Asset Sale, the cash proceeds received by Borrower or
any of its Subsidiaries (including cash proceeds subsequently received (as and
when received by Borrower or any of its Subsidiaries) in respect of non-cash
consideration initially received) net of (i) selling expenses (including
reasonable brokers’ fees or commissions, legal, accounting and other
professional and transactional fees, transfer and similar taxes and Borrower’s
good faith estimate of income taxes paid or payable in connection with such
sale); (ii) amounts provided as a reserve, in accordance with GAAP, against
(x) any liabilities under any indemnification obligations associated with such
Asset Sale or (y) any other liabilities retained by Borrower or any of its
Subsidiaries associated with the properties sold in such Asset Sale (provided
that, to the extent and at the time any such amounts are released from such
reserve, such amounts shall constitute Net Cash Proceeds); (iii) Borrower’s good
faith estimate of payments required to be made with respect to unassumed
liabilities relating to the properties sold within 180 days of such Asset Sale
(provided that, to the extent such cash proceeds are not used to make payments
in respect of such unassumed liabilities within 180 days of such Asset Sale,
such cash proceeds shall constitute Net Cash Proceeds); and (iv) the principal
amount, premium or penalty, if any, interest and other amounts on any
Indebtedness for borrowed money which is secured by a Lien on the properties
sold in such Asset Sale (so long as such Lien was permitted to encumber such
properties under the Loan Documents at the time of such sale) and which is
repaid with such proceeds (other than any such Indebtedness assumed by the
purchaser of such properties);
 
(b) with respect to any Debt Issuance or Preferred Stock Issuance by Borrower or
any of its Subsidiaries, the cash proceeds thereof, net of customary fees,
commissions, costs and other expenses incurred in connection therewith; and
 
(c) with respect to any Casualty Event, the cash insurance proceeds,
condemnation awards and other compensation received in respect thereof, net of
all reasonable costs and expenses incurred in connection with the collection of
such proceeds, awards or other compensation in respect of such Casualty Event.
 
“Net Working Capital” shall mean, at any time, Consolidated Current Assets at
such time minus Consolidated Current Liabilities at such time.
 
“Non-Guarantor Subsidiary” shall mean each Subsidiary that is not a Subsidiary
Guarantor.
 
“Notes” shall mean any notes evidencing the Additional Term Loans, Delayed Draw
Term Loan, Additional Revolving Loans or Swingline Loans issued pursuant to this
Agreement, if any, substantially in the form of Exhibit K-1, K-2, K-3, or K-4.
 
“Obligations” shall mean (a) obligations of Borrower and the other Loan Parties
from time to time arising under or in respect of the due and punctual payment of
(i) the principal of and premium, if any, and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise, (ii) each payment
required to be made by Borrower and the other Loan Parties under this Agreement
in respect of any Letter of Credit, when and as due, including payments in
respect of Reimbursement Obligations, interest thereon and obligations to
provide cash collateral and (iii) all other monetary obligations, including
fees, costs, expenses and indemnities, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
Borrower and the other Loan Parties under this Agreement and the other Loan
Documents, and (b) the due and punctual performance of all covenants,
agreements, obligations and liabilities of Borrower and the other Loan Parties
under or pursuant to this Agreement and the other Loan Documents.
 
“OFAC” shall have the meaning assigned to such term in Section 3.22.
 
“Officers’ Certificate” shall mean a certificate executed by the chairman of the
Board of Directors (if an officer), the chief executive officer or the president
and one of the Financial Officers, each in his or her official (and not
individual) capacity.
 
“Original Credit Agreement” shall have the meaning given in the preamble hereto.
 
“Organizational Documents” shall mean, with respect to any person, (i) in the
case of any corporation, the certificate of incorporation and by-laws (or
similar documents) of such person, (ii) in the case of any limited liability
company, the certificate of formation and operating agreement (or similar
documents) of such person, (iii) in the case of any limited partnership, the
certificate of formation and limited partnership agreement (or similar
documents) of such person, (iv) in the case of any general partnership, the
partnership agreement (or similar document) of such person and (v) in any other
case, the functional equivalent of the foregoing.
 
“Other Taxes” shall mean all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
 
“Participant” shall have the meaning assigned to such term in Section 10.04(d).
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
 
“Perfection Certificate” shall mean the certificate dated the Restatement
Effective Date, as the same shall be supplemented from time to time by a
Perfection Certificate Supplement or otherwise.
 
“Perfection Certificate Supplement” shall mean a certificate supplement in the
form of Exhibit L-2 or any other form approved by the Collateral Agent.
 
“Permitted Acquisition” shall mean any transaction or series of related
transactions for the direct or indirect (a) acquisition of all or substantially
all of the property of any person, or of any business or division of any person;
(b) acquisition of in excess of 50% of the Equity Interests of any person, and
otherwise causing such person to become a Subsidiary of such person; or
(c) merger or consolidation or any other combination with any person, if each of
the following conditions is met:
 
(i)no Default then exists or would result therefrom;
 
(ii)after giving effect to such transaction on a Pro Forma Basis, (A) Borrower
shall be in compliance with the covenant set forth in Section 6.10 as of the
most recent Test Period (assuming, for purposes of Section 6.10, that such
transaction, and all other Permitted Acquisitions consummated since the first
day of the relevant Test Period for each of the financial covenants set forth in
Section 6.10 ending on or prior to the date of such transaction, had occurred on
the first day of such relevant Test Period), and (B) unless expressly approved
by the Administrative Agent, the person or business to be acquired shall have
generated positive cash flow for the Test Period most recently ended prior to
the date of consummation of such acquisition;
 
(iii)no Company shall, in connection with any such transaction, (A) assume or
remain liable with respect to any Indebtedness of the related seller or the
business, person or properties acquired in an aggregate amount greater than
$40.0 million, or (B) assume or remain liable with respect to any other
liability (including any material tax or ERISA liability) of the related seller
or the business, person or properties acquired that could reasonably be expected
to have a Material Adverse Effect, unless such assumption is on terms and
conditions reasonably satisfactory to the Administrative Agent, except with
respect to each of clauses (A) and (B) hereof, (1) to the extent permitted under
Section 6.01 and (2) obligations not constituting Indebtedness incurred in the
ordinary course of business and necessary or desirable to the continued
operation of the underlying properties, and any other such liabilities or
obligations not permitted to be assumed or otherwise supported by any Company
hereunder shall be paid in full or released as to the business, persons or
properties being so acquired on or before the consummation of such acquisition;
 
(iv)the person or business to be acquired shall be, or shall be engaged in, a
business of the type that Borrower and the Subsidiaries are permitted to be
engaged in under Section 6.15 and the property acquired in connection with any
such transaction shall be, except as permitted by Section 5.11(b) or to the
extent the same constitutes Excluded Property under the Security Agreement, made
subject to the Lien of the Security Documents and shall be free and clear of any
Liens, other than Permitted Collateral Liens;
 
(v)the Board of Directors of the person to be acquired shall not have indicated
publicly its opposition to the consummation of such acquisition (which
opposition has not been publicly withdrawn);
 
(vi)all transactions in connection therewith shall be consummated in material
compliance with all applicable Requirements of Law;
 
(vii)with respect to any transaction involving Acquisition Consideration of more
than $20.0 million, unless the Administrative Agent shall otherwise agree,
Borrower shall have provided the Administrative Agent and the Lenders with
(A) historical financial statements for the last three fiscal years (or, if
less, the number of years since formation) of the person or business to be
acquired (audited if available without undue cost or delay) and unaudited
financial statements thereof for the most recent interim period which are
available, (B) reasonably detailed projections of the person or business to be
acquired for the succeeding three years pertaining to the person or business to
be acquired and, if available without undue cost or delay, updated projections
for Borrower after giving effect to such transaction, (C) a reasonably detailed
description of all material information relating thereto and copies of all
material documentation pertaining to such transaction, and (D) all such other
information and data relating to such transaction or the person or business to
be acquired as may be reasonably requested by the Administrative Agent or the
Required Lenders;
 
(viii)at least 10 Business Days prior to the proposed date of consummation of
the transaction, Borrower shall have delivered to the Agents and the Lenders an
Officers’ Certificate certifying that (A) such transaction complies with this
definition (which shall have attached thereto reasonably detailed backup data
and calculations showing such compliance), and (B) such transaction could not
reasonably be expected to result in a Material Adverse Effect; and
 
(ix)the aggregate amount of the Acquisition Consideration for all Permitted
Acquisitions since the Restatement Effective Date, excluding all Acquisition
Consideration paid in Qualified Capital Stock, shall not exceed $400.0 million;
provided that any Equity Interests constituting all or a portion of such
Acquisition Consideration shall not have a cash dividend requirement on or prior
to the Final Maturity Date.
 
“Permitted Collateral Liens” means (a) in the case of Collateral other than
Mortgaged Property, the Liens described in clauses (a), (b), (c), (d), (e), (f),
(g), (h), (i), (j), (k), (l), (m), (n) and (p) of Section 6.02 and (b) in the
case of Mortgaged Property, “Permitted Collateral Liens” shall mean the Liens
described in clauses (a), (b), (d), (e), (g) and (l) of Section 6.02; provided,
however, on the Closing Date or upon the date of delivery of each additional
Mortgage under Section 5.11 or 5.12, Permitted Collateral Liens shall mean only
those Liens set forth in Schedule B to the applicable Mortgage.
 
“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.
 
“person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA which is maintained or contributed to by any Company or
its ERISA Affiliate or with respect to which any Company could incur liability
(including under Section 4069 of ERISA).
 
“Post-Increase Revolving Lenders” shall have the meaning assigned to such term
in Section 2.19(d).
 
“Pre-Increase Revolving Lenders” shall have the meaning assigned to such term in
Section 2.19(d).
 
“Preferred Stock” shall mean, with respect to any person, any and all preferred
or preference Equity Interests (however designated) of such person whether now
outstanding or issued after the Closing Date.
 
“Preferred Stock Issuance” shall mean the issuance or sale by Borrower or any of
its Subsidiaries of any Preferred Stock after the Closing Date (other than as
permitted by Section 6.01).
 
“Premises” shall have the meaning assigned thereto in the applicable Mortgage.
 
“Pro Forma Basis” shall mean on a basis in accordance with GAAP and Regulation
S-X and otherwise reasonably satisfactory to the Administrative Agent.
 
“Pro Rata Percentage” of any Additional Revolving Lender at any time shall mean
the percentage of the total Additional Revolving Commitments of all Additional
Revolving Lenders represented by such Lender’s Additional Revolving Commitment.
 
“property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests or other ownership interests of any
person and whether now in existence or owned or hereafter entered into or
acquired, including all Real Property.
 
“Property Material Adverse Effect” shall have the meaning assigned thereto in
the Mortgage.
 
“Purchase Money Obligation” shall mean, for any person, the obligations of such
person in respect of Indebtedness (including Capital Lease Obligations) incurred
for the purpose of financing all or any part of the purchase price of any
property (including Equity Interests of any person) or the cost of installation,
construction or improvement of any property and any refinancing thereof;
provided, however, that (i) such Indebtedness is incurred within one year after
such acquisition, installation, construction or improvement of such property by
such person and (ii) the amount of such Indebtedness does not exceed 100% of the
cost of such acquisition, installation, construction or improvement, as the case
may be.
 
“Qualified Capital Stock” of any person shall mean any Equity Interests of such
person that are not Disqualified Capital Stock.
 
“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold, mineral or other estate) in and to any and all parcels
of or interests in real property owned, leased or operated by any person,
whether by lease, license or other means, together with, in each case, all
easements, hereditaments and appurtenances relating thereto, all improvements
and appurtenant fixtures and equipment, all general intangibles and contract
rights and other property and rights incidental to the ownership, lease or
operation thereof.
 
“Register” shall have the meaning assigned to such term in Section 10.04(c).
 
“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
“Regulation S-X” shall mean Regulation S-X promulgated under the Securities Act.
 
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
“Reimbursement Obligations” shall mean Borrower’s obligations under
Section 2.18(e) to reimburse LC Disbursements.
 
“Related Parties” shall mean (i) with respect to any person, such person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such person and (ii) with respect to such person’s Affiliates, the general
partners, directors and executive officers of such Affiliates.
 
“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the Environment.
 
“Required Additional Revolving Lenders” shall mean Lenders having more than 50%
of all Additional Revolving Commitments, or after the Additional Revolving
Commitments have terminated, more than 50% of all Additional Revolving Exposure.
 
“Required Additional Term Lenders” shall mean Lenders having more than 50% of
all Additional Term Loan Commitments.
 
“Required Class Lenders” shall mean (i) with respect to Additional Revolving
Loans, Required Additional Revolving Lenders, (ii) with respect to Additional
Term Loans, Lenders having more than 50% of all Additional Term Loans
outstanding and (iii) with respect to Delayed Draw Term Loans, Lenders having
more than 50% of all Delayed Draw Term Loans outstanding.
 
“Required Delayed Draw Term Lenders” shall mean Lenders having more than 50% of
all Delayed Draw Commitments or, after the Delayed Draw Commitments have
terminated, more than 50% of all Delayed Draw Exposure.
 
“Required Lenders” shall mean Lenders having more than 50% of the sum of all
Loans outstanding, LC Exposure and unused Additional Revolving, Delayed Draw and
Additional Term Loan Commitments.
 
“Requirements of Law” shall mean, collectively, any and all requirements of any
Governmental Authority including any and all laws, judgments, orders, decrees,
ordinances, rules, regulations, statutes or case law.
 
“Response” shall mean (a) “response” as such term is defined in CERCLA, 42
U.S.C. § 9601(24), and (b) all other actions required by any Governmental
Authority or voluntarily undertaken to (i) clean up, remove, treat, abate or in
any other way address any Hazardous Material in the Environment; (ii) prevent
the Release or threat of Release, or minimize the further Release, of any
Hazardous Material; or (iii) perform studies and investigations in connection
with, or as a precondition to, or to determine the necessity of the activities
described in, clause (i) or (ii) above.
 
“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof with responsibility for the administration of the obligations of such
person in respect of this Agreement.
 
“Restatement Effective Date” shall mean the date on which this Agreement becomes
effective pursuant to Section 4.01.
 
“Revolving Loan” shall mean a Loan made by the Lenders to Borrower pursuant to
Section 2.01(b) of the Original Credit Agreement.
 
“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.03.
 
“Sarbanes-Oxley Act” shall mean the United States Sarbanes-Oxley Act of 2002, as
amended, and all rules and regulations promulgated thereunder.
 
“Secured Obligations” shall mean (a) the Obligations, (b) the due and punctual
payment and performance of all obligations of Borrower and the other Loan
Parties under each Hedging Agreement entered into with any counterparty that is
a Secured Party and (c) the due and punctual payment and performance of all
obligations in respect of overdrafts and related liabilities owed to any Lender,
any Affiliate of a Lender, the Administrative Agent or the Collateral Agent
arising from treasury, depositary and cash management services or in connection
with any automated clearinghouse transfer of funds.
 
“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each other Agent, the Lenders and each party to a Hedging
Agreement if at the date of entering into such Hedging Agreement such person was
a Lender or an Affiliate of a Lender and such person executes and delivers to
the Administrative Agent a letter agreement in form and substance acceptable to
the Administrative Agent pursuant to which such person (i) appoints the
Collateral Agent as its agent under the applicable Loan Documents and
(ii) agrees to be bound by the provisions of Sections 10.03 and 10.09 as if it
were a Lender.
 
“Securities Act” shall mean the Securities Act of 1933.
 
“Securities Collateral” shall have the meaning assigned to such term in the
Security Agreement.
 
“Security Agreement” shall mean the Security Agreement dated the Closing Date
among the Loan Parties and Collateral Agent for the benefit of the Secured
Parties.
 
“Security Agreement Collateral” shall mean all property pledged or granted as
collateral pursuant to the Security Agreement (a) on the Closing Date or (b)
thereafter pursuant to Section 5.11.
 
“Security Documents” shall mean the Security Agreement, the Mortgages and each
other security document or pledge agreement delivered in accordance with
applicable local or foreign law to grant a valid, perfected security interest in
any property as collateral for the Secured Obligations, and all UCC or other
financing statements or instruments of perfection required by this Agreement,
the Security Agreement, any Mortgage or any other such security document or
pledge agreement to be filed with respect to the security interests in property
and fixtures created pursuant to the Security Agreement or any Mortgage and any
other document or instrument utilized to pledge or grant or purport to pledge or
grant a security interest or lien on any property as collateral for the Secured
Obligations.
 
“Standby Letter of Credit” shall mean any standby letter of credit or similar
instrument issued for the purpose of supporting (a) workers’ compensation and
other statutory liability insurance requirements of Borrower or any of its
Subsidiaries, (b) the obligations of third-party insurers of Borrower or any of
its Subsidiaries arising by virtue of the laws of any jurisdiction requiring
third-party insurers to obtain such letters of credit, (c) performance, payment,
deposit or surety obligations of Borrower or any of its Subsidiaries if required
by a Requirement of Law or in accordance with custom and practice in the
industry, (d) Indebtedness of Borrower or any of its Subsidiaries permitted to
be incurred under Section 6.01 or (e) obligations under leases of real property.
 
“Statutory Reserves” shall mean for any Interest Period for any Eurodollar
Borrowing, the average maximum rate at which reserves (including any marginal,
supplemental or emergency reserves) are required to be maintained during such
Interest Period under Regulation D by member banks of the United States Federal
Reserve System in New York City with deposits exceeding one billion dollars
against “Eurocurrency liabilities” (as such term is used in Regulation D).
Eurodollar Borrowings shall be deemed to constitute Eurodollar liabilities and
to be subject to such reserve requirements without benefit of or credit for
proration, exceptions or offsets which may be available from time to time to any
Lender under Regulation D.
 
“Subordinated Indebtedness” shall mean Indebtedness of Borrower or any Guarantor
that is by its terms subordinated in right of payment to the Obligations of
Borrower and such Guarantor, as applicable.
 
“Subsidiary” shall mean, with respect to any person (the “parent”) at any date,
(i) any person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, (ii) any other
corporation, limited liability company, association or other business entity of
which securities or other ownership interests representing more than 50% of the
voting power of all Equity Interests entitled (without regard to the occurrence
of any contingency) to vote in the election of the Board of Directors thereof
are, as of such date, owned, controlled or held by the parent and/or one or more
Subsidiaries of the parent, (iii) any partnership (a) the sole general partner
or the managing general partner of which is the parent and/or one or more
Subsidiaries of the parent or (b) the only general partners of which are the
parent and/or one or more Subsidiaries of the parent and (iv) any other person
that is otherwise Controlled by the parent and/or one or more Subsidiaries of
the parent. Unless the context requires otherwise, “Subsidiary” refers to a
Subsidiary of Borrower.
 
“Subsidiary Guarantor” shall mean each Subsidiary listed on Schedule 1.01(b),
and each other Subsidiary that is or becomes a party to this Agreement pursuant
to Section 5.11.
 
“Survey” shall mean a survey of any Mortgaged Property (and all improvements
thereon) which is (a) (i) prepared by a surveyor or engineer licensed to perform
surveys in the jurisdiction where such Mortgaged Property is located, (ii) dated
(or redated) not earlier than six months prior to the date of delivery thereof
unless there shall have occurred within six months prior to such date of
delivery any exterior construction on the site of such Mortgaged Property or any
easement, right of way or other interest in the Mortgaged Property has been
granted or become effective through operation of law or otherwise with respect
to such Mortgaged Property which, in either case, can be depicted on a survey,
in which events, as applicable, such survey shall be dated (or redated) after
the completion of such construction or if such construction shall not have been
completed as of such date of delivery, not earlier than 20 days prior to such
date of delivery, or after the grant or effectiveness of any such easement,
right of way or other interest in the Mortgaged Property, (iii) certified by the
surveyor (in a manner reasonably acceptable to the Administrative Agent) to the
Administrative Agent, the Collateral Agent and the Title Company, (iv) complying
in all respects with the minimum detail requirements of the American Land Title
Association as such requirements are in effect on the date of preparation of
such survey and (v) sufficient for the Title Company to remove all standard
survey exceptions from the title insurance policy (or commitment) relating to
such Mortgaged Property and issue customary endorsements or (b) otherwise
acceptable to the Collateral Agent.
 
“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.17, as the same may be reduced from time to time
pursuant to Section 2.07 or Section 2.17. The amount of the Swingline Commitment
shall initially be $5,000,000, but shall in no event exceed the Additional
Revolving Commitment.
 
“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any
Additional Revolving Lender at any time shall equal its Pro Rata Percentage of
the aggregate Swingline Exposure at such time.
 
“Swingline Lender” shall have the meaning assigned to such term in the preamble
hereto.
 
“Swingline Loan” shall mean any loan made by the Swingline Lender pursuant to
Section 2.17.
 
“Syndication Agent” shall have the meaning assigned to such term in the preamble
hereto.
 
“Tax Return” shall mean all returns, statements, filings, attachments and other
documents or certifications required to be filed in respect of Taxes.
 
“Taxes” shall mean (i) all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other similar charges imposed by
any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto and (ii) all transferee, successor, joint and
several, contractual or other liability (including, without limitation,
liability pursuant to Treas. Reg. §1.1502-6 (or any similar state, local or
foreign provision)) in respect of any items described in clause (i).
 
“Test Period” shall mean, at any time, the four consecutive fiscal quarters of
Borrower then last ended (in each case taken as one accounting period).
 
“Title Company” shall mean any title insurance company as shall be retained by
Borrower and reasonably acceptable to the Administrative Agent.
 
“Total Leverage Ratio” shall mean, at any date of determination, the ratio of
Consolidated Indebtedness on such date to Consolidated EBITDA for the Test
Period then most recently ended.
 
“Tranche B Loan” shall mean a term loan made by the Lenders to Borrower pursuant
to Section 2.01(a)(ii) of the Original Credit Agreement or by an Increase
Joinder.
 
“Transaction Documents” shall mean the documents identified on Schedule 1.01(d)
and the Loan Documents.
 
“Transactions” shall mean, collectively, the transactions to occur on or prior
to the Restatement Effective Date pursuant to the Transaction Documents,
including (a) the execution, delivery and performance of the Loan Documents and
the borrowings hereunder; (b) the repayment of the Tranche B Loans and the
Revolving Loans and termination of the Revolving Commitments (as defined in the
Original Credit Agreement) from the proceeds of the Borrowings hereunder and
(c) the payment of all fees and expenses to be paid on or prior to the
Restatement Effective Date and owing in connection with the foregoing.
 
“Transferred Guarantor” shall have the meaning assigned to such term in
Section 7.09.
 
“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR Rate or the Alternate Base Rate.
 
“UCC” shall mean the Uniform Commercial Code as in effect from time to time
(except as otherwise specified) in any applicable state or jurisdiction.
 
“United States” shall mean the United States of America.
 
“Voting Stock” shall mean, with respect to any person, any class or classes of
Equity Interests pursuant to which the holders thereof have the general voting
power under ordinary circumstances to elect at least a majority of the Board of
Directors of such person.
 
“Weighted Average Life to Maturity” means, when applied to any indebtedness at
any date, the number of years obtained by dividing:
 
(1) the sum of the products obtained by multiplying (a) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at the final maturity, in respect of the
Indebtedness, by (b) the number of years (calculated to the nearest one-twelth)
that will elapse between such date and the making of such payments; by
 
(2) the then outstanding principal amount of such Indebtedness.
 
“Wholly Owned Subsidiary” shall mean, as to any person, (a) any corporation 100%
of whose capital stock (other than directors’ qualifying shares) is at the time
owned by such person and/or one or more Wholly Owned Subsidiaries of such person
and (b) any partnership, association, joint venture, limited liability company
or other entity in which such person and/or one or more Wholly Owned
Subsidiaries of such person have a 100% equity interest at such time.
 
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
 
SECTION 1.02  Classification of Loans and Borrowings
 
. For purposes of this Agreement, Loans may be classified and referred to by
Class (e.g., an “Additional Revolving Loan”) or by Type (e.g., a “Eurodollar
Loan”) or by Class and Type (e.g., a “Eurodollar Additional Revolving Loan”).
Borrowings also may be classified and referred to by Class (e.g., an “Additional
Revolving Borrowing,” “Borrowing of Additional Term Loans”) or by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Additional
Revolving Borrowing”).
 
SECTION 1.03  Terms Generally
 
. The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise
(a) any definition of or reference to any Loan Document, agreement, instrument
or other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any person shall
be construed to include such person’s successors and assigns, (c) the words
“herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Schedules, Exhibits, Articles and
Sections shall be construed to refer to Schedules, Exhibits, Articles and
Sections of this Agreement, (e) any reference to any law or regulation herein
shall refer to such law or regulation as amended, modified or supplemented from
time to time and (f) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
 
SECTION 1.04  Accounting Terms; GAAP
 
. Except as otherwise expressly provided herein, all financial statements to be
delivered pursuant to this Agreement shall be prepared in accordance with GAAP
as in effect from time to time and all terms of an accounting or financial
nature shall be construed and interpreted in accordance with GAAP, as in effect
on the date hereof unless otherwise agreed to by Borrower and the Administrative
Agent.
 
SECTION 1.05  Resolution of Drafting Ambiguities
 
. Each Loan Party acknowledges and agrees that it was represented by counsel in
connection with the execution and delivery of the Loan Documents to which it is
a party, that it and its counsel reviewed and participated in the preparation
and negotiation hereof and thereof and that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party shall not
be employed in the interpretation hereof or thereof.
 
SECTION 1.06  Effect of This Agreement on the Original Credit Agreement and
Other Loan Documents
 
. Upon satisfaction of the conditions precedent to the effectiveness of this
Agreement set forth in Section 4.01, this Agreement shall be binding on
Borrower, the Agents, the Lenders and the other parties hereto and the
provisions of the Original Credit Agreement shall be replaced by the provisions
of this Agreement; provided that any person entitled to the benefits of Article
III or Section 10.03 of the Original Credit Agreement shall continue to be
entitled to the benefits of the corresponding provisions of this Agreement. Upon
the effectiveness of this Agreement in accordance with Section 4.01, each Loan
Document that was in effect immediately prior to the Restatement Effective Date
and each certificate or other document that was delivered under the Original
Credit Agreement on or prior to the Closing Date shall continue to be effective
and, unless the context otherwise requires, any reference to the Original Credit
Agreement contained therein shall be deemed to refer to this Agreement.
 
ARTICLE II  
 


 
THE CREDITS
 
SECTION 2.01  Commitments
 
. Subject to the terms and conditions and relying upon the representations and
warranties herein set forth, each Lender agrees, severally and not jointly:
 
(a)  to make an Additional Term Loan to Borrowers on the Restatement Effective
Date in a principal amount not to exceed its Additional Term Loan Commitment.
 
(b)  to make a Delayed Draw Term Loan to the Borrower from time to time, but on
no more than two occasions, during the Delayed Draw Availability Period in a
principal amount not exceeding its Delayed Draw Commitment; and
 
(c)  to make Additional Revolving Loans to Borrower, at any time and from time
to time after the Restatement Effective Date until the earlier of the Additional
Revolving Maturity Date and the termination of the Additional Revolving
Commitment of such Lender in accordance with the terms hereof, in an aggregate
principal amount at any time outstanding that will not result in such Lender’s
Additional Revolving Exposure exceeding such Lender’s Additional Revolving
Commitment.
 
Amounts paid or prepaid in respect of Additional Term Loans and Delayed Draw
Term Loans may not be reborrowed. Within the limits set forth in clause (c)
above and subject to the terms, conditions and limitations set forth herein,
Borrower may borrow, pay or prepay and reborrow Additional Revolving Loans.
 
SECTION 2.02  Loans
 
.
 
(a)  Each Loan (other than Swingline Loans) shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
applicable Commitments; provided that the failure of any Lender to make its Loan
shall not in itself relieve any other Lender of its obligation to lend hereunder
(it being understood, however, that no Lender shall be responsible for the
failure of any other Lender to make any Loan required to be made by such other
Lender). Except for Loans deemed made pursuant to Section 2.18(e)(ii), (x) ABR
Loans comprising any Borrowing shall be in an aggregate principal amount that is
(i) an integral multiple of $1.0 million and not less than $5.0 million or
(ii) equal to the remaining available balance of the applicable Commitments and
(y) the Eurodollar Loans comprising any Borrowing shall be in an aggregate
principal amount that is (i) an integral multiple of $1.0 million and not less
than $5.0 million or (ii) equal to the remaining available balance of the
applicable Commitments.
 
(b)  Subject to Sections 2.11 and 2.12, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as Borrower may request pursuant to
Section 2.03. Each Lender may at its option make any Eurodollar Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of
Borrower to repay such Loan in accordance with the terms of this Agreement.
Borrowings of more than one Type may be outstanding at the same time; provided
that Borrower shall not be entitled to request any Borrowing that, if made,
would result in more than five Eurodollar Borrowings outstanding hereunder at
any one time. For purposes of the foregoing, Borrowings having different
Interest Periods, regardless of whether they commence on the same date, shall be
considered separate Borrowings.
 
(c)  Except with respect to Loans deemed made pursuant to Section 2.18(e)(ii),
each Lender shall make each Loan to be made by it hereunder on the proposed date
thereof by wire transfer of immediately available funds to such account in New
York City as the Administrative Agent may designate not later than 11:00 a.m.,
New York City time, and the Administrative Agent shall promptly credit the
amounts so received to an account as directed by Borrower in the applicable
Borrowing Request maintained with the Administrative Agent or, if a Borrowing
shall not occur on such date because any condition precedent herein specified
shall not have been met, return the amounts so received to the respective
Lenders.
 
(d)  Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above, and the Administrative Agent may, in reliance upon such
assumption, make available to Borrower on such date a corresponding amount. If
the Administrative Agent shall have so made funds available, then, to the extent
that such Lender shall not have made such portion available to the
Administrative Agent, each of such Lender and Borrower severally agrees to repay
to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to Borrower until the date such amount is repaid to the Administrative
Agent at (i) in the case of Borrower, the interest rate applicable at the time
to the Loans comprising such Borrowing and (ii) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation. If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount shall constitute such Lender’s Loan as part of
such Borrowing for purposes of this Agreement, and Borrower’s obligation to
repay the Administrative Agent such corresponding amount pursuant to this
Section 2.02(d) shall cease.
 
(e)  Notwithstanding any other provision of this Agreement, Borrower shall not
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Additional
Revolving Maturity Date, Additional Term Loan Maturity Date, Delayed Draw
Maturity Date or the Incremental Term Loan Maturity Date as applicable.
 
SECTION 2.03  Borrowing Procedure
 
. To request a Borrowing, Borrower shall deliver, by hand delivery or
telecopier, a duly completed and executed Borrowing Request to the
Administrative Agent (i) in the case of a Eurodollar Borrowing, not later than
11:00 a.m., New York City time, three Business Days before the date of the
proposed Borrowing or (ii) in the case of an ABR Borrowing, not later than 9:00
a.m., New York City time, on the date of the proposed Borrowing. Each Borrowing
Request shall be irrevocable and shall specify the following information in
compliance with Section 2.02:
 
(a)  whether the requested Borrowing is to be a Borrowing of Additional
Revolving Loans, Additional Term Loans or Delayed Draw Term Loans;
 
(b)  the aggregate amount of such Borrowing;
 
(c)  the date of such Borrowing, which shall be a Business Day;
 
(d)  whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;
 
(e)  in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;
 
(f)  the location and number of Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.02(c); and
 
(g)  that the conditions set forth in Sections 4.02(b)-(d) have been satisfied
as of the date of the notice.
 
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then Borrower shall be deemed to
have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
 
SECTION 2.04  Evidence of Debt; Repayment of Loans
 
.
 
(a)  Promise to Repay. Borrower hereby unconditionally promises to pay (i) to
the Administrative Agent for the account of each Additional Term Loan Lender and
Delayed Draw Term Loan Lender, the principal amount of each Additional Term Loan
and Delayed Draw Term Loan, respectively, of such Additional Term Loan Lender or
Delayed Draw Term Loan Lender as provided in Section 2.09, (ii) to the
Administrative Agent for the account of each Additional Revolving Lender, the
then unpaid principal amount of each Additional Revolving Loan of such
Additional Revolving Lender on the Additional Revolving Maturity Date and
(iii) to the Swingline Lender, the then unpaid principal amount of each
Swingline Loan on the earlier of the Additional Revolving Maturity Date and the
first date after such Swingline Loan is made that is the 15th or last day of a
calendar month and is at least two Business Days after such Swingline Loan is
made; provided that on each date that a Additional Revolving Borrowing is made,
Borrower shall repay all Swingline Loans that were outstanding on the date such
Borrowing was requested.
 
(b)  Lender and Administrative Agent Records. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
Indebtedness of Borrower to such Lender resulting from each Loan made by such
Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time under this Agreement. The
Administrative Agent shall maintain accounts in which it will record (i) the
amount of each Loan made hereunder, the Type and Class thereof and the Interest
Period applicable thereto; (ii) the amount of any principal or interest due and
payable or to become due and payable from Borrower to each Lender hereunder; and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof. The entries made in
the accounts maintained pursuant to this paragraph shall be prima facie evidence
of the existence and amounts of the obligations therein recorded; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligations of Borrower
to repay the Loans in accordance with their terms.
 
(c)  Promissory Notes. Any Lender by written notice to Borrower (with a copy to
the Administrative Agent) may request that Loans of any Class made by it be
evidenced by a promissory note. In such event, Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) in
the form of Exhibit K-1, K-2, K-3 or K-4 as the case may be. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 10.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).
 
SECTION 2.05  Fees
 
.
 
(a)  Commitment Fees. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender a commitment fee, which shall accrue at (i) 0.375%
per annum on the average daily unused amount of each Additional Revolving
Commitment (the “Additional Revolving Commitment Fee”) and (ii) 1.0% per annum
on the average daily unused amount of each Delayed Draw Commitment (the “Delayed
Draw Commitment Fee”) of such Lender during the period from and including the
Restatement Effective Date to but excluding the date on which the aggregate
Additional Revolving Commitments and Delayed Draw Commitments, as applicable,
terminate. Accrued commitment fees shall be payable in arrears in respect of the
Additional Revolving Commitments on the last Business Day of March, June,
September and December of each year and on the date on which the Additional
Revolving Commitments terminate, commencing on the first such date to occur
after the date hereof. Accrued commitment fees shall be payable in arrears in
respect of the Delayed Draw Commitments on the last Business Day of March, June,
September and December of each year and on the date on which the Delayed Draw
Commitments terminate commencing on the first such date to occur after the date
hereof. All commitment fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). For purposes of computing commitment fees with
respect to Additional Revolving Commitments, an Additional Revolving Commitment
of a Lender shall be deemed to be used to the extent of the outstanding
Additional Revolving Loans and LC Exposure of such Lender (and the Swingline
Exposure of such Lender shall be disregarded for such purpose).
 
(b)  Administrative Agent Fees. Borrower agrees to pay to the Administrative
Agent, for its own account, the administrative fees payable in the amounts and
at the times separately agreed upon between Borrower and the Administrative
Agent (the “Administrative Agent Fees”).
 
(c)  LC and Fronting Fees. Borrower agrees to pay (i) to the Administrative
Agent for the account of each Additional Revolving Lender a participation fee
(“LC Participation Fee”) with respect to its participations in Letters of
Credit, which shall accrue at a rate equal to the Applicable Margin from time to
time used to determine the interest rate on Eurodollar Additional Revolving
Loans pursuant to Section 2.06 on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to Reimbursement
Obligations) during the period from and including the Closing Date to but
excluding the later of the date on which such Lender’s Additional Revolving
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) to the Issuing Bank a fronting fee (“Fronting Fee”), which
shall accrue at the rate of 0.25% per annum on the average daily amount of the
LC Exposure (excluding any portion thereof attributable to Reimbursement
Obligations) during the period from and including the Closing Date to but
excluding the later of the date of termination of the Additional Revolving
Commitments and the date on which there ceases to be any LC Exposure, as well as
the Issuing Bank’s customary fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder. Accrued LC Participation Fees and Fronting Fees shall be payable in
arrears (i) on the last Business Day of March, June, September and December of
each year, commencing on the first such date to occur after the Closing Date,
and (ii) on the date on which the Additional Revolving Commitments terminate.
Any such fees accruing after the date on which the Additional Revolving
Commitments terminate shall be payable on demand. Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand therefor. All LC Participation Fees and Fronting Fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).
 
(d)  All Fees shall be paid on the dates due, in immediately available funds in
dollars, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders, except that Borrower shall pay the Fronting Fees directly to
the Issuing Bank. Once paid, none of the Fees shall be refundable under any
circumstances.
 
SECTION 2.06  Interest on Loans
 
.
 
(a)  ABR Loans. Subject to the provisions of Section 2.06(c), the Loans
comprising each ABR Borrowing, including each Swingline Loan, shall bear
interest at a rate per annum equal to the Alternate Base Rate plus the
Applicable Margin in effect from time to time.
 
(b)  Eurodollar Loans. Subject to the provisions of Section 2.06(c), the Loans
comprising each Eurodollar Borrowing shall bear interest at a rate per annum
equal to the Adjusted LIBOR Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin in effect from time to time.
 
(c)  Default Rate. Notwithstanding the foregoing, during an Event of Default,
all Obligations shall, to the extent permitted by applicable law, bear interest,
after as well as before judgment, at a per annum rate equal to (i) in the case
of principal of or interest unpaid when due on any Loan, 2% plus the rate
otherwise applicable to such Loan as provided in the preceding paragraphs of
this Section 2.06 or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Additional Revolving Loans as provided in Section 2.06(a) (in
either case, the “Default Rate”).
 
(d)  Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan; provided that (i) interest
accrued pursuant to Section 2.06(c) shall be payable on demand, (ii) in the
event of any repayment or prepayment of any Loan (other than a prepayment of an
ABR Revolving Loan or a Swingline Loan without a permanent reduction in
Revolving Commitments), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.
 
(e)  Interest Calculation. All interest hereunder shall be computed on the basis
of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate or Adjusted LIBOR Rate shall be determined by the
Administrative Agent in accordance with the provisions of this Agreement and
such determination shall be conclusive absent manifest error.
 
SECTION 2.07  Termination and Reduction of Commitments
 
.
 
(a)  Termination of Commitments. The Additional Term Loan Commitments shall
automatically terminate at 5:00 p.m., New York City time, on the Restatement
Effective Date. The Additional Revolving Commitments, the Swingline Commitment
and the LC Commitment shall automatically terminate on the Additional Revolving
Maturity Date. The Revolving Commitment (as defined in the Original Credit
Agreement) shall terminate when the outstanding Revolving Loans are repaid in
full on the Restatement Effective Date or, if later, at 5:00 p.m., New York City
time on such date. The Delayed Draw Commitments shall terminate (i) with respect
to Delayed Draw Term Loans borrowed, to the extent of such borrowings and (ii)
at the end of the Delayed Draw Availability Period.
 
(b)  Optional Terminations and Reductions. At its option, Borrower may at any
time terminate, or from time to time permanently reduce, the Commitments of any
Class; provided that (i) each reduction of the Commitments of any Class shall be
in an amount that is an integral multiple of $1.0 million and not less than $5.0
million and (ii) the Additional Revolving Commitments shall not be terminated or
reduced if, after giving effect to any concurrent prepayment of the Additional
Revolving Loans in accordance with Section 2.10, the aggregate amount of
Additional Revolving Exposures would exceed the aggregate amount of Additional
Revolving Commitments.
 
(c)  Borrower Notice. Borrower shall notify the Administrative Agent in writing
of any election to terminate or reduce the Commitments under Section 2.07(b) at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by Borrower pursuant to
this Section shall be irrevocable; provided that a notice of termination of the
Commitments delivered by Borrower may state that such notice is conditioned upon
the effectiveness of other credit facilities, in which case such notice may be
revoked by Borrower (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any termination or
reduction of the Commitments of any Class shall be permanent. Each reduction of
the Commitments of any Class shall be made ratably among the Lenders in
accordance with their respective Commitments of such Class.
 
SECTION 2.08  Interest Elections
 
.
 
(a)  Generally. Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request.
Thereafter, Borrower may elect to convert such Borrowing to a different Type or
to continue such Borrowing and, in the case of a Eurodollar Borrowing, may elect
Interest Periods therefor, all as provided in this Section. Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. Notwithstanding anything to
the contrary, Borrower shall not be entitled to request any conversion or
continuation that, if made, would result in more than five Eurodollar Borrowings
outstanding hereunder at any one time. This Section shall not apply to Swingline
Borrowings, which may not be converted or continued.
 
(b)  Interest Election Notice. To make an election pursuant to this Section,
Borrower shall deliver, by hand delivery or telecopier, a duly completed and
executed Interest Election Request to the Administrative Agent not later than
the time that a Borrowing Request would be required under Section 2.03 if
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each Interest Election Request
shall be irrevocable. Each Interest Election Request shall specify the following
information in compliance with Section 2.02:
 
(i)  the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
or if outstanding Borrowings are being combined, the allocation to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing);
 
(ii)  the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
 
(iii)  whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
 
(iv)  if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”
 
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then Borrower shall be deemed to have selected
an Interest Period of one month’s duration.
 
Promptly following receipt of an Interest Election Request, the Administrative
Agent shall advise each Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.
 
(c)  Automatic Conversion to ABR Borrowing. If an Interest Election Request with
respect to a Eurodollar Borrowing is not timely delivered prior to the end of
the Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing, the Administrative Agent or
the Required Lenders may require, by notice to Borrower, that (i) no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing and
(ii) unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.
 
SECTION 2.09  Amortization of Term Borrowings
 
. Borrower shall pay to the Administrative Agent, for the account of the
Lenders, on the dates set forth on Annex I, or if any such date is not a
Business Day, on the immediately preceding Business Day (each such date, a “Term
Loan Repayment Date”), a principal amount of (i) the Additional Term Loans equal
to the amount set forth on Annex I for such date (as adjusted from time to time
pursuant to Section 2.10(h)) and (ii) the outstanding Delayed Draw Term Loans
(if any) equal to 0.25% of the original principal amount thereof (as adjusted
from time to time pursuant to Section 2.10(h)) with the balance due at the
Delayed Draw Maturity Date, together in each case with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of such
payment. To the extent not previously paid, all Additional Term Loans shall be
due and payable on the Additional Term Loan Maturity Date.
 
SECTION 2.10  Optional and Mandatory Prepayments of Loans.
 
(a)  Optional Prepayments. Borrower shall have the right at any time and from
time to time to prepay any Borrowing, in whole or in part, subject to the
requirements of this Section 2.10; provided that each partial prepayment shall
be in an amount that is an integral multiple of $1.0 million and not less than
$5.0 million or, if less, the outstanding principal amount of such Borrowing.
 
(b)  Additional Revolving Loan Prepayments.
 
(i)  In the event of the termination of all the Additional Revolving
Commitments, Borrower shall, on the date of such termination, repay or prepay
all its outstanding Additional Revolving Borrowings and all outstanding
Swingline Loans and replace all outstanding Letters of Credit or cash
collateralize all outstanding Letters of Credit in accordance with the
procedures set forth in Section 2.18(i).
 
(ii)  In the event of any partial reduction of the Additional Revolving
Commitments, then (x) at or prior to the effective date of such reduction, the
Administrative Agent shall notify Borrower and the Additional Revolving Lenders
of the sum of the Additional Revolving Exposures after giving effect thereto and
(y) if the sum of the Additional Revolving Exposures would exceed the aggregate
amount of Additional Revolving Commitments after giving effect to such
reduction, then Borrower shall, on the date of such reduction, first, repay or
prepay Swingline Loans, second, repay or prepay Additional Revolving Borrowings
and third, replace outstanding Letters of Credit or cash collateralize
outstanding Letters of Credit in accordance with the procedures set forth in
Section 2.18(i), in an aggregate amount sufficient to eliminate such excess.
 
(iii)  In the event that the sum of all Lenders’ Additional Revolving Exposures
exceeds the Additional Revolving Commitments then in effect, Borrower shall,
without notice or demand, immediately first, repay or prepay Additional
Revolving Borrowings, and second, replace outstanding Letters of Credit or cash
collateralize outstanding Letters of Credit in accordance with the procedures
set forth in Section 2.18(i), in an aggregate amount sufficient to eliminate
such excess.
 
(iv)  In the event that the aggregate LC Exposure exceeds the LC Commitment then
in effect, Borrower shall, without notice or demand, immediately replace
outstanding Letters of Credit or cash collateralize outstanding Letters of
Credit in accordance with the procedures set forth in Section 2.18(i), in an
aggregate amount sufficient to eliminate such excess.
 
(c)  Asset Sales. Not later than one Business Day following the receipt of any
Net Cash Proceeds of any Asset Sale by Borrower or any of its Subsidiaries,
Borrower shall make prepayments in accordance with Sections 2.10(h) and (i) in
an aggregate amount equal to 100% of such Net Cash Proceeds; provided that:
 
(i)  no such prepayment shall be required under this Section 2.10(c)(i) with
respect to (A) any Asset Sale permitted by Section 6.06(a), (c), (d) or (f),
(B) the disposition of property which constitutes a Casualty Event, or (C) Asset
Sales for fair market value resulting in no more than $100,000 in Net Cash
Proceeds per Asset Sale (or series of related Asset Sales) and less than
$1.0 million in Net Cash Proceeds in any fiscal year; provided that clause (C)
shall not apply in the case of any Asset Sale described in clause (b) of the
definition thereof; and
 
(ii)  so long as no Default shall then exist or would arise therefrom and the
aggregate of such Net Cash Proceeds of Asset Sales shall not exceed $5.0 million
in any fiscal year of Borrower, such proceeds shall not be required to be so
applied on such date to the extent that Borrower shall have delivered an
Officers’ Certificate to the Administrative Agent on or prior to such date
stating that such Net Cash Proceeds are expected to be reinvested in fixed or
capital assets within 360 days following the date of such Asset Sale (which
Officers’ Certificate shall set forth the estimates of the proceeds to be so
expended); provided that if all or any portion of such Net Cash Proceeds is not
so reinvested within such 360-day period, such unused portion shall be applied
on the last day of such period as a mandatory prepayment as provided in this
Section 2.10(c); provided, further, that if the property subject to such Asset
Sale constituted Collateral, then all property purchased with the Net Cash
Proceeds thereof pursuant to this subsection shall be made subject to the Lien
of the applicable Security Documents in favor of the Collateral Agent, for its
benefit and for the benefit of the other Secured Parties in accordance with
Sections 5.11 and 5.12.
 
(d)  Debt Issuance or Preferred Stock Issuance. Not later than one Business Day
following the receipt of any Net Cash Proceeds of any Debt Issuance or Preferred
Stock Issuance by Borrower or any of its Subsidiaries, Borrower shall make
prepayments in accordance with Sections 2.10(h) and (i) in an aggregate amount
equal to 100% of such Net Cash Proceeds.
 
(e)  [Reserved].
 
(f)  Casualty Events. Not later than one Business Day following the receipt of
any Net Cash Proceeds from a Casualty Event by Borrower or any of its
Subsidiaries, Borrower shall make prepayments in accordance with
Sections 2.10(h) and (i) in an aggregate amount equal to 100% of such Net Cash
Proceeds; provided that:
 
(i)  so long as no Default shall then exist or arise therefrom, such proceeds
shall not be required to be so applied on such date to the extent that Borrower
shall have delivered an Officers’ Certificate to the Administrative Agent on or
prior to such date stating that such proceeds are expected to be used to repair,
replace or restore any property in respect of which such Net Cash Proceeds were
paid or to reinvest in other fixed or capital assets, no later than 180 days
following the date of receipt of such proceeds; provided that if the property
subject to such Casualty Event constituted Collateral under the Security
Documents, then all property purchased with the Net Cash Proceeds thereof
pursuant to this subsection shall be made subject to the Lien of the applicable
Security Documents in favor of the Collateral Agent, for its benefit and for the
benefit of the other Secured Parties in accordance with Sections 5.11 and 5.12;
and
 
(ii)  if any portion of such Net Cash Proceeds shall not be so applied within
such 180-day period, such unused portion shall be applied on the last day of
such period as a mandatory prepayment as provided in this Section 2.10(f).
 
(g)  Excess Cash Flow. No later than the earlier of (i) 90 days after the end of
each Excess Cash Flow Period and (ii) the date on which the financial statements
with respect to such fiscal year in which such Excess Cash Flow Period occurs
are delivered pursuant to Section 5.01(a), Borrower shall make prepayments in
accordance with Sections 2.10(h) and (i) in an aggregate amount equal to the
Applicable Excess Cash Flow Percentage for the Excess Cash Flow Period then
ended.
 
(h)  Application of Prepayments. Prior to any optional or mandatory prepayment
hereunder, Borrower shall select the Borrowing or Borrowings to be prepaid and
shall specify such selection in the notice of such prepayment pursuant to
Section 2.10(i), subject to the provisions of this Section 2.10(h). Any
prepayments of Additional Term Loans and Delayed Draw Term Loans pursuant to
Section 2.10(c), (d), (f) or (g) shall be applied to reduce scheduled
prepayments required under Section 2.09 on a pro rata basis among the
prepayments remaining to be made on each Term Loan Repayment Date. After
application of mandatory prepayments of Additional Term Loans and Delayed Draw
Term Loans described above in this Section 2.10(h) and to the extent there are
mandatory prepayment amounts remaining after such application, the Additional
Revolving Commitments shall be permanently reduced ratably among the Additional
Revolving Lenders in accordance with their applicable Additional Revolving
Commitments in an aggregate amount equal to such excess, and Borrower shall
comply with Section 2.10(b).
 
Amounts to be applied pursuant to this Section 2.10 to the prepayment of Loans
shall be applied, as applicable, first to reduce outstanding ABR Loans. Any
amounts remaining after each such application shall be applied to prepay
Eurodollar Loans. Notwithstanding the foregoing, if the amount of any prepayment
of Loans required under this Section 2.10 shall be in excess of the amount of
the ABR Loans at the time outstanding (an “Excess Amount”), only the portion of
the amount of such prepayment as is equal to the amount of such outstanding ABR
Loans shall be immediately prepaid and, at the election of Borrower, the Excess
Amount shall be either (A) deposited in an escrow account on terms satisfactory
to the Collateral Agent and applied to the prepayment of Eurodollar Loans on the
last day of the then next-expiring Interest Period for Eurodollar Loans;
provided that (i) interest in respect of such Excess Amount shall continue to
accrue thereon at the rate provided hereunder for the Loans which such Excess
Amount is intended to repay until such Excess Amount shall have been used in
full to repay such Loans and (ii) at any time while a Default has occurred and
is continuing, the Administrative Agent may, and upon written direction from the
Required Lenders shall, apply any or all proceeds then on deposit to the payment
of such Loans in an amount equal to such Excess Amount or (B) prepaid
immediately, together with any amounts owing to the Lenders under Section 2.13.
 
(i)  Notice of Prepayment. Borrower shall notify the Administrative Agent (and,
in the case of prepayment of a Swingline Loan, the Swingline Lender) by written
notice of any prepayment hereunder (i) in the case of prepayment of a Eurodollar
Borrowing, not later than 11:00 a.m., New York City time, three Business Days
before the date of prepayment, (ii) in the case of prepayment of an ABR
Borrowing, not later than 11:00 a.m., New York City time, one Business Day
before the date of prepayment and (iii) in the case of prepayment of a Swingline
Loan, not later than 11:00 a.m., New York City time, on the date of prepayment.
Each such notice shall be irrevocable; provided that, if a notice of prepayment
is given in connection with a conditional notice of termination of the
Commitments as contemplated by Section 2.07, then such notice of prepayment may
be revoked if such termination is revoked in accordance with Section 2.07. Each
such notice shall specify the prepayment date, the principal amount of each
Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment.
Promptly following receipt of any such notice (other than a notice relating
solely to Swingline Loans), the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of a Credit Extension of the same
Type as provided in Section 2.02, except as necessary to apply fully the
required amount of a mandatory prepayment. Each prepayment of a Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing and otherwise
in accordance with this Section 2.10. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.06.
 
SECTION 2.11  Alternate Rate of Interest
 
. If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:
 
(a)  the Administrative Agent determines (which determination shall be final and
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBOR Rate for such Interest Period; or
 
(b)  the Administrative Agent is advised in writing by the Required Lenders that
the Adjusted LIBOR Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;
 
then the Administrative Agent shall give written notice thereof to Borrower and
the Lenders as promptly as practicable thereafter and, until the Administrative
Agent notifies Borrower and the Lenders that the circumstances giving rise to
such notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.
 
SECTION 2.12  Yield Protection
 
.
 
(a)  Increased Costs Generally. If any Change in Law shall:
 
(i)  impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in, by any Lender
(except any reserve requirement reflected in the Adjusted LIBOR Rate) or the
Issuing Bank;
 
(ii)  subject any Lender or the Issuing Bank to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Loan made by it, or change the basis of taxation of
payments to such Lender or the Issuing Bank in respect thereof (except for
Indemnified Taxes or Other Taxes indemnified under Section 2.15 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or the Issuing Bank); or
 
(iii)  impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar
Loans made by such Lender or any Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender, the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company, if any, of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the Issuing Bank
hereunder (whether of principal, interest or any other amount), then, upon
request of such Lender or the Issuing Bank, Borrower will pay to such Lender or
the Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.
 
(b)  Capital Requirements. If any Lender or the Issuing Bank determines (in good
faith, but in its sole absolute discretion) that any Change in Law affecting
such Lender or the Issuing Bank or any lending office of such Lender or such
Lender’s or the Issuing Bank’s holding company, if any, regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Issuing Bank’s capital or on the capital of such Lender’s or the
Issuing Bank’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy), then from time to time Borrower will pay to
such Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s holding company for any such reduction suffered.
 
(c)  Certificates for Reimbursement. A certificate of a Lender or the Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
the Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section 2.12 and delivered to Borrower shall be
conclusive absent manifest error. Borrower shall pay such Lender or the Issuing
Bank, as the case may be, the amount shown as due on any such certificate within
30 days after receipt thereof.
 
(d)  Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Bank to demand compensation pursuant to this Section 2.12 shall not
constitute a waiver of such Lender’s or the Issuing Bank’s right to demand such
compensation; provided that Borrower shall not be required to compensate a
Lender or the Issuing Bank pursuant to this Section for any increased costs
incurred or reductions suffered more than three months prior to the date that
such Lender or the Issuing Bank, as the case may be, notifies Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the Issuing Bank’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the three-month period referred to above shall be extended to
include the period of retroactive effect thereof) .
 
SECTION 2.13  Breakage Payments
 
. In the event of (a) the payment or prepayment, whether optional or mandatory,
of any principal of any Eurodollar Loan earlier than the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan earlier than the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Additional Revolving Loan, Additional Term Loan or Delayed Draw
Term Loan on the date specified in any notice delivered pursuant hereto or
(d) the assignment of any Eurodollar Loan earlier than the last day of the
Interest Period applicable thereto as a result of a request by Borrower pursuant
to Section 2.16(b), then, in any such event, Borrower shall compensate each
Lender for the loss, cost and expense attributable to such event. In the case of
a Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBOR Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the Eurodollar
market. A certificate of any Lender setting forth in reasonable detail any
amount or amounts that such Lender is entitled to receive pursuant to this
Section 2.13 shall be delivered to Borrower (with a copy to the Administrative
Agent) and shall be conclusive and binding absent manifest error. Borrower shall
pay such Lender the amount shown as due on any such certificate within 5 days
after receipt thereof.
 
SECTION 2.14  Payments Generally; Pro Rata Treatment; Sharing of Setoffs
 
.
 
(a)  Payments Generally. Borrower shall make each payment required to be made by
it hereunder or under any other Loan Document (whether of principal, interest,
fees or Reimbursement Obligations, or of amounts payable under Section 2.12,
2.13, 2.15 or 10.03, or otherwise) on or before the time expressly required
hereunder or under such other Loan Document for such payment (or, if no such
time is expressly required, prior to 2:00 p.m., New York City time), on the date
when due, in immediately available funds, without setoff, deduction or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at
677 Washington Boulevard, Stamford, Connecticut, except payments to be made
directly to the Issuing Bank or Swingline Lender as expressly provided herein
and except that payments pursuant to Sections 2.12, 2.13, 2.15 and 10.03 shall
be made directly to the persons entitled thereto and payments pursuant to other
Loan Documents shall be made to the persons specified therein. The
Administrative Agent shall distribute any such payments received by it for the
account of any other person to the appropriate recipient promptly following
receipt thereof. If any payment under any Loan Document shall be due on a day
that is not a Business Day, unless specified otherwise, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments under each Loan Document shall be made in dollars,
except as expressly specified otherwise.
 
(b)  Pro Rata Treatment.
 
(i)  Each payment by Borrower of interest in respect of the Loans shall be
applied to the amounts of such obligations owing to the Lenders pro rata
according to the respective amounts then due and owing to the Lenders.
 
(ii)  Each payment on account of principal of the Additional Term Loans and
Delayed Draw Term Loans pursuant to Section 2.09 shall be allocated among the
Additional Term Loan Lenders and Delayed Draw Term Loan Lenders pro rata based
on the principal amount of the Additional Term Loan and Delayed Draw Term Loans
held by the Additional Term Loan Lenders and the Delayed Draw Term Loan Lenders.
Each payment by Borrower on account of principal of the Additional Revolving
Borrowings shall be made pro rata according to the respective outstanding
principal amounts of the Additional Revolving Loans then held by the Additional
Revolving Lenders.
 
(c)  Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
Reimbursement Obligations, interest and fees then due hereunder, such funds
shall be applied (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, toward
payment of principal and Reimbursement Obligations then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of principal
and Reimbursement Obligations then due to such parties.
 
(d)  Sharing of Setoff. If any Lender (and/or the Issuing Bank, which shall be
deemed a “Lender” for purposes of this Section 2.14(d)) shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or other Obligations resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of its
Loans and accrued interest thereon or other Obligations greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:
 
(i)  if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
 
(ii)  the provisions of this paragraph shall not be construed to apply to
(x) any payment made by Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
Borrower or any Subsidiary thereof (as to which the provisions of this paragraph
shall apply).
 
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Requirements of Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Loan Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Loan
Party in the amount of such participation. If under applicable bankruptcy,
insolvency or any similar law any Secured Party receives a secured claim in lieu
of a setoff or counterclaim to which this Section 2.14(d) applies, such Secured
Party shall to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights to which the Secured Party
is entitled under this Section 2.14(d) to share in the benefits of the recovery
of such secured claim.
 
(e)  Borrower Default. Unless the Administrative Agent shall have received
notice from Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that Borrower will not make such payment, the Administrative Agent may
assume that Borrower has made such payment on such date in accordance herewith
and may, in reliance upon such assumption, distribute to the Lenders or the
Issuing Bank, as the case may be, the amount due. In such event, if Borrower has
not in fact made such payment, then each of the Lenders or the Issuing Bank, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or the Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.
 
(f)  Lender Default. If any Lender shall fail to make any payment required to be
made by it pursuant to Section 2.02(c), 2.14(e), 2.17(d), 2.18(d), 2.18(e) or
10.03(c), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.
 
SECTION 2.15  Taxes
 
.
 
(a)  Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Loan Parties hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes; provided that if any Loan Party shall be
required by applicable Requirements of Law to deduct any Indemnified Taxes
(including any Other Taxes) from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or Issuing Bank, as the case may be, receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the applicable Loan Party shall make such deductions and (iii) the
applicable Loan Party shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable Requirements of Law.
 
(b)  Payment of Other Taxes by Borrower. Without limiting the provisions of
paragraph (a) above, Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Requirements of Law.
 
(c)  Indemnification by Borrower. Borrower shall indemnify the Administrative
Agent, each Lender and the Issuing Bank, within 10 days after demand therefor,
for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable by the Administrative Agent, such
Lender or the Issuing Bank, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to Borrower by a Lender or the Issuing
Bank (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or the Issuing Bank, shall be
conclusive absent manifest error.
 
(d)  Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by Borrower to a Governmental Authority,
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.
 
(e)  Status of Lenders. Any Foreign Lender shall, to the extent it may lawfully
do so, deliver to Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Borrower or the Administrative Agent,
but only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
 
(i)  duly completed copies of Internal Revenue Service Form W-8BEN or successor
form claiming eligibility for benefits of an income tax treaty to which the
United States of America is a party,
 
(ii)  duly completed copies of Internal Revenue Service Form W-8ECI or successor
form,
 
(iii)  in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate, in
substantially the form of Exhibit Q, or any other form approved by the
Administrative Agent, to the effect that such Foreign Lender is not (A) a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of the Code,
or (C) a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code and (y) duly completed copies of Internal Revenue Service Form W-8BEN
or successor form, or
 
(iv)  any other form prescribed by applicable Requirements of Law as a basis for
claiming exemption from or a reduction in United States federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable Requirements of Law to permit Borrower to determine the
withholding or deduction required to be made.
 
(f)  Treatment of Certain Refunds. If the Administrative Agent, a Lender or the
Issuing Bank determines, which determination shall be made in its reasonable
discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by Borrower or with respect to which
Borrower has paid additional amounts pursuant to this Section, it shall pay to
Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by Borrower under this Section with
respect to the Indemnified Taxes or Other Taxes giving rise to such refund), net
of all out-of-pocket expenses of the Administrative Agent, such Lender or the
Issuing Bank, as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund);
provided that Borrower, upon the request of the Administrative Agent, such
Lender or the Issuing Bank, agrees to repay the amount paid over to Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, such Lender or the Issuing
Bank in the event the Administrative Agent, such Lender or the Issuing Bank is
required to repay such refund to such Governmental Authority. This paragraph
shall not be construed to require the Administrative Agent, any Lender or the
Issuing Bank to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to Borrower or any other
person. Notwithstanding anything to the contrary, in no event will any Lender be
required to pay any amount to Borrower to the extent that such payment would
place such Lender in a less favorable net after-tax position than such Lender
would have been in if the additional amounts giving rise to such refund of any
Indemnified Taxes or Other Taxes had never been paid.
 
SECTION 2.16  Mitigation Obligations; Replacement of Lenders
 
.
 
(a)  Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.12, or requires Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.15, or if any Lender determines that its failure to take
such action under this Section 2.16 would result in a request for compensation
under Section 2.12 or a payment under Section 2.15, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.12 or 2.15, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment. A certificate setting forth
such costs and expenses submitted by such Lender to Borrower shall be conclusive
absent manifest error.
 
(b)  Replacement of Lenders. If any Lender requests compensation under
Section 2.12, or if Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.15, or if any Lender defaults in its obligation to fund Loans
hereunder, or if Borrower exercises its replacement rights under
Section 10.02(d), then Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.04), all of its interests,
rights and obligations under this Agreement and the other Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that:
 
(i)  Borrower shall have paid to the Administrative Agent the processing and
recordation fee specified in Section 10.04(b);
 
(ii)  such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 2.13) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or Borrower (in the case of all other
amounts);
 
(iii)  in the case of any such assignment resulting from a claim for
compensation under Section 2.12 or payments required to be made pursuant to
Section 2.15, such assignment will result in a reduction in such compensation or
payments thereafter; and
 
(iv)  such assignment does not conflict with applicable Requirements of Law.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.
 
SECTION 2.17  Swingline Loans
 
.
 
(a)  Swingline Commitment. Subject to the terms and conditions set forth herein,
the Swingline Lender agrees to make Swingline Loans to Borrower from time to
time during the Additional Revolving Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $5,000,000
or (ii) the sum of the total Additional Revolving Exposures exceeding the total
Additional Revolving Commitments; provided that the Swingline Lender shall not
be required to make a Swingline Loan to refinance an outstanding Swingline Loan.
Within the foregoing limits and subject to the terms and conditions set forth
herein, Borrower may borrow, repay and reborrow Swingline Loans.
 
(b)  Swingline Loans. To request a Swingline Loan, Borrower shall deliver, by
hand delivery or telecopier, a duly completed and executed Borrowing Request to
the Administrative Agent and the Swingline Lender, not later than 2:00 p.m., New
York City time, on the day of a proposed Swingline Loan. Each such notice shall
be irrevocable and shall specify the requested date (which shall be a Business
Day) and the amount of the requested Swingline Loan. Each Swingline Loan shall
be an ABR Loan. The Swingline Lender shall make each Swingline Loan available to
Borrower by means of a credit to the general deposit account of Borrower with
the Swingline Lender (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.18(e), by
remittance to the Issuing Bank) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan. Borrower shall not request a Swingline
Loan if at the time of or immediately after giving effect to the Extension of
Credit contemplated by such request a Default has occurred and is continuing or
would result therefrom. Swingline Loans shall be made in minimum amounts of
$100,000 and integral multiples of $100,000 above such amount.
 
(c)  Prepayment. Borrower shall have the right at any time and from time to time
to repay any Swingline Loan, in whole or in part, upon giving written notice to
the Swingline Lender and the Administrative Agent before 12:00 (noon), New York
City time, on the proposed date of repayment.
 
(d)  Participations. The Swingline Lender may at any time in its discretion by
written notice given to the Administrative Agent (provided such notice
requirement shall not apply if the Swingline Lender and the Administrative Agent
are the same entity) not later than 11:00 a.m., New York City time, on the next
succeeding Business Day following such notice require the Additional Revolving
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans then outstanding. Such notice shall specify the aggregate
amount of Swingline Loans in which Additional Revolving Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Additional Revolving Lender, specifying in such
notice such Lender’s Pro Rata Percentage of such Swingline Loan or Loans. Each
Additional Revolving Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Lender’s Pro Rata Percentage of such
Swingline Loan or Loans. Each Additional Revolving Lender acknowledges and
agrees that its obligation to acquire participations in Swingline Loans pursuant
to this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever (so
long as such payment shall not cause such Lender’s Additional Revolving Exposure
to exceed such Lender’s Additional Revolving Commitment). Each Additional
Revolving Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.02(c) with respect to Loans made by such Lender (and Section 2.02
shall apply, mutatis mutandis, to the payment obligations of the Additional
Revolving Lenders), and the Administrative Agent shall promptly pay to the
Swingline Lender the amounts so received by it from the Additional Revolving
Lenders. The Administrative Agent shall notify Borrower of any participations in
any Swingline Loan acquired by the Additional Revolving Lenders pursuant to this
paragraph, and thereafter payments in respect of such Swingline Loan shall be
made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from Borrower (or other party on behalf of
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent. Any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Additional
Revolving Lenders that shall have made their payments pursuant to this
paragraph, as their interests may appear. The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve Borrower of any
default in the payment thereof.
 
SECTION 2.18  Letters of Credit
 


 
(a)  General. Subject to the terms and conditions set forth herein, Borrower may
request the Issuing Bank, and the Issuing Bank agrees, to issue Letters of
Credit for its own account or the account of a Subsidiary in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank, at any time and
from time to time during the Additional Revolving Availability Period (provided
that Borrower shall be a co-applicant, and be jointly and severally liable, with
respect to each Letter of Credit issued for the account of a Subsidiary). The
Issuing Bank shall have no obligation to issue, and Borrower shall not request
the issuance of, any Letter of Credit at any time if after giving effect to such
issuance, the LC Exposure would exceed the LC Commitment or the total Additional
Revolving Exposure would exceed the total Additional Revolving Commitments. In
the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by Borrower to, or entered into by
Borrower with, the Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.
 
(b)  Request for Issuance, Amendment, Renewal, Extension; Certain Conditions and
Notices. To request the issuance of a Letter of Credit or the amendment, renewal
or extension of an outstanding Letter of Credit, Borrower shall deliver, by hand
or telecopier (or transmit by electronic communication, if arrangements for
doing so have been approved by the Issuing Bank), an LC Request to the Issuing
Bank and the Administrative Agent not later than 11:00 a.m. on the third
Business Day preceding the requested date of issuance, amendment, renewal or
extension (or such later date and time as is acceptable to the Issuing Bank).
 
A request for an initial issuance of a Letter of Credit shall specify in form
and detail satisfactory to the Issuing Bank:
 
(i)  the proposed issuance date of the requested Letter of Credit (which shall
be a Business Day);
 
(ii)  the amount thereof;
 
(iii)  the expiry date thereof (which shall not be later than the close of
business on the Letter of Credit Expiration Date);
 
(iv)  the name and address of the beneficiary thereof;
 
(v)  whether the Letter of Credit is to be issued for its own account or for the
account of one of its Subsidiaries (provided that Borrower shall be a
co-applicant, and therefore jointly and severally liable, with respect to each
Letter of Credit issued for the account of a Subsidiary);
 
(vi)  the documents to be presented by such beneficiary in connection with any
drawing thereunder;
 
(vii)  the full text of any certificate to be presented by such beneficiary in
connection with any drawing thereunder; and
 
(viii)  such other matters as the Issuing Bank may require.
 
A request for an amendment, renewal or extension of any outstanding Letter of
Credit shall specify in form and detail satisfactory to the Issuing Bank:
 
(i)  the Letter of Credit to be amended, renewed or extended;
 
(ii)  the proposed date of amendment, renewal or extension thereof (which shall
be a Business Day);
 
(iii)  the nature of the proposed amendment, renewal or extension; and
 
(iv)  such other matters as the Issuing Bank may require.
 
If requested by the Issuing Bank, Borrower also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and, upon issuance, amendment, renewal or extension of each
Letter of Credit, Borrower shall be deemed to represent and warrant that), after
giving effect to such issuance, amendment, renewal or extension, (i) the LC
Exposure shall not exceed the LC Commitment, (ii) the total Additional Revolving
Exposures shall not exceed the total Additional Revolving Commitments and (iii)
the conditions set forth in Article IV in respect of such issuance, amendment,
renewal or extension shall have been satisfied. Unless the Issuing Bank shall
agree otherwise, no Letter of Credit shall be in an initial amount less than
$100,000, in the case of a Commercial Letter of Credit or a Standby Letter of
Credit.
 
Upon the issuance of any Letter of Credit or amendment, renewal, extension or
modification to a Letter of Credit, the Issuing Bank shall promptly notify the
Administrative Agent, who shall promptly notify each Additional Revolving
Lender, thereof, which notice shall be accompanied by a copy of such Letter of
Credit or amendment, renewal, extension or modification to a Letter of Credit
and the amount of such Lender’s respective participation in such Letter of
Credit pursuant to Section 2.18(d). On the first Business Day of each calendar
month, the Issuing Bank shall provide to the Administrative Agent a report
listing all outstanding Letters of Credit and the amounts and beneficiaries
thereof and the Administrative Agent shall promptly provide such report to each
Additional Revolving Lender.
 
(c)  Expiration Date.
 
(i)  Each Letter of Credit shall expire at or prior to the close of business on
the earlier of (i) in the case of a Standby Letter of Credit, (x) the date which
is one year after the date of the issuance of such Standby Letter of Credit (or,
in the case of any renewal or extension thereof, one year after such renewal or
extension) and (y) the Letter of Credit Expiration Date and (ii) in the case of
a Commercial letter of Credit, (x) the date that is 180 days after the date of
issuance of such Commercial letter of Credit (or, in the case of any renewal or
extension thereof, 180 days after such renewal or extension) and (y) the Letter
of Credit Expiration Date.
 
(ii)  If Borrower so requests in any LC Request, the Issuing Bank may, in its
sole and absolute discretion, agree to issue a Letter of Credit that has
automatic renewal provisions (each, an “Auto-Renewal Letter of Credit”);
provided that any such Auto-Renewal Letter of Credit must permit the Issuing
Bank to prevent any such renewal at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day in each such twelve month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the Issuing Bank, Borrower shall not be required to make a
specific request to the Issuing Bank for any such renewal. Once an Auto-Renewal
Letter of Credit has been issued, the Additional Revolving Loan Lenders shall be
deemed to have authorized (but may not require) the Issuing Bank to permit the
renewal of such Letter of Credit at any time to an expiry date not later than
the earlier of (i) one year from the date of such renewal and (ii) the Letter of
Credit Expiration Date; provided that the Issuing Bank shall not permit any such
renewal if (x) the Issuing Bank has determined that it would have no obligation
at such time to issue such Letter of Credit in its renewed form under the terms
hereof (by reason of the provisions of Section 2.18(i) or otherwise), or (y) it
has received notice on or before the day that is two Business Days before the
date which has been agreed upon pursuant to the proviso of the first sentence of
this paragraph, (i) from the Administrative Agent that has elected not to permit
such renewal or (ii) from the Administrative Agent, any Lender or Borrower that
one or more of the applicable conditions specified in Section 4.02 are not then
satisfied.
 
(d)  Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby
irrevocably grants to each Additional Revolving Lender, and each Additional
Revolving Lender hereby acquires from the Issuing Bank, a participation in such
Letter of Credit equal to such Additional Revolving Lender’s Pro Rata Percentage
of the aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Additional Revolving
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the Issuing Bank, such Additional Revolving Lender’s
Pro Rata Percentage of each LC Disbursement made by the Issuing Bank and not
reimbursed by Borrower on the date due as provided in Section 2.18(e), or of any
reimbursement payment required to be refunded to Borrower for any reason. Each
Additional Revolving Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, or expiration, termination or cash
collateralization of any Letter of Credit and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.
 
(e)  Reimbursement.
 
(i)  If the Issuing Bank shall make any LC Disbursement in respect of a Letter
of Credit, Borrower shall reimburse such LC Disbursement by paying to the
Issuing Bank an amount equal to such LC Disbursement not later than 3:00 p.m.,
New York City time, on the date that such LC Disbursement is made if Borrower
shall have received notice of such LC Disbursement prior to 11:00 a.m., New York
City time, on such date, or, if such notice has not been received by Borrower
prior to such time on such date, then not later than 3:00 p.m., New York City
time, on the Business Day immediately following the day that Borrower receives
such notice; provided that Borrower may, subject to the conditions to borrowing
set forth herein, request in accordance with Section 2.03 that such payment be
financed with ABR Additional Revolving Loans or Swingline Loans in an equivalent
amount and, to the extent so financed, Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting ABR Additional
Revolving Loans or Swingline Loans.
 
(ii)  If Borrower fails to make such payment when due, the Issuing Bank shall
notify the Administrative Agent and the Administrative Agent shall notify each
Additional Revolving Lender of the applicable LC Disbursement, the payment then
due from Borrower in respect thereof and such Additional Revolving Lender’s Pro
Rata Percentage thereof. Each Additional Revolving Lender shall pay by wire
transfer of immediately available funds to the Administrative Agent not later
than 2:00 p.m., New York City time, on such date (or, if such Additional
Revolving Lender shall have received such notice later than 12:00 noon, New York
City time, on any day, not later than 11:00 a.m., New York City time, on the
immediately following Business Day), an amount equal to such Additional
Revolving Lender’s Pro Rata Percentage of the unreimbursed LC Disbursement in
the same manner as provided in Section 2.02(c) with respect to Additional
Revolving Loans made by such Additional Revolving Lender, and the Administrative
Agent will promptly pay to the Issuing Bank the amounts so received by it from
the Additional Revolving Lenders. The Administrative Agent will promptly pay to
the Issuing Bank any amounts received by it from Borrower pursuant to the above
paragraph prior to the time that any Additional Revolving Lender makes any
payment pursuant to the preceding sentence and any such amounts received by the
Administrative Agent from Borrower thereafter will be promptly remitted by the
Administrative Agent to the Additional Revolving Lenders that shall have made
such payments and to the Issuing Bank, as appropriate.
 
(iii)  If any Additional Revolving Lender shall not have made its Pro Rata
Percentage of such LC Disbursement available to the Administrative Agent as
provided above, each of such Additional Revolving Lender and Borrower severally
agrees to pay interest on such amount, for each day from and including the date
such amount is required to be paid in accordance with the foregoing to but
excluding the date such amount is paid, to the Administrative Agent for the
account of the Issuing Bank at (i) in the case of Borrower, the rate per annum
set forth in Section 2.18(h) and (ii) in the case of such Lender, at a rate
determined by the Administrative Agent in accordance with banking industry rules
or practices on interbank compensation.
 
(f)  Obligations Absolute. The Reimbursement Obligation of Borrower as provided
in Section 2.18(e) shall be absolute, unconditional and irrevocable, and shall
be paid and performed strictly in accordance with the terms of this Agreement
under any and all circumstances whatsoever and irrespective of (i) any lack of
validity or enforceability of any Letter of Credit or this Agreement, or any
term or provision therein; (ii) any draft or other document presented under a
Letter of Credit being proved to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that fails to comply with the terms of
such Letter of Credit; (iv) any other event or circumstance whatsoever, whether
or not similar to any of the foregoing, that might, but for the provisions of
this Section 2.18, constitute a legal or equitable discharge of, or provide a
right of setoff against, the obligations of Borrower hereunder; (v) the fact
that a Default shall have occurred and be continuing; or (vi) any material
adverse change in the business, property, results of operations, prospects or
condition, financial or otherwise, of Borrower and its Subsidiaries. None of the
Agents, the Lenders, the Issuing Bank or any of their Affiliates shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by Borrower
to the extent permitted by applicable Requirements of Law) suffered by Borrower
that are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised care in each such determination. In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
 
(g)  Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly give written
notice to the Administrative Agent and Borrower of such demand for payment and
whether the Issuing Bank has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve Borrower of its Reimbursement Obligation to the Issuing Bank and the
Additional Revolving Lenders with respect to any such LC Disbursement (other
than with respect to the timing of such Reimbursement Obligation set forth in
Section 2.18(e)).
 
(h)  Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless Borrower shall reimburse such LC Disbursement in full on the date such LC
Disbursement is made, the unpaid amount thereof shall bear interest payable on
demand, for each day from and including the date such LC Disbursement is made to
but excluding the date that Borrower reimburses such LC Disbursement, at the
rate per annum determined pursuant to Section 2.06(c). Interest accrued pursuant
to this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Additional Revolving
Lender pursuant to Section 2.18(e) to reimburse the Issuing Bank shall be for
the account of such Lender to the extent of such payment.
 
(i)  Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Additional Revolving Lenders with LC Exposure representing
greater than 50% of the total LC Exposure) demanding the deposit of cash
collateral pursuant to this paragraph, Borrower shall deposit on terms and in
accounts satisfactory to the Collateral Agent, in the name of the Collateral
Agent and for the benefit of the Additional Revolving Lenders, an amount in cash
equal to the LC Exposure as of such date plus any accrued and unpaid interest
thereon; provided that the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to Borrower described in Section 8.01(g) or (h).
Funds so deposited shall be applied by the Collateral Agent to reimburse the
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of outstanding
Reimbursement Obligations or, if the maturity of the Loans has been accelerated
(but subject to the consent of Additional Revolving Lenders with LC Exposure
representing greater than 50% of the total LC Exposure), be applied to satisfy
other Obligations of Borrower under this Agreement. If Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount plus any accrued interest or realized profits
with respect to such amounts (to the extent not applied as aforesaid) shall be
returned to Borrower within three Business Days after all Events of Default have
been cured or waived.
 
(j)  Additional Issuing Banks. Borrower may, at any time and from time to time,
designate one or more Additional Revolving Lenders to act as an issuing bank
under the terms of this Agreement, with the consent of the Administrative Agent
(which consent shall not be unreasonably withheld), the Issuing Bank and such
Additional Revolving Lender(s). Any Lender designated as an issuing bank
pursuant to this paragraph (j) shall be deemed (in addition to being a
Additional Revolving Lender) to be the Issuing Bank with respect to Letters of
Credit issued or to be issued by such Additional Revolving Lender, and all
references herein and in the other Loan Documents to the term “Issuing Bank”
shall, with respect to such Letters of Credit, be deemed to refer to such
Additional Revolving Lender in its capacity as Issuing Bank, as the context
shall require.
 
(k)  Resignation or Removal of the Issuing Bank. The Issuing Bank may resign as
Issuing Bank hereunder at any time upon at least 30 days’ prior notice to the
Lenders, the Administrative Agent and Borrower. The Issuing Bank may be replaced
at any time by written agreement among Borrower, each Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of the Issuing Bank or any such
additional Issuing Bank. At the time any such resignation or replacement shall
become effective, Borrower shall pay all unpaid fees accrued for the account of
the replaced Issuing Bank pursuant to Section 2.05(c). From and after the
effective date of any such resignation or replacement or addition, as
applicable, (i) the successor or additional Issuing Bank shall have all the
rights and obligations of the Issuing Bank under this Agreement with respect to
Letters of Credit to be issued by it thereafter and (ii) references herein to
the term “Issuing Bank” shall be deemed to refer to such successor or such
addition or to any previous Issuing Bank, or to such successor or such addition
and all previous Issuing Banks, as the context shall require. After the
resignation or replacement of an Issuing Bank hereunder, the replaced Issuing
Bank shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit issued by it prior to such resignation or replacement, but shall not be
required to issue additional Letters of Credit. If at any time there is more
than one Issuing Bank hereunder, Borrower may, in its discretion, select which
Issuing Bank is to issue any particular Letter of Credit.
 
(l)  Other. The Issuing Bank shall be under no obligation to issue any Letter of
Credit if
 
(i)  any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Bank from issuing
such Letter of Credit, or any Requirement of Law applicable to the Issuing Bank
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Bank shall prohibit,
or request that the Issuing Bank refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the
Issuing Bank with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Bank is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon the Issuing
Bank any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which the Issuing Bank in good faith deems material to it; or
 
(ii)  the issuance of such Letter of Credit would violate one or more policies
of the Issuing Bank.
 
The Issuing Bank shall be under no obligation to amend any Letter of Credit if
(A) the Issuing Bank would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
 
SECTION 2.19  Increase in Commitments
 
.
 
(a)  Borrower Request. Borrower may by written notice to the Administrative
Agent elect to request (x) prior to the Additional Revolving Maturity Date, an
increase to the existing Additional Revolving Commitments and/or (y) the
establishment of one or more new term loan Commitments (each, an “Incremental
Term Loan Commitment”) by an amount not in excess of $150,000,000 in the
aggregate and not less than $10,000,000 individually. Each such notice shall
specify (i) the date (each, an “Increase Effective Date”) on which Borrower
proposes that the increased or new Commitments shall be effective, which shall
be a date not less than 10 Business Days after the date on which such notice is
delivered to the Administrative Agent and (ii) the identity of each Eligible
Assignee to whom Borrower proposes any portion of such increased or new
Commitments be allocated and the amounts of such allocations; provided that any
existing Lender approached to provide all or a portion of the increased or new
Commitments may elect or decline, in its sole discretion, to provide such
increased or new Commitment.
 
(b)  Conditions. The increased or new Commitments shall become effective, as of
such Increase Effective Date; provided that:
 
(i)  each of the conditions set forth in Section 4.02 shall be satisfied;
 
(ii)  no Default shall have occurred and be continuing or would result from the
borrowings to be made on the Increase Effective Date;
 
(iii)  after giving pro forma effect to the borrowings to be made on the
Increase Effective Date and to any change in Consolidated EBITDA and any
increase in Indebtedness resulting from the consummation of any Permitted
Acquisition concurrently with such borrowings as of the date of the most recent
financial statements delivered pursuant to Section 5.01(a) or (b), the Total
Leverage Ratio as of the most recently ended Test Period would not have been
greater than (x) 4.00:1.00 with respect to Test Periods on or prior to December
31, 2009 or (y) 3.50:1 for Test Periods ending thereafter;
 
(iv)  Borrower shall make any payments required pursuant to Section 2.13 in
connection with any adjustment of Additional Revolving Loans pursuant to Section
2.19(d); and
 
(v)  Borrower shall deliver or cause to be delivered any legal opinions or other
documents reasonably requested by the Administrative Agent in connection with
any such transaction.
 
(c)  Terms of New Loans and Commitments. The terms and provisions of Loans made
pursuant to the new Commitments shall be as follows:
 
(i)  except as contemplated by clause (v) below, the terms and provisions of
Loans made pursuant to Incremental Term Loan Commitments (“Incremental Term
Loans”) shall be, except as otherwise set forth herein or in the Increase
Joinder, identical to the Additional Term Loans (it being understood that
Incremental Term Loans may be part of an existing tranche of Additional Term
Loans);
 
(ii)  the terms and provisions of Additional Revolving Loans made pursuant to
new Commitments shall be identical to the Additional Revolving Loans;
 
(iii)  the Weighted Average Life to Maturity of all new term loans shall be no
shorter than the then Weighted Average Life to Maturity of the existing Term
Loans;
 
(iv)  the maturity date of Incremental Term Loans (the “Incremental Term Loan
Maturity Date”) shall not be earlier than the Final Maturity Date;
 
(v)  the Applicable Margins for the new term loans shall be determined by
Borrower and the applicable new Lenders; provided, however, that the Applicable
Margins for the new term loans shall not be greater than the highest Applicable
Margins that may, under any circumstances, be payable with respect to Additional
Term Loans plus 50 basis points (and the Applicable Margins applicable to the
Additional Term Loans shall be increased to the extent necessary to achieve the
foregoing).
 
The increased or new Commitments shall be effected by a joinder agreement (the
“Increase Joinder”) executed by Borrower, the Administrative Agent and each
lender making such increased or new Commitment, in form and substance
satisfactory to each of them. The Increase Joinder may, without the consent of
any Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.19. In
addition, unless otherwise specifically provided herein, all references in Loan
Documents to Additional Revolving Loans or Additional Term Loans shall be
deemed, unless the context otherwise requires, to include references to
Additional Revolving Loans made pursuant to new Commitments and Incremental Term
Loans that are Additional Term Loans, respectively, made pursuant to this
Agreement.
 
(d)  Adjustment of Additional Revolving Loans. To the extent the Commitments
being increased on the relevant Increase Effective Date are Additional Revolving
Commitments, then each of the Additional Revolving Lenders having a Additional
Revolving Commitment prior to such Increase Effective Date (the “Pre-Increase
Revolving Lenders”) shall assign to any Additional Revolving Lender which is
acquiring a new or Additional Revolving Commitment on the Increase Effective
Date (the “Post-Increase Revolving Lenders”), and such Post-Increase Revolving
Lenders shall purchase from each Pre-Increase Revolving Lender, at the principal
amount thereof, such interests in the Additional Revolving Loans and
participation interests in LC Exposure and Swingline Loans outstanding on such
Increase Effective Date as shall be necessary in order that, after giving effect
to all such assignments and purchases, such Additional Revolving Loans and
participation interests in LC Exposure and Swingline Loans will be held by
Pre-Increase Revolving Lenders and Post-Increase Revolving Lenders ratably in
accordance with their Additional Revolving Commitments after giving effect to
such increased Additional Revolving Commitments.
 
(e)  Making of New Term Loans. On any Increase Effective Date on which new
Commitments for term loans are effective, subject to the satisfaction of the
foregoing terms and conditions, each Lender of such new Commitment shall make a
term loan to Borrower in an amount equal to its new Commitment.
 
(f)  Equal and Ratable Benefit. The Loans and Commitments established pursuant
to this paragraph shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guarantees and security interests created by the Security
Documents, except that the new Loans may (but shall not be required to) be
subordinated in right of payment or the Liens securing the new Loans may be
subordinated, in each case, as set forth in the Increase Joinder. The Loan
Parties shall take any actions reasonably required by the Administrative Agent
to ensure and/or demonstrate that the Lien and security interests granted by the
Security Documents continue to be perfected under the UCC or otherwise after
giving effect to the establishment of any such Class of term loans or any such
new Commitments.
 
ARTICLE III  
 


 
REPRESENTATIONS AND WARRANTIES
 
Each Loan Party represents and warrants to the Administrative Agent, the
Collateral Agent, the Issuing Bank and each of the Lenders (with references to
the Companies being references thereto after giving effect to the Transactions
unless otherwise expressly stated) that:
 
SECTION 3.01  Organization; Powers
 
. Each Company (a) is duly organized and validly existing under the laws of the
jurisdiction of its organization, (b) has all requisite power and authority to
carry on its business as now conducted and to own and lease its property and
(c) is qualified and in good standing (to the extent such concept is applicable
in the applicable jurisdiction) to do business in every jurisdiction where such
qualification is required, except in such jurisdictions where the failure to so
qualify or be in good standing, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. There is no
existing default under any Organizational Document of any Company or any event
which, with the giving of notice or passage of time or both, would constitute a
default by any party thereunder.
 
SECTION 3.02  Authorization; Enforceability
 
. The Transactions to be entered into by each Loan Party are within such Loan
Party’s powers and have been duly authorized by all necessary action on the part
of such Loan Party. This Agreement has been duly executed and delivered by each
Loan Party and constitutes, and each other Loan Document to which any Loan Party
is to be a party, when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
 
SECTION 3.03  No Conflicts
 
. Except as set forth on Schedule 3.03, the Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) such as have been obtained or made and are in
full force and effect, (ii) filings necessary to perfect Liens created by the
Loan Documents and (iii) consents, approvals, registrations, filings, permits or
actions the failure to obtain or perform which could not reasonably be expected
to result in a Material Adverse Effect, (b) will not violate the Organizational
Documents of any Company, (c) will not violate any Requirement of Law, (d) will
not violate or result in a default or require any consent or approval under any
indenture, agreement or other instrument binding upon any Company or its
property, or give rise to a right thereunder to require any payment to be made
by any Company, except for violations, defaults or the creation of such rights
that could not reasonably be expected to result in a Material Adverse Effect,
and (e) will not result in the creation or imposition of any Lien on any
property of any Company, except Liens created by the Loan Documents and
Permitted Liens.
 
SECTION 3.04  Financial Statements; Projections
 
.
 
(a)  Historical Financial Statements. Borrower has heretofore delivered to the
Lenders the consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of Borrower (i) as of and for the fiscal
years ended December 31, 2004, December 31, 2005 and December 31, 2006, audited
by and accompanied by the unqualified opinion of Deloitte & Touche LLP,
independent public accountants, and (ii) as of and for the three-month period
ended March 31, 2007 and for the comparable period of the preceding fiscal year,
in each case, certified by the acting chief financial officer of Borrower at the
time of such certification. Such financial statements and all financial
statements delivered pursuant to Sections 5.01(a) and (b) have been prepared in
accordance with GAAP and present fairly in all material respects the financial
condition and results of operations and cash flows of Borrower and the Acquired
Business as of the dates and for the periods to which they relate.
 
(b)  No Liabilities. Except as set forth in the financial statements referred to
in Section 3.04(a), there are no liabilities of any Company of any kind, whether
accrued, contingent, absolute, determined, determinable or otherwise, which
could reasonably be expected to result in a Material Adverse Effect, and there
is no existing condition, situation or set of circumstances which could
reasonably be expected to result in such a liability, other than liabilities
under the Loan Documents. Since December 31, 2006, there has been no event,
change, circumstance or occurrence that, individually or in the aggregate, has
had or could reasonably be expected to result in a Material Adverse Effect.
 
(c)  Pro Forma Financial Statements. Borrower has heretofore delivered to the
Lenders in a form reasonably acceptable to the Administrative Agent (i)
Borrower’s unaudited pro forma consolidated balance sheet and statements of
income and cash flows and pro forma EBITDA for the fiscal year ended
December 31, 2006 and as of and for the three-month period ended March 31, 2007,
and (ii) Borrower’s unaudited pro forma consolidated balance sheet and statement
of income and pro forma EBITDA as of and for the twelve months ended March 31,
2007, in each case after giving effect to the Transactions as if they had
occurred on such date in the case of the balance sheet and as of the beginning
of all periods presented in the case of the statements of income and (with
respect to clause (i)) cash flows. Such pro forma financial statements have been
prepared in good faith by the Loan Parties, based on the assumptions stated
therein (which assumptions are believed by the Loan Parties on the date hereof
and on the Closing Date to be reasonable), are based on the best information
reasonably available to the Loan Parties as of the date of delivery thereof and
to the Loan Parties’ knowledge present fairly in all material respects the pro
forma consolidated financial position and results of operations of Borrower as
of such date and for such periods, assuming that the Transactions had occurred
at such dates.
 
(d)  Forecasts. The forecasts of financial performance of Borrower and its
subsidiaries furnished to the Lenders have been prepared in good faith by
Borrower and based on assumptions believed by Borrower to reasonable.
 
SECTION 3.05  Properties
 
.
 
(a)  Generally. Each Company has good title to, or valid leasehold interests in,
all its property material to its business, free and clear of all Liens except
for, in the case of Collateral, Permitted Collateral Liens and, in the case of
all other material property, Permitted Liens and minor irregularities or
deficiencies in title that, individually or in the aggregate, do not interfere
with its ability to conduct its business as currently conducted or to utilize
such property for its intended purpose. The property of the Companies, taken as
a whole, (i) is in good operating order, condition and repair (ordinary wear and
tear excepted) and (ii) constitutes all the property which is required for the
business and operations of the Companies as presently conducted.
 
(b)  Real Property. Schedules 8(a) and 8(b) to the Perfection Certificate
contain a true and complete list of each interest in Real Property (i) owned by
any Company as of the date hereof and describes the type of interest therein
held by such Company and whether such owned Real Property is leased and if
leased whether the underlying Lease contains any option to purchase all or any
portion of such Real Property or any interest therein or contains any right of
first refusal relating to any sale of such Real Property or any portion thereof
or interest therein and (ii) leased, subleased or otherwise occupied or utilized
by any Company, as lessee, sublessee, franchisee or licensee, as of the
Restatement Effective Date and describes the type of interest therein held by
such Company and, in each of the cases described in clauses (i) and (ii) of this
Section 3.05(b), whether any Lease requires the consent of the landlord or
tenant thereunder, or other party thereto, to the Transactions.
 
(c)  No Casualty Event. No Company has received any notice of, nor has any
knowledge of, the occurrence or pendency or contemplation of any Casualty Event
affecting all or any portion of its property that could reasonably be expected
to have a Material Adverse Effect. No Mortgage encumbers improved Real Property
that is located in an area that has been identified by the Secretary of Housing
and Urban Development as an area having special flood hazards within the meaning
of the National Flood Insurance Act of 1968 unless flood insurance available
under such Act has been obtained in accordance with Section 5.04.
 
(d)  Collateral. Each Company owns or has rights to use all of the Collateral
and all rights with respect to any of the foregoing used in, necessary for or
material to each Company’s business as currently conducted. The use by each
Company of such Collateral and all such rights with respect to the foregoing do
not infringe on the rights of any person other than such infringement which
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect. No claim has been made and remains outstanding that
any Company’s use of any Collateral does or may violate the rights of any third
party that could, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect.
 
SECTION 3.06  Intellectual Property
 
.
 
(a)  Ownership/No Claims. Each Loan Party owns, or is licensed to use, all
patents, patent applications, trademarks, trade names, service marks,
copyrights, technology, trade secrets, proprietary information, domain names,
know-how and processes necessary for the conduct of its business as currently
conducted (the “Intellectual Property”), except for those the failure to own or
license which, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No claim has been asserted and
is pending by any person challenging or questioning the use of any such
Intellectual Property or the validity or effectiveness of any such Intellectual
Property, nor does any Loan Party know of any valid basis for any such claim.
The use of such Intellectual Property by each Loan Party does not infringe the
rights of any person, except for such claims and infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
 
(b)  Registrations. Except pursuant to licenses and other user agreements
entered into by each Loan Party in the ordinary course of business that are
listed in Schedule 12(a) or 12(b) to the Perfection Certificate (i) each Loan
Party owns and possesses the right to use, and has done nothing to authorize or
enable any other person to use, any copyright, patent or trademark (as such
terms are defined in the Security Agreement) listed in Schedule 12(a) or 12(b)
to the Perfection Certificate, and (ii) all registrations listed in Schedule
12(a) or 12(b) to the Perfection Certificate, are valid and in full force and
effect.
 
(c)  No Violations or Proceedings. To each Loan Party’s knowledge, on and as of
the Reinstatement Effective Date, there is no material violation by others of
any right of such Loan Party with respect to any copyright, patent or trademark
listed in Schedule 12(a) or 12(b) to the Perfection Certificate as supplemented
through the Restatement Effective Date, pledged by it under the name of such
Loan Party except as may be set forth on Schedule 3.06(c).
 
SECTION 3.07  Equity Interests and Subsidiaries
 
.
 
(a)  Equity Interests. Schedules 1(a) and 10(a) to the Perfection Certificate
set forth a list of (i) all the Subsidiaries of Borrower and their jurisdictions
of organization as of the Restatement Effective Date and (ii) the number of each
class of its Equity Interests authorized, and the number outstanding, on the
Restatement Effective Date and the number of shares covered by all outstanding
options, warrants, rights of conversion or purchase and similar rights at the
Restatement Effective Date. All Equity Interests of each Company are duly and
validly issued and are fully paid and non-assessable, and, other than the Equity
Interests of Borrower, are owned by Borrower, directly or indirectly through
Wholly Owned Subsidiaries, except as described on such Schedules. Each Loan
Party is the record and beneficial owner of, and has good and marketable title
to, the Equity Interests pledged by it under the Security Agreement, free of any
and all Liens, rights or claims of other persons, except the security interest
created by the Security Agreement, and there are no outstanding warrants,
options or other rights to purchase, or shareholder, voting trust or similar
agreements outstanding with respect to, or property that is convertible into, or
that requires the issuance or sale of, any such Equity Interests.
 
(b)  No Consent of Third Parties Required. No consent of any person including
any other general or limited partner, any other member of a limited liability
company, any other shareholder or any other trust beneficiary is necessary in
connection with the creation, perfection or first priority status of the
security interest of the Collateral Agent in any Equity Interests pledged to the
Collateral Agent for the benefit of the Secured Parties under the Security
Agreement or the exercise by the Collateral Agent of the voting or other rights
provided for in the Security Agreement or the exercise of remedies in respect
thereof.
 
(c)  Organizational Chart. An accurate organizational chart, showing the
ownership structure of Borrower and each Subsidiary on the Restatement Effective
Date, and after giving effect to the Transactions, is set forth on Schedule
10(a) to the Perfection Certificate.
 
SECTION 3.08  Litigation; Compliance with Laws
 
. There are no actions, suits or proceedings at law or in equity by or before
any Governmental Authority now pending or, to the knowledge of any Company,
threatened against or affecting any Company or any business, property or rights
of any Company (i) that involve any Loan Document or any of the Transactions or
(ii) as to which there is a reasonable possibility of an adverse determination
and that, if adversely determined, could reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect. Except for matters
covered by Section 3.18, no Company or any of its property is in violation of,
nor will the continued operation of its property as currently conducted violate,
any Requirements of Law (including any zoning or building ordinance, code or
approval or any building permits) or any restrictions of record or agreements
affecting any Company’s Real Property or is in default with respect to any
Requirement of Law, where such violation or default, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
 
SECTION 3.09  Agreements
 
. No Company is a party to any agreement or instrument or subject to any
corporate or other constitutional restriction that has resulted or could
reasonably be expected to result in a Material Adverse Effect. No Company is in
material breach of any indenture or other agreement or instrument evidencing
Indebtedness, or any other agreement or instrument to which it is a party or by
which it or any of its property is or may be bound, where such breach could
reasonably be expected to result in a Material Adverse Effect, and no condition
exists which, with the giving of notice or the lapse of time or both, would
result in a material breach having such an effect. Schedule 3.09 accurately and
completely lists all material agreements (other than leases of Real Property set
forth on Schedule 8(a) or 8(b) to the Perfection Certificate) to which any
Company is a party which are in effect on the date hereof in connection with the
operation of the business conducted thereby and Borrower has delivered to the
Administrative Agent complete and correct copies of all such material
agreements, including any amendments, supplements or modifications with respect
thereto, and all such agreements are in full force and effect. For purposes of
this Section 3.09, a “material agreement” shall mean an agreement that as of the
date hereof constitutes a “Material Contract” within the meaning of Item 601(10)
of Regulation S-K.
 
SECTION 3.10  Federal Reserve Regulations
 
. No Company is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of buying or carrying Margin
Stock. No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of, or that is inconsistent
with, the provisions of the regulations of the Board, including Regulation T, U
or X. The pledge of the Securities Collateral pursuant to the Security Agreement
does not violate such regulations.
 
SECTION 3.11  Investment Company Act
 
. No Company is an “investment company” or a company “controlled” by an
“investment company,” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended.
 
SECTION 3.12  Use of Proceeds
 
. Borrower will use the proceeds of (a) the Additional Term Loans to finance the
Transactions, (b) the Additional Revolving Loans and Swingline Loans after the
Restatement Effective Date for general corporate purposes (including to effect
Permitted Acquisitions) and (c) the Delayed Draw Term Loans to fund the
acquisitions previously disclosed to the Administrative Agent.
 
SECTION 3.13  Taxes
 
. Each Company has (a) timely filed or caused to be timely filed all federal Tax
Returns and all material state, local and foreign Tax Returns by it and all such
Tax Returns are true and correct in all material respects and (b) duly and
timely paid, collected or remitted or caused to be duly and timely paid,
collected or remitted all Taxes (whether or not shown on any Tax Return) due and
payable, collectible or remittable by it and all assessments received by it,
except Taxes (i) that are being contested in good faith by appropriate
proceedings and for which such Company has set aside on its books adequate
reserves in accordance with GAAP and (ii) which could not, individually or in
the aggregate, have a Material Adverse Effect. Each Company has made adequate
provision in accordance with GAAP for all Taxes not yet due and payable. Each
Company is unaware of any proposed or pending tax assessments, deficiencies or
audits that could be reasonably expected to, individually or in the aggregate,
result in a Material Adverse Effect. No Company has ever been a party to any
understanding or arrangement constituting a “tax shelter” within the meaning of
Section 6111(c), Section 6111(d) or Section 6662(d)(2)(C)(iii) of the Code, or
has ever “participated” in a “reportable transaction” within the meaning of
Treasury Regulation Section 1.6011-4, except as could not be reasonably expected
to, individually or in the aggregate, result in a Material Adverse Effect.
 
SECTION 3.14  No Material Misstatements
 
. No information, report, financial statement, certificate, Borrowing Request,
LC Request, exhibit or schedule furnished by or on behalf of any Company to the
Administrative Agent or any Lender in connection with the negotiation of any
Loan Document or included therein or delivered pursuant thereto, taken as a
whole, or the Confidential Information Memorandum contained or contains any
material misstatement of fact or omitted or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were or are made, not misleading as of the date such
information is dated or certified; provided that to the extent any such
information, report, financial statement, exhibit or schedule was based upon or
constitutes a forecast or projection, each Company represents only that it acted
in good faith and utilized assumptions believed by it to be reasonable in the
preparation of such information, report, financial statement, exhibit or
schedule; and provided, further, that it is understood that Borrower has not
independently verified market research or other information included in the
Confidential Information Memorandum originating with a third party or a lender
that do not describe Borrower and its subsidiaries or their respective
operations or financial results.
 
SECTION 3.15  Labor Matters
 
. As of the Restatement Effective Date, there are no strikes, lockouts or
slowdowns against any Company pending or, to the knowledge of any Company,
threatened. The hours worked by and payments made to employees of any Company
have not been in violation of the Fair Labor Standards Act of 1938, as amended,
or any other applicable federal, state, local or foreign law dealing with such
matters in any manner which could reasonably be expected to result in a Material
Adverse Effect. All payments due from any Company, or for which any claim may be
made against any Company, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of such Company except where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect. The consummation of the
Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which any Company is bound.
 
SECTION 3.16  Solvency
 
. Immediately after the consummation of the Transactions to occur on the
Restatement Effective Date and immediately following the making of each Loan and
after giving effect to the application of the proceeds of each Loan, (a) the
fair value of the properties of each Loan Party (individually and on a
consolidated basis with its Subsidiaries) will exceed its debts and liabilities,
subordinated, contingent or otherwise; (b) the present fair saleable value of
the property of each Loan Party (individually and on a consolidated basis with
its Subsidiaries) will be greater than the amount that will be required to pay
the probable liability of its debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (c) each Loan Party (individually and on a consolidated basis with its
Subsidiaries) will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (d) each Loan Party (individually and on a consolidated basis with
its Subsidiaries) will not have unreasonably small capital with which to conduct
its business in which it is engaged as such business is now conducted and is
proposed to be conducted following the Closing Date.
 
SECTION 3.17  Employee Benefit Plans
 
.
 
(a)  Each Company and its ERISA Affiliates is in compliance in all material
respects with the applicable provisions of ERISA and the Code and the
regulations and published interpretations thereunder. No ERISA Event has
occurred or is reasonably expected to occur that, when taken together with all
other such ERISA Events, could reasonably be expected to result in material
liability of any Company or any of its ERISA Affiliates or the imposition of a
Lien on any of the property of any Company. The present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Accounting Standards No. 87) did not, as of
the date of the most recent financial statements reflecting such amounts, exceed
by more than $250,000 the fair market value of the property of all such
underfunded Plans. Using actuarial assumptions and computation methods
consistent with subpart I of subtitle E of Title IV of ERISA, the aggregate
liabilities of each Company or its ERISA Affiliates to all Multiemployer Plans
in the event of a complete withdrawal therefrom, as of the close of the most
recent fiscal year of each such Multiemployer Plan, could not reasonably be
expected to result in a Material Adverse Effect.
 
(b)  Except where noncompliance would not reasonably be expected to result in a
Material Adverse Effect, each Foreign Plan has been maintained in substantial
compliance with its terms and with the requirements of any and all applicable
laws, statutes, rules, regulations and orders and has been maintained, where
required, in good standing with applicable regulatory authorities, and no
Company has incurred any material obligation in connection with the termination
of or withdrawal from any Foreign Plan. The present value of the accrued benefit
liabilities (whether or not vested) under each Foreign Plan which is funded,
determined as of the end of the most recently ended fiscal year of the
applicable Company (based on the actuarial assumptions used for purposes of the
applicable jurisdiction's financial reporting requirements), did not exceed the
current value of the assets of such Foreign Plan, and for each Foreign Plan
which is not funded, the obligations of such Foreign Plan are properly accrued.
 
SECTION 3.18  Environmental Matters
 
.
 
(a)  Except as set forth in Schedule 3.18 and except as, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect:
 
(i)  The Companies and their businesses, operations and Real Property are in
compliance with, and the Companies have no liability under, any applicable
Environmental Law; and under the currently effective business plan of the
Companies, no expenditures or operational adjustments will be required in order
to comply with applicable Environmental Laws during the next five years;
 
(ii)  The Companies have obtained all Environmental Permits required for the
conduct of their businesses and operations, and the ownership, operation and use
of their property, under Environmental Law, all such Environmental Permits are
valid and in good standing and, under the currently effective business plan of
the Companies, no expenditures or operational adjustments will be required in
order to renew or modify such Environmental Permits during the next five years;
 
(iii)  There has been no Release or threatened Release of Hazardous Material on,
at, under or from any Real Property or facility presently or formerly owned,
leased or operated by the Companies or their predecessors in interest that could
result in liability by the Companies under any applicable Environmental Law;
 
(iv)  There is no Environmental Claim pending or, to the knowledge of the
Companies, threatened against the Companies, or relating to the Real Property
currently or formerly owned, leased or operated by the Companies or their
predecessors in interest or relating to the operations of the Companies, and
there are no actions, activities, circumstances, conditions, events or incidents
that could form the basis of such an Environmental Claim; and
 
(v)  No person with an indemnity or contribution obligation to the Companies
relating to compliance with or liability under Environmental Law is in default
with respect to such obligation.
 
(b)  Except as set forth in Schedule 3.18:
 
(i)  No Company is obligated to perform any action or otherwise incur any
expense under Environmental Law pursuant to any order, decree, judgment or
agreement by which it is bound or has assumed by contract, agreement or
operation of law, and no Company is conducting or financing any Response
pursuant to any Environmental Law with respect to any Real Property or any other
location;
 
(ii)  No Real Property or facility owned, operated or leased by the Companies
and, to the knowledge of the Companies, no Real Property or facility formerly
owned, operated or leased by the Companies or any of their predecessors in
interest is (i) listed or proposed for listing on the National Priorities List
promulgated pursuant to CERCLA or (ii) listed on the Comprehensive Environmental
Response, Compensation and Liability Information System promulgated pursuant to
CERCLA or (iii) included on any similar list maintained by any Governmental
Authority including any such list relating to petroleum;
 
(iii)  No Lien has been recorded or, to the knowledge of any Company, threatened
under any Environmental Law with respect to any Real Property or other assets of
the Companies;
 
(iv)  The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not require any
notification, registration, filing, reporting, disclosure, investigation,
remediation or cleanup pursuant to any Governmental Real Property Disclosure
Requirements or any other applicable Environmental Law; and
 
(v)  The Companies have made available to the Lenders all material records and
files in the possession, custody or control of, or otherwise reasonably
available to, the Companies concerning compliance with or liability under
Environmental Law, including those concerning the actual or suspected existence
of Hazardous Material at Real Property or facilities currently or formerly
owned, operated, leased or used by the Companies.
 
SECTION 3.19  Insurance
 
. Schedule 3.19 sets forth a true, complete and correct description of all
insurance maintained by each Company as of the Restatement Effective Date. All
insurance maintained by the Companies is in full force and effect, all premiums
have been duly paid, no Company has received notice of violation or cancellation
thereof, the Premises, and the use, occupancy and operation thereof, comply in
all material respects with all Insurance Requirements, and there exists no
material default under any Insurance Requirement. Each Company has insurance in
such amounts and covering such risks and liabilities as are customary for
companies of a similar size engaged in similar businesses in similar locations.
 
SECTION 3.20  Security Documents
 
.
 
(a)  Security Agreement. The Security Agreement is effective to create in favor
of the Collateral Agent for the benefit of the Secured Parties, legal, valid and
enforceable Liens on, and security interests in, the Security Agreement
Collateral and the Liens created by the Security Agreement constitute fully
perfected Liens on, and security interests in, all right, title and interest of
the grantors in the Security Agreement Collateral (other than such Security
Agreement Collateral in which a security interest cannot be perfected under the
UCC as in effect at the relevant time in the relevant jurisdiction), in each
case subject to no Liens other than Permitted Collateral Liens.
 
(b)  Copyright Office Filing. The Liens created by the Security Agreement
constitute fully perfected Liens on, and security interests in, all right, title
and interest of the grantors thereunder in the Registered Copyrights and
Registered Copyright Licenses (each as defined in such Security Agreement), in
each case subject to no Liens other than Permitted Collateral Liens.
 
(c)  [Reserved].
 
(d)  Valid Liens. Each Security Document delivered pursuant to Sections 5.11 and
5.12 will, upon execution and delivery thereof, be effective to create in favor
of the Collateral Agent, for the benefit of the Secured Parties, legal, valid
and enforceable Liens on, and security interests in, all of the Loan Parties’
right, title and interest in and to the Collateral thereunder, and (i) when all
appropriate filings or recordings are made in the appropriate offices as may be
required under applicable law and (ii) upon the taking of possession or control
by the Collateral Agent of such Collateral with respect to which a security
interest may be perfected only by possession or control (which such possession
or control shall be given to the Collateral Agent to the extent required by any
Security Document), such Security Document will constitute fully perfected Liens
on, and security interests in, all right, title and interest of the Loan Parties
in such Collateral (other than such Security Agreement Collateral in which a
security interest cannot be perfected under the UCC as in effect at the relevant
time in the relevant jurisdiction or applicable Federal law with respect to
Intellectual Property), in each case subject to no Liens other than the
applicable Permitted Collateral Liens.
 
SECTION 3.21  Acquisition Documents; Representations and Warranties in
Acquisition Agreement
 
. All representations and warranties of each Company set forth in each document
described on Schedule 1.01(d) were true and correct in all material respects as
of the time such representations and warranties were made and shall be true and
correct in all material respects as of the Closing Date as if such
representations and warranties were made on and as of such date, unless stated
to relate to a specific earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date.
 
SECTION 3.22  Anti-Terrorism Law
 
.
 
(a)  No Loan Party and, to the knowledge of the Loan Parties, none of its
Affiliates is in violation of any Requirement of Law relating to terrorism or
money laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001 (the “Executive Order”), and
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56.
 
(b)  No Loan Party and to the knowledge of the Loan Parties, no Affiliate or
broker or other agent of any Loan Party acting or benefiting in any capacity in
connection with the Loans is any of the following:
 
(i)  a person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;
 
(ii)  a person owned or controlled by, or acting for or on behalf of, any person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;
 
(iii)  a person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;
 
(iv)  a person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or
 
(v)  a person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list.
 
(c)  No Loan Party and, to the knowledge of the Loan Parties, no broker or other
agent of any Loan Party acting in any capacity in connection with the Loans
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any person described in
paragraph (b) above, (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order, or (iii) engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.
 
ARTICLE IV  
 


 
CONDITIONS TO CREDIT EXTENSIONS
 
SECTION 4.01  Conditions to Credit Extension on the Restatement Effective Date
 
. The obligation of each Lender and, if applicable, each Issuing Bank to fund
the Credit Extension requested to be made by it on the Restatement Effective
Date shall be subject to the prior or concurrent satisfaction of each of the
conditions precedent set forth in this Section 4.01.
 
(a)  Loan Documents. All legal matters incident to this Agreement, the Credit
Extensions hereunder and the other Loan Documents shall be satisfactory to the
Lenders, to the Issuing Bank and to the Administrative Agent and there shall
have been delivered to the Administrative Agent an executed counterpart of each
of the Loan Documents and the Perfection Certificate and for each Lender that
shall have requested a Note at least one Business Day prior to the Restatement
Effective Date, each such Note.
 
(b)  Corporate Documents. The Administrative Agent shall have received:
 
(i)  a certificate of the secretary or assistant secretary of each Loan Party
dated the Restatement Effective Date, certifying (A) that attached thereto is a
true and complete copy of each Organizational Document of such Loan Party
certified (to the extent applicable) as of a recent date by the Secretary of
State of the state of its organization, (B) that attached thereto is a true and
complete copy of resolutions duly adopted by the Board of Directors of such Loan
Party authorizing the execution, delivery and performance of the Loan Documents
to which such person is a party and, in the case of Borrower, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect and (C) as to the incumbency and
specimen signature of each officer executing any Loan Document or any other
document delivered in connection herewith on behalf of such Loan Party (together
with a certificate of another officer as to the incumbency and specimen
signature of the secretary or assistant secretary executing the certificate in
this clause (i));
 
(ii)  a “bring down” certificate as to the good standing of each Loan Party as
of a recent date, from such Secretary of State (or other applicable Governmental
Authority); and
 
(iii)  such other documents as the Lenders, the Issuing Bank or the
Administrative Agent may reasonably request.
 
(c)  Officers’ Certificate. The Administrative Agent shall have received a
certificate, dated the Restatement Effective Date and signed by the chief
financial officer of Borrower, confirming compliance with the conditions
precedent set forth in this Section 4.01 and Sections 4.02(b), (c) and (d).
 
(d)  Opinions of Counsel. The Administrative Agent shall have received, on
behalf of itself, the other Agents, the Arranger, the Lenders and the Issuing
Bank, a favorable written opinion of (i) Cahill Gordon & Reindel llp and (ii)
Akerman Senterfitt LLP special counsel for the Loan Parties, and local counsel
for the Loan Parties acceptable to the Administrative Agent, (A) dated the
Restatement Effective Date, (B) addressed to the Agents, the Issuing Bank and
the Lenders and (C) covering the matters set forth in Exhibit N and such other
matters relating to the Loan Documents and the Transactions as the
Administrative Agent shall reasonably request.
 
(e)  Solvency Certificate. The Administrative Agent shall have received a
solvency certificate in the form of Exhibit O, dated the Restatement Effective
Date and signed by the chief financial officer of Borrower.
 
(f)  Requirements of Law The Lenders shall be satisfied that Borrower, its
Subsidiaries and the Transactions shall be in full compliance with all material
Requirements of Law, including Regulations T, U and X of the Board, and shall
have received satisfactory evidence of such compliance reasonably requested by
them.
 
(g)  Consents. The Lenders shall be satisfied that (i) all requisite
Governmental Authorities shall have approved or consented to the Transactions,
(ii) all other material third-party consents, except for such other third-party
consents that would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, shall have been obtained and
(iii) there shall be no governmental or judicial action, actual or threatened,
that has or would have, singly or in the aggregate, a reasonable likelihood of
restraining, preventing or imposing burdensome conditions on the Transactions or
the other transactions contemplated hereby.
 
(h)  Litigation. There shall be no litigation, public or private, or
administrative proceedings, governmental investigation or other legal or
regulatory developments, actual or threatened, that, singly or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect, or could
materially and adversely affect the ability of Borrower and the Subsidiaries to
fully and timely perform their respective obligations under the Transaction
Documents, or the ability of the parties to consummate the financings
contemplated hereby or the other Transactions.
 
(i)  Sources and Uses. The sources and uses of the Loans shall be as set forth
in Section 3.12.
 
(j)  Fees. The Arranger and Administrative Agent shall have received all Fees
and other amounts due and payable on or prior to the Restatement Effective Date,
including, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses (including the reasonable legal fees and expenses of Cahill Gordon &
Reindel llp, special counsel to the Agents, and the reasonable fees and expenses
of any local counsel, foreign counsel, appraisers, consultants and other
advisors) required to be reimbursed or paid by Borrower hereunder or under any
other Loan Document.
 
(k)  Personal Property Requirements. The Collateral Agent shall have received:
 
(i)  all certificates, agreements or instruments representing or evidencing the
Securities Collateral accompanied by instruments of transfer and stock powers
undated and endorsed in blank;
 
(ii)  the Intercompany Note executed by and among Borrower and each of its
Subsidiaries, accompanied by instruments of transfer undated and endorsed in
blank;
 
(iii)  all other certificates, agreements, including Control Agreements, or
instruments necessary to perfect the Collateral Agent’s security interest in all
Chattel Paper, all Instruments, all Deposit Accounts and all Investment Property
of each Loan Party (as each such term is defined in the Security Agreement and
to the extent required by the Security Agreement);
 
(iv)  UCC financing statements in appropriate form for filing under the UCC,
filings with the United States Patent and Trademark Office and United States
Copyright Office and such other documents under applicable Requirements of Law
in each jurisdiction as may be necessary or appropriate or, in the opinion of
the Collateral Agent, desirable to perfect the Liens created, or purported to be
created, by the Security Documents and, with respect to all UCC financing
statements required to be filed pursuant to the Loan Documents, evidence
satisfactory to the Administrative Agent that Borrower has retained, at its sole
cost and expense, a service provider acceptable to the Administrative Agent for
the tracking of all such financing statements and notification to the
Administrative Agent, of, among other things, the upcoming lapse or expiration
thereof;
 
(v)  certified copies of UCC, United States Patent and Trademark Office and
United States Copyright Office, tax and judgment lien searches, bankruptcy and
pending lawsuit searches or equivalent reports or searches, each of a recent
date listing all effective financing statements, lien notices or comparable
documents that name any Loan Party as debtor and that are filed in those state
and county jurisdictions in which any property of any Loan Party is located and
the state and county jurisdictions in which any Loan Party is organized or
maintains its principal place of business and such other searches that the
Collateral Agent deems necessary or appropriate, none of which encumber the
Collateral covered or intended to be covered by the Security Documents (other
than Permitted Collateral Liens or any other Liens acceptable to the Collateral
Agent);
 
(vi)  with respect to each location set forth on Schedule 4.01(n)(vi), a
Landlord Access Agreement or Bailee Letter, as applicable; provided that no such
Landlord Access Agreement or Bailee Letter shall be required with respect to any
Real Property that could not be obtained after the Loan Party that is the lessee
of such Real Property or owner of the inventory or other personal property
Collateral stored with the bailee thereof, as applicable, shall have used all
commercially reasonable efforts to do so; and
 
(vii)  evidence acceptable to the Collateral Agent of payment or arrangements
for payment by the Loan Parties of all applicable recording taxes, fees,
charges, costs and expenses required for the recording of the Security
Documents.
 
(l)  Insurance. The Administrative Agent shall have received a copy of, or a
certificate as to coverage under, the insurance policies required by
Section 5.04 and the applicable provisions of the Security Documents, each of
which shall be endorsed or otherwise amended to include a “standard” or “New
York” lender’s loss payable or mortgagee endorsement (as applicable) and shall
name the Collateral Agent, on behalf of the Secured Parties, as additional
insured, in form and substance satisfactory to the Administrative Agent.
 
(m)  USA Patriot Act. The Lenders shall have received, sufficiently in advance
of the Restatement Effective Date, all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including without limitation,
the United States PATRIOT Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)) including, without limitation, the information described in
Section 10.13.
 
SECTION 4.02  Conditions to All Credit Extensions
 
. The obligation of each Lender and each Issuing Bank to make any Credit
Extension (including the initial Credit Extension) shall be subject to, and to
the satisfaction of, each of the conditions precedent set forth below.
 
(a)  Notice. The Administrative Agent shall have received a Borrowing Request as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.03) if Loans are being requested or, in the case of
the issuance, amendment, extension or renewal of a Letter of Credit, the Issuing
Bank and the Administrative Agent shall have received an LC Request as required
by Section 2.18(b) or, in the case of the Borrowing of a Swingline Loan, the
Swingline Lender and the Administrative Agent shall have received a Borrowing
Request as required by Section 2.17(b).
 
(b)  No Default. Borrower and each other Loan Party shall be in compliance in
all material respects with all the terms and provisions set forth herein and in
each other Loan Document on its part to be observed or performed, and, at the
time of and immediately after giving effect to such Credit Extension and the
application of the proceeds thereof, no Default shall have occurred and be
continuing on such date.
 
(c)  Representations and Warranties. Each of the representations and warranties
made by any Loan Party set forth in Article III hereof or in any other Loan
Document shall be true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) on and as of the date
of such Credit Extension with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date.
 
(d)  No Legal Bar. No order, judgment or decree of any Governmental Authority
shall purport to restrain any Lender from making any Loans to be made by it. No
injunction or other restraining order shall have been issued, shall be pending
or noticed with respect to any action, suit or proceeding seeking to enjoin or
otherwise prevent the consummation of, or to recover any damages or obtain
relief as a result of, the transactions contemplated by this Agreement or the
making of Loans hereunder.
 
Each of the delivery of a Borrowing Request or an LC Request and the acceptance
by Borrower of the proceeds of such Credit Extension shall constitute a
representation and warranty by Borrower and each other Loan Party that on the
date of such Credit Extension (both immediately before and after giving effect
to such Credit Extension and the application of the proceeds thereof) the
conditions contained in Sections 4.02(b)-(d) have been satisfied. Borrower shall
provide such information (including calculations in reasonable detail of the
covenants in Section 6.10) as the Administrative Agent may reasonably request to
confirm that the conditions in Sections 4.02(b)-(d) have been satisfied.
 
ARTICLE V  
 


 
AFFIRMATIVE COVENANTS
 
Each Loan Party warrants, covenants and agrees with each Lender that so long as
this Agreement shall remain in effect and until the Commitments have been
terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document shall have been paid
in full and all Letters of Credit have been canceled or have expired and all
amounts drawn thereunder have been reimbursed in full, unless the Required
Lenders shall otherwise consent in writing, each Loan Party will, and will cause
each of its Subsidiaries (other than each of its Subsidiaries that is an
Excluded Subsidiary) to:
 
SECTION 5.01  Financial Statements, Reports, etc.
 
Furnish to the Administrative Agent and each Lender:
 
(a)  Annual Reports. As soon as available and in any event within 90 days (or
such earlier date on which Borrower is required to file a Form 10-K under the
Exchange Act) after the end of each fiscal year, beginning with the fiscal year
ending December 31, 2007, (i) the consolidated balance sheet of Borrower as of
the end of such fiscal year and related consolidated statements of income, cash
flows and stockholders’ equity for such fiscal year, in comparative form with
such financial statements as of the end of, and for, the preceding fiscal year,
and notes thereto, all prepared in accordance with Regulation S-X and
accompanied by an opinion of Deloitte & Touche LLP or other independent public
accountants of recognized national standing satisfactory to the Administrative
Agent (which opinion shall not be qualified as to scope or contain any going
concern or other qualification), stating that such financial statements fairly
present, in all material respects, the consolidated financial condition, results
of operations and cash flows of Borrower as of the dates and for the periods
specified in accordance with GAAP and (ii) a management’s discussion and
analysis, in a form reasonably satisfactory to the Administrative Agent, of the
financial condition and results of operations of Borrower for such fiscal year,
as compared to amounts for the previous fiscal year (it being understood that
the information required by clause (i) and (ii) may be furnished in the form of
a Form 10-K);
 
(b)  Quarterly Reports. As soon as available and in any event within 45 days (or
such earlier date on which Borrower is required to file a Form 10-Q under the
Exchange Act) after the end of each of the first three fiscal quarters of each
fiscal year, beginning with the fiscal quarter ending June 30, 2007, (i) the
consolidated balance sheet of Borrower as of the end of such fiscal quarter and
related consolidated statements of income and cash flows for such fiscal quarter
and for the then elapsed portion of the fiscal year, in comparative form with
the consolidated statements of income and cash flows for the comparable periods
in the previous fiscal year, and notes thereto, all prepared in accordance with
Regulation S-X under the Securities Act and accompanied by a certificate of a
Financial Officer stating that such financial statements fairly present, in all
material respects, the consolidated financial condition, results of operations
and cash flows of Borrower as of the date and for the periods specified in
accordance with GAAP consistently applied, and on a basis consistent with
audited financial statements referred to in clause (a) of this Section, subject
to normal year-end audit adjustments and (ii) a management’s discussion and
analysis, in a form reasonably satisfactory to the Administrative Agent, of the
financial condition and results of operations for such fiscal quarter and the
then elapsed portion of the fiscal year, as compared to the comparable periods
in the previous fiscal year and budgeted amounts (it being understood that the
information required by clause (i) and (ii) may be furnished in the form of a
Form 10-Q);
 
(c)  Perfection Certificate Supplement and Officer’s Certificate. Concurrently
with the delivery of financial statements pursuant to Section 5.01(a), deliver
to the Administrative Agent and the Collateral Agent a Perfection Certificate
Supplement and a certificate of a Financial Officer of Borrower certifying that
all UCC financing statements (including fixture filings, as applicable) or other
appropriate filings, recordings or registrations, including all refilings,
rerecordings and reregistrations, containing a description of the Collateral
have been filed of record in each governmental, municipal or other appropriate
office in each jurisdiction necessary to protect and perfect the security
interests and Liens under the Security Documents for a period of not less than
18 months after the date of such certificate (except as noted therein with
respect to any continuation statements to be filed within such period);
 
(d)  Financial Officer’s Certificate. (i)  Concurrently with any delivery of
financial statements under Section 5.01(a) or (b), a Compliance Certificate (A)
certifying that no Default has occurred or, if such a Default has occurred,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto, (B) beginning with the fiscal quarter
ending September 30, 2007, setting forth computations in reasonable detail
satisfactory to the Administrative Agent demonstrating compliance with the
covenants contained in Sections 6.07(f) and 6.10 and, concurrently with any
delivery of financial statements under Section 5.01(a) above, setting forth
Borrower’s calculation of Excess Cash Flow and (C) showing a reconciliation of
Consolidated EBITDA to the net income set forth on the statement of income;
provided that in the event there has been any change in the accounting policies
or reporting practices of Borrower that are not required by GAAP, a
reconciliation of Borrower’s financial statements to such financial statements
of Borrower as would have been produced in accordance with GAAP as in effect on
the date hereof, shall be delivered to the Administrative Agent; and
(ii) concurrently with any delivery of financial statements under
Section 5.01(a) above, beginning with the fiscal year ending December 31, 2007,
a report of the accounting firm opining on or certifying such financial
statements stating that in the course of its regular audit of the financial
statements of Borrower and its Subsidiaries, which audit was conducted in
accordance with generally accepted auditing standards, such accounting firm
obtained no knowledge that any Default insofar as it relates to financial or
accounting matters has occurred or, if in the opinion of such accounting firm
such a Default has occurred, specifying the nature and extent thereof;
 
(e)  Financial Officer’s Certificate Regarding Collateral. Concurrently with any
delivery of financial statements under Section 5.01(a), a certificate of a
Financial Officer setting forth the information required pursuant to the
Perfection Certificate Supplement or confirming that there has been no change in
such information since the date of the Perfection Certificate or latest
Perfection Certificate Supplement;
 
(f)  [Reserved];
 
(g)  Management Letters. Promptly after the receipt thereof by any Company, a
copy of any “management letter” received by any such person from its certified
public accountants and the management’s responses thereto;
 
(h)  Budgets. Within 30 days after the beginning of each fiscal year, a budget
for Borrower in form reasonably satisfactory to the Administrative Agent, but to
include balance sheets, statements of income and sources and uses of cash, for
(i) each quarter of such fiscal year prepared in detail and (ii) each fiscal
year thereafter, through and including the fiscal year in which the Final
Maturity Date occurs, prepared in summary form, in each case, with appropriate
presentation and discussion of the principal assumptions upon which such budgets
are based, accompanied by the statement of a Financial Officer of Borrower to
the effect that the budget of Borrower is a reasonable estimate for the periods
covered thereby and, promptly when available, any significant revisions of such
budget;
 
(i)  Organization. Concurrently with any delivery of financial statements under
Section 5.01(a), an accurate organizational chart as required by
Section 3.07(c), or confirmation that there are no changes to Schedule 10(a) to
the Perfection Certificate;
 
(j)  Organizational Documents. Promptly provide copies of any Organizational
Documents that have been amended or modified in accordance with the terms hereof
and deliver a copy of any notice of default given or received by any Company
under any Organizational Document within 15 days after such Company gives or
receives such notice; and
 
(k)  Other Information. Promptly, from time to time, such other information
regarding the operations, business affairs and financial condition of any
Company, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.
 
SECTION 5.02  Litigation and Other Notices
 
. Furnish to the Administrative Agent and each Lender written notice of the
following promptly (and, in any event, (i) with respect to clause (a) below,
within three Business Days of the occurrence thereof and (ii) with respect to
clauses (b), (c), (d) and (e) below, within ten Business Days of the occurrence
thereof):
 
(a)  any Default, specifying the nature and extent thereof and the corrective
action (if any) taken or proposed to be taken with respect thereto;
 
(b)  the service upon any Company, or receipt by any Company, of any written
threat or notice of intention of any person to file or commence any action,
suit, litigation or proceeding, whether at law or in equity by or before any
Governmental Authority, (i) against any Company or any Affiliate thereof that
could reasonably be expected to result in a Material Adverse Effect or (ii) with
respect to any Loan Document;
 
(c)  any development that has resulted in, or could reasonably be expected to
result in a Material Adverse Effect;
 
(d)  the occurrence of a Casualty Event; and
 
(e)  the incurrence of any material Lien (other than Permitted Collateral Liens)
on, or claim asserted against, any of the Collateral.
 
SECTION 5.03  Existence; Businesses and Properties
 
.
 
(a)  Do or cause to be done all things necessary to preserve, renew and maintain
in full force and effect its legal existence, except as otherwise expressly
permitted under Section 6.05 or Section 6.06 or, in the case of any Subsidiary,
where the failure to perform such obligations, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.
 
(b)  Do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
privileges, franchises, authorizations, patents, copyrights, trademarks and
trade names material to the conduct of its business, except where the failure to
do so or cause to be done, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect; maintain and
operate such business in substantially the manner in which it is presently
conducted and operated, except as could not reasonably be expected to have a
Material Adverse Effect; comply with all applicable Requirements of Law
(including any and all zoning, building, Environmental Law, ordinance, code or
approval or any building permits or any restrictions of record or agreements
affecting the Real Property) and decrees and orders of any Governmental
Authority, whether now in effect or hereafter enacted, except where the failure
to comply, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect; pay and perform its obligations under all
Leases and Transaction Documents, except where such failure to pay or perform,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect; and at all times maintain, preserve and protect all
property material to the conduct of such business and keep such property in good
repair, working order and condition (other than wear and tear occurring in the
ordinary course of business) and from time to time make, or cause to be made,
all needful and proper repairs, renewals, additions, improvements and
replacements thereto necessary in order that the business carried on in
connection therewith may be properly conducted at all times; provided that
nothing in this Section 5.03(b) shall prevent (i) sales of property,
acquisitions, consolidations or mergers by or involving any Company in
accordance with Section 6.05, Section 6.06 or Section 6.07; (ii) the withdrawal
by any Company of its qualification as a foreign corporation in any jurisdiction
where such withdrawal, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect; or (iii) the abandonment by any
Company of any rights, franchises, licenses, trademarks, trade names, copyrights
or patents that such person reasonably determines are not useful to its business
or no longer commercially desirable.
 
SECTION 5.04  Insurance
 
.
 
(a)  Generally. Keep its insurable property adequately insured at all times by
financially sound and reputable insurers; maintain such other insurance, to such
extent and against such risks as is customary with companies in the same or
similar businesses operating in the same or similar locations against such
casualties and contingencies and of such types and in such amounts with such
deductibles as is customary in the case of similar businesses operating in the
same or similar locations, including (i) physical hazard insurance with coverage
at least as broad as that provided under a “Causes of Loss—Special Form” policy
(so-called “all risk” basis), (ii) commercial general liability against claims
for bodily injury, death or property damage covering liability for claims
covered under an ISO (Insurance Services Office) Commercial General Liability
Form (ISO CG 00 01 form), (iii) explosion insurance in respect of any boilers,
machinery or similar apparatus constituting Collateral, (iv) business
interruption insurance, (v) worker’s compensation insurance and such other
insurance as may be required by any Requirement of Law and (vi) such other
insurance against risks as the Administrative Agent may from time to time
require (such policies to be in such form and amounts and having such coverage
as may be reasonably satisfactory to the Administrative Agent and the Collateral
Agent); provided that with respect to physical hazard insurance, neither the
Collateral Agent nor the applicable Company shall agree to the adjustment of any
claim thereunder without the consent of the other (such consent not to be
unreasonably withheld or delayed); provided, further, that no consent of any
Company shall be required during an Event of Default.
 
(b)  Requirements of Insurance. All such insurance shall (i) provide that no
cancellation, material reduction in amount or material change in coverage
thereof shall be effective until at least 30 days after receipt by the
Collateral Agent of written notice thereof, (ii) name the Collateral Agent as
mortgagee (in the case of property insurance) or additional insured on behalf of
the Secured Parties (in the case of liability insurance) or loss payee (in the
case of property insurance), as applicable, (iii) if reasonably requested by the
Collateral Agent, include a breach of warranty clause and (iv) be reasonably
satisfactory in all other respects to the Collateral Agent.
 
(c)  Notice to Agents. Notify the Administrative Agent and the Collateral Agent
immediately whenever any separate insurance concurrent in form or contributing
in the event of loss with that required to be maintained under this Section 5.04
is taken out by any Company; and promptly deliver to the Administrative Agent
and the Collateral Agent a duplicate original copy of such policy or policies.
 
(d)  [Reserved].
 
(e)  Broker’s Report. Deliver to the Administrative Agent and the Collateral
Agent and the Lenders a report of a reputable insurance broker with respect to
such insurance and such supplemental reports with respect thereto as the
Administrative Agent or the Collateral Agent may from time to time reasonably
request.
 
(f)  Mortgaged Properties. No Loan Party that is an owner of Mortgaged Property
shall take any action that is reasonably likely to be the basis for termination,
revocation or denial of any insurance coverage required to be maintained under
such Loan Party’s respective Mortgage or that could be the basis for a defense
to any claim under any Insurance Policy maintained in respect of the Premises,
and each Loan Party shall otherwise comply in all material respects with all
Insurance Requirements in respect of the Premises; provided, however, that each
Loan Party may, at its own expense and after written notice to the
Administrative Agent, (i) contest the applicability or enforceability of any
such Insurance Requirements by appropriate legal proceedings, the prosecution of
which does not constitute a basis for cancellation or revocation of any
insurance coverage required under this Section 5.04 or (ii) cause the Insurance
Policy containing any such Insurance Requirement to be replaced by a new policy
complying with the provisions of this Section 5.04.
 
SECTION 5.05  Obligations and Taxes
 
.
 
(a)  Payment of Obligations. Pay its Indebtedness and other obligations promptly
and in accordance with their terms and pay and discharge promptly when due all
Taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits or in respect of its property, before the same shall
become delinquent or in default, as well as all lawful claims for labor,
services, materials and supplies or otherwise that, if unpaid, might give rise
to a Lien other than a Permitted Lien upon such properties or any part thereof;
provided that such payment and discharge shall not be required with respect to
any such obligation, Tax, assessment, charge, levy or claim so long as
(x)(i) the validity or amount thereof shall be contested in good faith by
appropriate proceedings timely instituted and diligently conducted and the
applicable Company shall have set aside on its books adequate reserves or other
appropriate provisions with respect thereto in accordance with GAAP, (ii) such
contest operates to suspend collection of the contested obligation, Tax,
assessment or charge and enforcement of a Lien other than a Permitted Lien and
(iii) in the case of Collateral, the applicable Company shall have otherwise
complied with the Contested Collateral Lien Conditions and (y) the failure to
pay could not reasonably be expected to result in a Material Adverse Effect.
 
(b)  Filing of Returns. Timely and correctly file all material Tax Returns
required to be filed by it. Withhold, collect and remit all Taxes that it is
required to collect, withhold or remit.
 
(c)  Tax Shelter Reporting. Borrower does not intend to treat the Loans as being
a “reportable transaction” within the meaning of Treasury Regulation Section
1.6011-4. In the event Borrower determines to take any action inconsistent with
such intention, it will promptly notify the Administrative Agent thereof.
 
SECTION 5.06  Employee Benefits
 
. (a) Comply in all material respects with the applicable provisions of ERISA
and the Code and (b) furnish to the Administrative Agent (x) as soon as possible
after, and in any event within 5 days after any Responsible Officer of any
Company or any ERISA Affiliates of any Company knows or has reason to know that,
any ERISA Event has occurred that, alone or together with any other ERISA Event
could reasonably be expected to result in liability of the Companies or any of
their ERISA Affiliates in an aggregate amount exceeding $500,000 or the
imposition of a Lien, a statement of a Financial Officer of Borrower setting
forth details as to such ERISA Event and the action, if any, that the Companies
propose to take with respect thereto, and (y) upon request by the Administrative
Agent, copies of (i) each Schedule B (Actuarial Information) to the annual
report (Form 5500 Series) filed by any Company or any ERISA Affiliate with the
Internal Revenue Service with respect to each Plan; (ii) the most recent
actuarial valuation report for each Plan; (iii) all notices received by any
Company or any ERISA Affiliate from a Multiemployer Plan sponsor or any
governmental agency concerning an ERISA Event; and (iv) such other documents or
governmental reports or filings relating to any Plan (or employee benefit plan
sponsored or contributed to by any Company) as the Administrative Agent shall
reasonably request.
 
SECTION 5.07  Maintaining Records; Access to Properties and Inspections; Annual
Meetings
 
.
 
(a)  Keep proper books of record and account in which full, true and correct
entries in conformity with GAAP and all Requirements of Law are made of all
dealings and transactions in relation to its business and activities. Each
Company will permit any representatives designated by the Administrative Agent
or any Lender to visit and inspect the financial records and the property of
such Company at reasonable times and upon reasonable notice as often as
reasonably requested and to make extracts from and copies of such financial
records, and permit any representatives designated by the Administrative Agent
or any Lender to discuss the affairs, finances, accounts and condition of any
Company with the officers and employees thereof and advisors therefor (including
independent accountants).
 
(b)  Within 150 days after the end of each fiscal year of the Companies, at the
request of the Administrative Agent or Required Lenders, hold a meeting (at a
mutually agreeable location, venue and time or, at the option of the
Administrative Agent, by conference call, the costs of such venue or call to be
paid by Borrower) with all Lenders who choose to attend such meeting, at which
meeting shall be reviewed the financial results of the previous fiscal year and
the financial condition of the Companies and the budgets presented for the
current fiscal year of the Companies.
 
SECTION 5.08  Use of Proceeds
 
. Use the proceeds of the Loans issued on the Restatement Effective Date only
for the purposes set forth in Section 3.12 and request the issuance of Letters
of Credit only for the purposes set forth in the definition of Commercial Letter
of Credit or Standby Letter of Credit, as the case may be.
 
SECTION 5.09  Compliance with Environmental Laws; Environmental Reports
 
.
 
(a)  Comply, and cause all lessees and other persons occupying Real Property of
any Company to comply, in all material respects with all Environmental Laws and
Environmental Permits applicable to its operations and Real Property; obtain and
renew all material Environmental Permits applicable to its operations and Real
Property; and conduct all Responses required by, and in accordance with,
Environmental Laws; provided that no Company shall be required to undertake any
Response to the extent that its obligation to do so is being contested in good
faith and by proper proceedings and appropriate reserves are being maintained
with respect to such circumstances in accordance with GAAP.
 
(b)  If a Default caused by reason of a breach of Section 3.18 or
Section 5.09(a) shall have occurred and be continuing for more than 20 days
without the Companies commencing activities reasonably likely to cure such
Default in accordance with Environmental Laws, at the written request of the
Administrative Agent or the Required Lenders through the Administrative Agent,
provide to the Lenders within 45 days after such request, at the expense of
Borrower, an environmental assessment report regarding the matters which are the
subject of such Default, including, where appropriate, soil and/or groundwater
sampling, prepared by an environmental consulting firm and, in the form and
substance, reasonably acceptable to the Administrative Agent and indicating the
presence or absence of Hazardous Materials and the estimated cost of any
compliance or Response to address them.
 
SECTION 5.10  Interest Rate Protection
 
. No later than the 30th day after the Closing Date, Borrower shall enter into,
and for a minimum of three years thereafter maintain, Hedging Agreements with
terms and conditions acceptable to the Administrative Agent that result in at
least 33% of the aggregate principal amount of Borrower’s Consolidated
Indebtedness other than Additional Revolving Loans being effectively subject to
a fixed or maximum interest rate acceptable to the Administrative Agent.
 
SECTION 5.11  Additional Collateral; Additional Guarantors
 
.
 
(a)  Subject to this Section 5.11, with respect to any property acquired after
the Closing Date by any Loan Party that is intended to be subject to the Lien
created by any of the Security Documents but is not so subject, promptly (and in
any event within 30 days after the acquisition thereof) (i) execute and deliver
to the Administrative Agent and the Collateral Agent such amendments or
supplements to the relevant Security Documents or such other documents as the
Administrative Agent or the Collateral Agent shall deem necessary or advisable
to grant to the Collateral Agent, for its benefit and for the benefit of the
other Secured Parties, a Lien on such property subject to no Liens other than
Permitted Collateral Liens, and (ii) take all actions necessary to cause such
Lien to be duly perfected to the extent required by such Security Document in
accordance with all applicable Requirements of Law, including the filing of
financing statements in such jurisdictions as may be reasonably requested by the
Administrative Agent. Borrower shall otherwise take such actions and execute
and/or deliver to the Collateral Agent such documents as the Administrative
Agent or the Collateral Agent shall require to confirm the validity, perfection
and priority of the Lien of the Security Documents on such after-acquired
properties.
 
(b)  With respect to any person, other than an Excluded Subsidiary, that is or
becomes a Subsidiary after the Closing Date, promptly (and in any event within
30 days after such person becomes a Subsidiary) (i) deliver to the Collateral
Agent the certificates, if any, representing all of the Equity Interests of such
Subsidiary, together with undated stock powers or other appropriate instruments
of transfer executed and delivered in blank by a duly authorized officer of the
holder(s) of such Equity Interests, and all intercompany notes owing from such
Subsidiary to any Loan Party together with instruments of transfer executed and
delivered in blank by a duly authorized officer of such Loan Party and
(ii) cause such new Subsidiary (A) to execute a Joinder Agreement or such
comparable documentation to become a Subsidiary Guarantor and a joinder
agreement to the applicable Security Agreement, substantially in the form
annexed thereto, and (B) to take all actions necessary or advisable in the
opinion of the Administrative Agent or the Collateral Agent to cause the Lien
created by the applicable Security Agreement to be duly perfected to the extent
required by such agreement in accordance with all applicable Requirements of
Law, including the filing of financing statements in such jurisdictions as may
be reasonably requested by the Administrative Agent or the Collateral Agent.
Notwithstanding the foregoing, (1) the Equity Interests required to be delivered
to the Collateral Agent pursuant to clause (i) of this Section 5.11(b) shall not
include any Equity Interests of a Foreign Subsidiary created or acquired after
the Closing Date and (2) no Foreign Subsidiary shall be required to take the
actions specified in clause (ii) of this Section 5.11(b), if, in the case of
either clause (1) or (2), doing so would constitute an investment of earnings in
United States property under Section 956 (or a successor provision) of the Code,
which investment would or could reasonably be expected to trigger a material
increase in the net income of a United States shareholder of such Subsidiary
pursuant to Section 951 (or a successor provision) of the Code, as reasonably
determined by the Administrative Agent; provided that this exception shall not
apply to (A) Voting Stock of any Subsidiary which is a first-tier controlled
foreign corporation (as defined in Section 957(a) of the Code) representing 66%
of the total voting power of all outstanding Voting Stock of such Subsidiary and
(B) 100% of the Equity Interests not constituting Voting Stock of any such
Subsidiary, except that any such Equity Interests constituting “stock entitled
to vote” within the meaning of Treasury Regulation Section 1.956-2(c)(2) shall
be treated as Voting Stock for purposes of this Section 5.11(b).
 
(c)  Promptly grant to the Collateral Agent, within 30 days of the acquisition
thereof, a security interest in and Mortgage on each Real Property owned in fee
by such Loan Party as is acquired by such Loan Party after the Closing Date and
that, together with any improvements thereon, individually has a fair market
value of at least $500,000, in each case, as additional security for the Secured
Obligations (unless the subject property is already mortgaged to a third party
to the extent permitted by Section 6.02). Such Mortgages shall be granted
pursuant to documentation reasonably satisfactory in form and substance to the
Administrative Agent and the Collateral Agent and shall constitute valid and
enforceable perfected Liens subject only to Permitted Collateral Liens or other
Liens acceptable to the Collateral Agent. The Mortgages or instruments related
thereto shall be duly recorded or filed in such manner and in such places as are
required by law to establish, perfect, preserve and protect the Liens in favor
of the Collateral Agent required to be granted pursuant to the Mortgages and all
taxes, fees and other charges payable in connection therewith shall be paid in
full. Such Loan Party shall otherwise take such actions and execute and/or
deliver to the Collateral Agent such documents as the Administrative Agent or
the Collateral Agent shall require to confirm the validity, perfection and
priority of the Lien of any existing Mortgage or new Mortgage against such
after-acquired Real Property (including a Title Policy, a Survey and local
counsel opinion (in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent) in respect of such Mortgage).
 
(d)  Borrower may designate any Subsidiary acquired or formed after the Closing
Date as a Non-Guarantor Subsidiary by written notice to the Administrative
Agent; provided, however, that if at any time any Non-Guarantor Subsidiary or
group of Non-Guarantor Subsidiaries in the aggregate (other than any Excluded
Subsidiary or Foreign Subsidiary that is not required to take the actions
specified in Section 5.11(b)(ii) by operation of the last sentence of
Section 5.11(b)) not otherwise subject to Section 5.11(b) has assets with either
a book value or fair market value in excess of $1.0 million, then Borrower
shall, and shall cause one or more of such Subsidiaries to, comply with
Section 5.11(b) within the time frames set forth therein so that no
Non-Guarantor Subsidiary or group of Non-Guarantor Subsidiaries in the aggregate
holds property having either a book value or fair market value in excess of $1.0
million.
 
SECTION 5.12  Security Interests; Further Assurances
 
. Promptly, upon the reasonable request of the Administrative Agent, the
Collateral Agent or any Lender, at Borrower’s expense, execute, acknowledge and
deliver, or cause the execution, acknowledgment and delivery of, and thereafter
register, file or record, or cause to be registered, filed or recorded, in an
appropriate governmental office, any document or instrument supplemental to or
confirmatory of the Security Documents or otherwise deemed by the Administrative
Agent or the Collateral Agent reasonably necessary or desirable for the
continued validity, perfection and priority of the Liens on the Collateral
covered thereby subject to no other Liens except as permitted by the applicable
Security Document, or obtain any consents or waivers as may be necessary or
appropriate in connection therewith. Deliver or cause to be delivered to the
Administrative Agent and the Collateral Agent from time to time such other
documentation, consents, authorizations, approvals and orders in form and
substance reasonably satisfactory to the Administrative Agent and the Collateral
Agent as the Administrative Agent and the Collateral Agent shall reasonably deem
necessary to perfect or maintain the Liens on the Collateral pursuant to the
Security Documents. Upon the exercise by the Administrative Agent, the
Collateral Agent or any Lender of any power, right, privilege or remedy pursuant
to any Loan Document which requires any consent, approval, registration,
qualification or authorization of any Governmental Authority execute and deliver
all applications, certifications, instruments and other documents and papers
that the Administrative Agent, the Collateral Agent or such Lender may require.
If the Administrative Agent, the Collateral Agent or the Required Lenders
determine that they are required by a Requirement of Law to have appraisals
prepared in respect of the Real Property of any Loan Party constituting
Collateral, Borrower shall provide to the Administrative Agent appraisals that
satisfy the applicable requirements of the Real Estate Appraisal Reform
Amendments of FIRREA and are otherwise in form and substance satisfactory to the
Administrative Agent and the Collateral Agent.
 
SECTION 5.13  Information Regarding Collateral
 
. Not effect any change (i) in any Loan Party’s legal name, (ii) in the location
of any Loan Party’s chief executive office, (iii) in any Loan Party’s identity
or organizational structure, (iv) in any Loan Party’s Federal Taxpayer
Identification Number or organizational identification number, if any, or (v) in
any Loan Party’s jurisdiction of organization (in each case, including by
merging with or into any other entity, reorganizing, dissolving, liquidating,
reorganizing or organizing in any other jurisdiction), until (A) it shall have
given the Collateral Agent and the Administrative Agent not less than 30 days’
prior written notice (in the form of an Officers’ Certificate), or such lesser
notice period agreed to by the Collateral Agent, of its intention so to do,
clearly describing such change and providing such other information in
connection therewith as the Collateral Agent or the Administrative Agent may
reasonably request and (B) it shall have taken all action reasonably
satisfactory to the Collateral Agent to maintain the perfection and priority of
the security interest of the Collateral Agent for the benefit of the Secured
Parties in the Collateral, if applicable. Each Loan Party agrees to promptly
provide the Collateral Agent with certified Organizational Documents reflecting
any of the changes described in the preceding sentence. Each Loan Party also
agrees to promptly notify the Collateral Agent of any change in the location of
any office in which it maintains books or records relating to Collateral owned
by it or any office or facility at which Collateral is located (including the
establishment of any such new office or facility), other than changes in
location to a Mortgaged Property or a leased property subject to a Landlord
Access Agreement.
 
SECTION 5.14  Affirmative Covenants with Respect to Leases
 
. With respect to each Lease, the respective Loan Party shall perform all the
obligations imposed upon the landlord under such Lease and enforce all of the
tenant’s obligations thereunder, except where the failure to so perform or
enforce could not reasonably be expected to result in a Property Material
Adverse Effect.
 
ARTICLE VI  
 


 
NEGATIVE COVENANTS
 
Each Loan Party warrants, covenants and agrees with each Lender that, so long as
this Agreement shall remain in effect and until the Commitments have been
terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document have been paid in full
and all Letters of Credit have been cash collateralized, canceled or have
expired and all amounts drawn thereunder have been reimbursed in full, unless
the Required Lenders shall otherwise consent in writing, no Loan Party will, nor
will they cause or permit any Subsidiaries (other than any Subsidiary that is an
Excluded Subsidiary) to:
 
SECTION 6.01  Indebtedness
 
. Incur, create, assume or permit to exist, directly or indirectly, any
Indebtedness, except
 
(a)  Indebtedness incurred under this Agreement and the other Loan Documents;
 
(b)  (i) Indebtedness outstanding on the Restatement Effective Date and listed
on Schedule 6.01(b) and (ii) refinancings or renewals thereof; provided that
(A) any such refinancing Indebtedness is in an aggregate principal amount not
greater than the aggregate principal amount of the Indebtedness being renewed or
refinanced, plus the amount of any premiums required to be paid thereon and
reasonable fees and expenses associated therewith, (B) such refinancing
Indebtedness has a later or equal final maturity and longer or equal weighted
average life than the Indebtedness being renewed or refinanced and (C) the
covenants, events of default, subordination and other provisions thereof
(including any guarantees thereof) shall be, in the aggregate, no less favorable
to the Lenders than those contained in the Indebtedness being renewed or
refinanced;
 
(c)  Indebtedness under Hedging Obligations with respect to interest rates,
foreign currency exchange rates or commodity prices, in each case not entered
into for speculative purposes; provided that if such Hedging Obligations relate
to interest rates, (i) such Hedging Obligations relate to payment obligations on
Indebtedness otherwise permitted to be incurred by the Loan Documents and
(ii) the notional principal amount of such Hedging Obligations at the time
incurred does not exceed the principal amount of the Indebtedness to which such
Hedging Obligations relate;
 
(d)  Indebtedness permitted by Section 6.04(f);
 
(e)  Indebtedness in respect of Purchase Money Obligations and Capital Lease
Obligations, and refinancings or renewals thereof, (i) with respect to vehicles
provided principally to sales representative employees in contract sales
services in the ordinary course of business; provided that the amount of such
Purchase Money Obligations and Capital Lease Obligations shall not exceed the
purchase price of such vehicles, and (ii) with respect to Purchase Money
Obligations and Capital Lease Obligations other than those referred to in clause
(i) hereof, in an aggregate amount not to exceed $55.0 million at any time
outstanding;
 
(f)  Indebtedness incurred by Foreign Subsidiaries in an aggregate amount not to
exceed $20.0 million at any time outstanding;
 
(g)  Indebtedness in respect of bid, performance or surety bonds, workers’
compensation claims, self-insurance obligations and bankers acceptances issued
for the account of any Company in the ordinary course of business, including
guarantees or obligations of any Company with respect to letters of credit
supporting such bid, performance or surety bonds, workers’ compensation claims,
self-insurance obligations and bankers acceptances (in each case other than for
an obligation for money borrowed), in an aggregate amount not to exceed $5.0
million at any time outstanding;
 
(h)  Contingent Obligations of any Loan Party in respect of Indebtedness
otherwise permitted under this Section 6.01;
 
(i)  Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within five Business Days of incurrence;
 
(j)  Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business; and
 
(k)  unsecured Indebtedness of any Company in an aggregate amount not to exceed
$50.0 million at any time outstanding.
 
SECTION 6.02  Liens
 
. Create, incur, assume or permit to exist, directly or indirectly, any Lien on
any property now owned or hereafter acquired by it or on any income or revenues
or rights in respect of any thereof, except the following (collectively, the
“Permitted Liens”):
 
(a)  inchoate Liens for taxes, assessments or governmental charges or levies not
yet due and payable or delinquent and Liens for taxes, assessments or
governmental charges or levies, which (i) are being contested in good faith by
appropriate proceedings for which adequate reserves have been established in
accordance with GAAP, which proceedings (or orders entered in connection with
such proceedings) have the effect of preventing the forfeiture or sale of the
property subject to any such Lien, and (ii) in the case of any such charge or
claim which has or may become a Lien against any of the Collateral, such Lien
and the contest thereof shall satisfy the Contested Collateral Lien Conditions;
 
(b)  Liens in respect of property of any Company imposed by Requirements of Law,
which were incurred in the ordinary course of business and do not secure
Indebtedness for borrowed money, such as carriers’, warehousemen’s,
materialmen’s, landlords’, workmen’s, suppliers’, repairmen’s and mechanics’
Liens and other similar Liens arising in the ordinary course of business, and
(i) which do not in the aggregate materially detract from the value of the
property of the Companies, taken as a whole, and do not materially impair the
use thereof in the operation of the business of the Companies, taken as a whole,
(ii) which, if they secure obligations that are then due and unpaid, are being
contested in good faith by appropriate proceedings for which adequate reserves
have been established in accordance with GAAP, which proceedings (or orders
entered in connection with such proceedings) have the effect of preventing the
forfeiture or sale of the property subject to any such Lien, and (iii) in the
case of any such Lien which has or may become a Lien against any of the
Collateral, such Lien and the contest thereof shall satisfy the Contested
Collateral Lien Conditions;
 
(c)  any Lien in existence on the Restatement Effective Date and set forth on
Schedule 6.02(c) and any Lien granted as a replacement or substitute therefor;
provided that any such replacement or substitute Lien (i) except as permitted by
Section 6.01(b)(ii)(A), does not secure an aggregate amount of Indebtedness, if
any, greater than that secured on the Restatement Effective Date and (ii) does
not encumber any property other than the property subject thereto on the
Restatement Effective Date (any such Lien, an “Existing Lien”);
 
(d)  easements, rights-of-way, restrictions (including zoning restrictions),
covenants, licenses, encroachments, protrusions and other similar charges or
encumbrances, and minor title deficiencies on or with respect to any Real
Property, in each case whether now or hereafter in existence, not (i) securing
Indebtedness, (ii) individually or in the aggregate materially impairing the
value or marketability of such Real Property or (iii) individually or in the
aggregate materially interfering with the ordinary conduct of the business of
the Companies at such Real Property;
 
(e)  Liens arising out of judgments, attachments or awards not resulting in a
Default and in respect of which such Company shall in good faith be prosecuting
an appeal or proceedings for review in respect of which there shall be secured a
subsisting stay of execution pending such appeal or proceedings and, in the case
of any such Lien which has or may become a Lien against any of the Collateral,
such Lien and the contest thereof shall satisfy the Contested Collateral Lien
Conditions;
 
(f)  Liens (other than any Lien imposed by ERISA) (x) imposed by Requirements of
Law or deposits made in connection therewith in the ordinary course of business
in connection with workers’ compensation, unemployment insurance and other types
of social security legislation, (y) incurred in the ordinary course of business
to secure the performance of tenders, statutory obligations (other than excise
taxes), surety, stay, customs and appeal bonds, statutory bonds, bids, leases,
government contracts, trade contracts, performance and return of money bonds and
other similar obligations (exclusive of obligations for the payment of borrowed
money) or (z) arising by virtue of deposits made in the ordinary course of
business to secure liability for premiums to insurance carriers; provided that
(i) with respect to clauses (x), (y) and (z) of this paragraph (f), such Liens
are for amounts not yet due and payable or delinquent or, to the extent such
amounts are so due and payable, such amounts are being contested in good faith
by appropriate proceedings for which adequate reserves have been established in
accordance with GAAP, which proceedings for orders entered in connection with
such proceedings have the effect of preventing the forfeiture or sale of the
property subject to any such Lien, (ii) to the extent such Liens are not imposed
by Requirements of Law, such Liens shall in no event encumber any property other
than cash and Cash Equivalents, (iii) in the case of any such Lien against any
of the Collateral, such Lien and the contest thereof shall satisfy the Contested
Collateral Lien Conditions and (iv) the aggregate amount of deposits at any time
pursuant to clause (y) and clause (z) of this paragraph (f) shall not exceed
$5.0 million in the aggregate;
 
(g)  Leases of the properties of any Company, in each case entered into in the
ordinary course of such Company’s business so long as such Leases are
subordinate in all respects to the Liens granted and evidenced by the Security
Documents and do not, individually or in the aggregate, (i) interfere in any
material respect with the ordinary conduct of the business of any Company or
(ii) materially impair the use (for its intended purposes) or the value of the
property subject thereto;
 
(h)  Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by any Company in the
ordinary course of business in accordance with the past practices of such
Company;
 
(i)  Liens securing Indebtedness incurred pursuant to Section 6.01(e); provided
that any such Liens attach only to the property being financed pursuant to such
Indebtedness and do not encumber any other property of any Company;
 
(j)  bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by any Company, in each case granted in the ordinary course of
business in favor of the bank or banks with which such accounts are maintained,
securing amounts owing to such bank with respect to cash management and
operating account arrangements, including those involving pooled accounts and
netting arrangements; provided that, unless such Liens are non-consensual and
arise by operation of law, in no case shall any such Liens secure (either
directly or indirectly) the repayment of any Indebtedness;
 
(k)  Liens on property of a person existing at the time such person is acquired
or merged with or into or consolidated with any Company to the extent permitted
hereunder (and not created in anticipation or contemplation thereof); provided
that such Liens do not extend to property not subject to such Liens at the time
of acquisition (other than improvements thereon) and are no more favorable to
the lienholders than such existing Lien;
 
(l)  Liens granted pursuant to the Security Documents to secure the Secured
Obligations;
 
(m)  licenses of Intellectual Property granted by any Company in the ordinary
course of business and not interfering in any material respect with the ordinary
conduct of business of the Companies;
 
(n)  the filing of UCC financing statements solely as a precautionary measure in
connection with operating leases or consignment of goods or in connection with a
Permitted Lien ;
 
(o)  Liens securing Indebtedness incurred pursuant to Section 6.01(f); provided
that (i) such Liens do not extend to, or encumber, property which constitutes
Collateral and (ii) such Liens extend only to the property (or Equity Interests)
of the Foreign Subsidiary incurring such Indebtedness; and
 
(p)  Liens incurred in the ordinary course of business of any Company with
respect to obligations that do not in the aggregate exceed $10.0 million at any
time outstanding, so long as such Liens, to the extent covering any Collateral,
are junior to the Liens granted pursuant to the Security Documents;
 
provided, however, that no consensual Liens shall be permitted to exist,
directly or indirectly, on any Securities Collateral, other than Liens granted
pursuant to the Security Documents.
 
SECTION 6.03  Sale and Leaseback Transactions
 
. Enter into any arrangement, directly or indirectly, with any person whereby it
shall sell or transfer any property, real or personal, used or useful in its
business, whether now owned or hereafter acquired, and thereafter rent or lease
such property or other property which it intends to use for substantially the
same purpose or purposes as the property being sold or transferred (a “Sale and
Leaseback Transaction”) unless (i) the sale of such property is permitted by
Section 6.06 and (ii) any Liens arising in connection with its use of such
property are permitted by Section 6.02.
 
SECTION 6.04  Investment, Loan and Advances
 
. Directly or indirectly, lend money or credit (by way of guarantee or
otherwise) or make advances to any person, or purchase or acquire any stock,
bonds, notes, debentures or other obligations or securities of, or any other
interest in, or make any capital contribution to, any other person, or purchase
or own a futures contract or otherwise become liable for the purchase or sale of
currency or other commodities at a future date in the nature of a futures
contract (all of the foregoing, collectively, “Investments”), except that the
following shall be permitted:
 
(a)  the Companies may consummate the Transactions in accordance with the
provisions of the Transaction Documents;
 
(b)  Investments outstanding on the Restatement Effective Date and identified on
Schedule 6.04(b);
 
(c)  the Companies may (i) acquire and hold accounts receivables owing to any of
them if created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary terms, (ii) acquire equity or debt
securities or instruments of account obligors in settlement of collection claims
in the ordinary course of business; provided the amount of such holdings in the
aggregate shall not exceed $500,000 at any time, (iii) invest in, acquire and
hold cash and Cash Equivalents, (iv) endorse negotiable instruments held for
collection in the ordinary course of business or (v) make lease, utility and
other similar deposits in the ordinary course of business;
 
(d)  Hedging Obligations incurred pursuant to Section 6.01(c);
 
(e)  loans and advances to directors, employees and officers of Borrower and the
Subsidiaries for bona fide business purposes and to purchase Equity Interests of
Borrower, in aggregate amount not to exceed $3.0 million at any time
outstanding; provided that no loans in violation of Section 402 of the
Sarbanes-Oxley Act shall be permitted hereunder;
 
(f)  Investments (i) by any Company in Borrower or any Subsidiary Guarantor and
(ii) by a Subsidiary that is not a Subsidiary Guarantor in any other Subsidiary
that is not a Subsidiary Guarantor; provided that any Investment in the form of
a loan or advance shall be evidenced by the Intercompany Note and, in the case
of a loan or advance by a Loan Party, pledged by such Loan Party as Collateral
pursuant to the Security Documents;
 
(g)  Investments in securities of trade creditors or customers in the ordinary
course of business received upon foreclosure or pursuant to any plan of
reorganization or liquidation or similar arrangement upon the bankruptcy or
insolvency of such trade creditors or customers;
 
(h)  Investments made by Borrower or any Subsidiary as a result of consideration
received in connection with an Asset Sale made in compliance with Section 6.06;
and
 
(i)  (i) Investments in Foreign Subsidiaries; provided that after giving effect
to each such Investment the aggregate amount of all Investments in Foreign
Subsidiaries shall not exceed 10% of the total assets of Borrower and its
Subsidiaries as of the date of the last annual or quarterly balance sheet
furnished to the Administrative Agent pursuant to Section 5.01, determined on a
consolidated basis in accordance with GAAP, and (ii) other Investments in an
aggregate amount not to exceed $20.0 million at any time outstanding.
 
An Investment shall be deemed to be outstanding to the extent not returned in
the same form as the original Investment to Borrower or any Subsidiary
Guarantor.
 
SECTION 6.05  Mergers and Consolidations
 
. Wind up, liquidate or dissolve its affairs or enter into any transaction of
merger or consolidation (or agree to do any of the foregoing at any future
time), except that the following shall be permitted:
 
(a)  the Transactions as contemplated by the Transaction Documents;
 
(b)  Asset Sales in compliance with Section 6.06;
 
(c)  acquisitions in compliance with Section 6.07;
 
(d)  any Company may merge or consolidate with or into Borrower or any
Subsidiary Guarantor (as long as Borrower is the surviving person in the case of
any merger or consolidation involving Borrower and a Subsidiary Guarantor is the
surviving person and remains a Wholly Owned Subsidiary of Borrower in any other
case); provided that the Lien on and security interest in such property granted
or to be granted in favor of the Collateral Agent under the Security Documents
shall be maintained or created in accordance with the provisions of Section 5.11
or Section 5.12, as applicable; and
 
(e)  any Subsidiary may dissolve, liquidate or wind up its affairs at any time;
provided that such dissolution, liquidation or winding up, as applicable, could
not reasonably be expected to have a Material Adverse Effect.
 
To the extent the Required Lenders waive the provisions of this Section 6.05
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 6.05, such Collateral (unless sold to a Company) shall
be sold free and clear of the Liens created by the Security Documents, and the
Agents shall take all actions they deem appropriate in order to effect the
foregoing.
 
SECTION 6.06  Asset Sales
 
. Effect any Asset Sale, or agree to effect any Asset Sale, except that the
following shall be permitted:
 
(a)  disposition of used, worn out, obsolete or surplus property by any Company
in the ordinary course of business and the abandonment or other disposition of
Intellectual Property that is, in the reasonable judgment of Borrower, no longer
economically practicable to maintain or useful in the conduct of the business of
the Companies taken as a whole;
 
(b)  Asset Sales; provided that with respect to any single Asset Sale or series
of related Asset Sales pursuant to this clause (b) for which the aggregate
consideration received exceeds 5% of the total assets of Borrower and its
Subsidiaries as of the date of the last annual or quarterly balance sheet
furnished to the Administrative Agent pursuant to Section 5.01, determined on a
consolidated basis in accordance with GAAP, such Asset Sale or series of related
Asset Sales shall be on terms and conditions reasonably satisfactory to the
Administrative Agent;
 
(c)  leases of real or personal property in the ordinary course of business and
in accordance with the applicable Security Documents;
 
(d)  the Transactions as contemplated by the Transaction Documents;
 
(e)  mergers and consolidations in compliance with Section 6.05; and
 
(f)  Investments in compliance with Section 6.04.
 
To the extent the Required Lenders waive the provisions of this Section 6.06
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 6.06, such Collateral (unless sold to a Company) shall
be sold free and clear of the Liens created by the Security Documents, and the
Agents shall take all actions they deem appropriate in order to effect the
foregoing.
 
SECTION 6.07  Acquisitions
 
. Purchase or otherwise acquire (in one or a series of related transactions) any
part of the property (whether tangible or intangible) of any person (or agree to
do any of the foregoing at any future time), except that the following shall be
permitted:
 
(a)  Capital Expenditures by Borrower and the Subsidiaries;
 
(b)  purchases and other acquisitions of inventory, materials, equipment,
supplies, goods and services and other tangible and intangible property in the
ordinary course of business;
 
(c)  Investments in compliance with Section 6.04;
 
(d)  leases of real or personal property in the ordinary course of business and
in accordance with the applicable Security Documents;
 
(e)  the Transactions as contemplated by the Transaction Documents;
 
(f)  Permitted Acquisitions; and
 
(g)  mergers and consolidations in compliance with Section 6.05.
 
provided that, except with respect to leased property described in clause (d)
above, the Lien on and security interest in such property granted or to be
granted in favor of the Collateral Agent under the Security Documents shall be
maintained or created in accordance with the provisions of Section 5.11 or
Section 5.12, as applicable.
 
SECTION 6.08  Dividends
 
. Authorize, declare or pay, directly or indirectly, any Dividends with respect
to any Company, except dividends by any Company to Borrower or any Guarantor
that is a Wholly Owned Subsidiary of Borrower.
 
SECTION 6.09  Transactions with Affiliates
 
. Enter into, directly or indirectly, any transaction or series of related
transactions, whether or not in the ordinary course of business, with any
Affiliate of any Company (other than between or among Borrower and one or more
Subsidiary Guarantors), other than on terms and conditions at least as favorable
to such Company as would reasonably be obtained by such Company at that time in
a comparable arm’s-length transaction with a person other than an Affiliate,
except that the following shall be permitted:
 
(a)  Dividends permitted by Section 6.08;
 
(b)  Investments permitted by Sections 6.04(e) and (f);
 
(c)  reasonable and customary director, officer and employee compensation
(including bonuses) and other benefits (including retirement, health, stock
option and other benefit plans) and indemnification arrangements, in each case
approved by the Board of Directors of Borrower;
 
(d)  transactions with customers, clients, suppliers, joint venture partners or
purchasers or sellers of goods and services, in each case in the ordinary course
of business and otherwise not prohibited by the Loan Documents;
 
(e)  sales of Qualified Capital Stock of Borrower not otherwise prohibited by
the Loan Documents and the granting of registration and other customary rights
in connection therewith;
 
(f)  any transaction with an Affiliate where the only consideration paid by any
Loan Party is Qualified Capital Stock of Borrower; and
 
(g)  the Transactions as contemplated by the Transaction Documents.
 
SECTION 6.10  Financial Covenant.
 
(a)  Maximum Total Leverage Ratio. Permit the Total Leverage Ratio, as of the
last day of any Test Period in effect during any period in the table below, to
exceed the ratio set forth opposite such period in the table below:
 
Test Period
 
Leverage Ratio
 
 
Restatement Effective Date - December 31, 2009
 
 
4.0 to 1.0
 
 
Thereafter
 
 
3.5 to 1.0
 



 
SECTION 6.11  Prepayments of Other Indebtedness; Modifications of Organizational
Documents and Other Documents, etc.
 
Directly or indirectly:
 
(a)  make (or give any notice in respect thereof) any voluntary or optional
payment or prepayment on or redemption or acquisition for value of, or any
prepayment or redemption as a result of any asset sale, change of control or
similar event of, any Indebtedness outstanding under any Subordinated
Indebtedness, except as otherwise permitted by this Agreement;
 
(b)  amend or modify, or permit the amendment or modification of, any provision
of any Transaction Document in any manner that is adverse in any material
respect to the interests of the Lenders; or
 
(c)  terminate, amend, modify or change any of its Organizational Documents
(including (x) by the filing or modification of any certificate of designation
and (y) any election to treat any Pledged Interests (as defined in the Security
Agreement) as a “security” under Section 8-103 of the UCC other than
concurrently with the delivery of certificates representing such Pledged
Interests to the Collateral Agent) or any agreement to which it is a party with
respect to its Equity Interests (including any stockholders’ agreement), or
enter into any new agreement with respect to its Equity Interests, other than
any such terminations, amendments, modifications or changes or such new
agreements which are not adverse in any material respect to the interests of the
Lenders; provided that Borrower may issue such Equity Interests, so long as such
issuance is not prohibited by Section 6.13 or any other provision of this
Agreement, and may amend its Organizational Documents to authorize any such
Equity Interests.
 
SECTION 6.12  Limitation on Certain Restrictions on Subsidiaries
 
. Directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance or restriction on the ability of any Subsidiary to
(a) pay dividends or make any other distributions on its capital stock or any
other interest or participation in its profits owned by Borrower or any
Subsidiary, or pay any Indebtedness owed to Borrower or a Subsidiary, (b) make
loans or advances to Borrower or any Subsidiary or (c) transfer any of its
properties to Borrower or any Subsidiary, except for such encumbrances or
restrictions existing under or by reason of (i) applicable Requirements of Law;
(ii) this Agreement and the other Loan Documents; (iii) customary provisions
restricting subletting or assignment of any lease governing a leasehold interest
of a Subsidiary; (iv) customary provisions restricting assignment of any
agreement entered into by a Subsidiary in the ordinary course of business;
(v) any holder of a Lien permitted by Section 6.02 restricting the transfer of
the property subject thereto; (vi) customary restrictions and conditions
contained in any agreement relating to the sale of any property permitted under
Section 6.06 pending the consummation of such sale; (vii) any agreement in
effect at the time such Subsidiary becomes a Subsidiary of Borrower, so long as
such agreement was not entered into in connection with or in contemplation of
such person becoming a Subsidiary of Borrower; (viii) without affecting the Loan
Parties’ obligations under Section 5.11, customary provisions in partnership
agreements, limited liability company organizational governance documents, asset
sale and stock sale agreements and other similar agreements entered into in the
ordinary course of business that restrict the transfer of ownership interests in
such partnership, limited liability company or similar person; (ix) restrictions
on cash or other deposits or net worth imposed by suppliers or landlords under
contracts entered into in the ordinary course of business; (x) any instrument
governing Indebtedness assumed in connection with any Permitted Acquisition,
which encumbrance or restriction is not applicable to any person, or the
properties or assets of any person, other than the person or the properties or
assets of the person so acquired; (xi) in the case of any joint venture which is
not a Loan Party in respect of any matters referred to in clauses (b) and (c)
above, restrictions in such person’s Organizational Documents or pursuant to any
joint venture agreement or stockholders agreements solely to the extent of the
Equity Interests of or property held in the subject joint venture or other
entity; or (xii) any encumbrances or restrictions imposed by any amendments or
refinancings that are otherwise permitted by the Loan Documents of the
contracts, instruments or obligations referred to in clause (vii) above;
provided that such amendments or refinancings are no more materially restrictive
with respect to such encumbrances and restrictions than those prior to such
amendment or refinancing.
 
SECTION 6.13  Limitation on Issuance of Capital Stock
 
.
 
(a)  With respect to Borrower, issue any Equity Interest that is not Qualified
Capital Stock.
 
(b)  With respect to any Subsidiary of Borrower, issue any Equity Interest
(including by way of sales of treasury stock) or any options or warrants to
purchase, or securities convertible into, any Equity Interest, except (i) for
stock splits, stock dividends and additional issuances of Equity Interests which
do not decrease the percentage ownership of Borrower or any Subsidiaries in any
class of the Equity Interest of such Subsidiary; and (ii) Subsidiaries of
Borrower formed after the Closing Date in accordance with Section 6.14 may issue
Equity Interests to Borrower or the Subsidiary of Borrower which is to own such
Equity Interests and to third parties; provided the Investment of the Companies
in such entity is permitted under Section 6.04(i). All Equity Interests issued
in accordance with this Section 6.13(b) shall, to the extent required by
Sections 5.11 and 5.12 or any Security Agreement or if such Equity Interests are
issued by Borrower, be delivered to the Collateral Agent for pledge pursuant to
the applicable Security Agreement.
 
SECTION 6.14  Limitation on Creation of Subsidiaries
 
. Establish, create or acquire any additional Subsidiaries without the prior
written consent of the Required Lenders; provided that, without such consent,
Borrower may (i) establish or create one or more Wholly Owned Subsidiaries of
Borrower, (ii) establish, create or acquire one or more Subsidiaries in
connection with an Investment made pursuant to Section 6.04(f) or (i) or (iii)
acquire one or more Subsidiaries in connection with a Permitted Acquisition, so
long as, in each case, Section 5.11(b) shall be complied with.
 
SECTION 6.15  Business
 
. Engage (directly or indirectly) in any business other than those businesses in
which Borrower and its Subsidiaries are engaged on the Restatement Effective
Date as described in the Confidential Information Memorandum (or, in the good
faith judgment of the Board of Directors, which are substantially related
thereto or are reasonable extensions thereof).
 
SECTION 6.16  [Reserved]
 
.
 
SECTION 6.17  Fiscal Year
 
. Change its fiscal year-end to a date other than December 31.
 
SECTION 6.18  [Reserved]
 
.
 
SECTION 6.19  No Further Negative Pledge
 
. Enter into any agreement, instrument, deed or lease which prohibits or limits
the ability of any Loan Party to create, incur, assume or suffer to exist any
Lien upon any of their respective properties or revenues, whether now owned or
hereafter acquired, or which requires the grant of any security for an
obligation if security is granted for another obligation, except the following:
(1) this Agreement and the other Loan Documents; (2) covenants in documents
creating Liens permitted by Section 6.02 prohibiting further Liens on the
properties encumbered thereby; (3) any other agreement that does not restrict in
any manner (directly or indirectly) Liens created pursuant to the Loan Documents
on any Collateral securing the Secured Obligations and does not require the
direct or indirect granting of any Lien securing any Indebtedness or other
obligation by virtue of the granting of Liens on or pledge of property of any
Loan Party to secure the Secured Obligations; and (4) any prohibition or
limitation that (a) exists pursuant to applicable Requirements of Law,
(b) consists of customary restrictions and conditions contained in any agreement
relating to the sale of any property permitted under Section 6.06 pending the
consummation of such sale, (c) restricts subletting or assignment of any lease
governing a leasehold interest of Borrower or a Subsidiary, (d) exists in any
agreement in effect at the time such Subsidiary becomes a Subsidiary of
Borrower, so long as such agreement was not entered into in contemplation of
such person becoming a Subsidiary or (e) is imposed by any amendments or
refinancings that are otherwise permitted by the Loan Documents of the
contracts, instruments or obligations referred to in clause (4)(d); provided
that such amendments and refinancings are no more materially restrictive with
respect to such prohibitions and limitations than those prior to such amendment
or refinancing.
 
SECTION 6.20  Anti-Terrorism Law; Anti-Money Laundering
 
.
 
(a)  Directly or indirectly, (i) knowingly conduct any business or engage in
making or receiving any contribution of funds, goods or services to or for the
benefit of any person described in Section 3.22, (ii) knowingly deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order or any other Anti-Terrorism
Law, or (iii) knowingly engage in or conspire to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law (and the
Loan Parties shall deliver to the Lenders any certification or other evidence
requested from time to time by any Lender in its reasonable discretion,
confirming the Loan Parties’ compliance with this Section 6.20).
 
(b)  Cause or permit any of the funds of such Loan Party that are used to repay
the Loans to be derived from any unlawful activity with the result that the
making of the Loans would be in violation of any Requirement of Law.
 
SECTION 6.21  Embargoed Person
 
. Cause or permit (a) any of the funds or properties of the Loan Parties that
are used to repay the Loans to constitute property of, or be beneficially owned
directly or indirectly by, any person subject to sanctions or trade restrictions
under United States law (“Embargoed Person” or “Embargoed Persons”) that is
identified on (1) the “List of Specially Designated Nationals and Blocked
Persons” maintained by OFAC and/or on any other similar list maintained by OFAC
pursuant to any authorizing statute including, but not limited to, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Order or
Requirement of Law promulgated thereunder, with the result that the investment
in the Loan Parties (whether directly or indirectly) is prohibited by a
Requirement of Law, or the Loans made by the Lenders would be in violation of a
Requirement of Law, or (2) the Executive Order, any related enabling legislation
or any other similar Executive Orders or (b) any Embargoed Person to have any
direct or indirect interest, of any nature whatsoever in the Loan Parties, with
the result that the investment in the Loan Parties (whether directly or
indirectly) is prohibited by a Requirement of Law or the Loans are in violation
of a Requirement of Law.
 
SECTION 6.22  Post-Closing Matters
 
. Fail to perform the post-closing obligations within the specified timeframes
set forth in that certain letter agreement dated the date hereof among the
parties to this Agreement.
 
ARTICLE VII  
 


 
GUARANTEE
 
SECTION 7.01  The Guarantee
 
. The Guarantors hereby jointly and severally guarantee, as a primary obligor
and not as a surety to each Secured Party and their respective successors and
assigns, the prompt payment in full when due (whether at stated maturity, by
required prepayment, declaration, demand, by acceleration or otherwise) of the
principal of and interest (including, to the extent permitted by law any
interest, fees, costs or charges that would accrue but for the provisions of the
Title 11 of the United States Code after any bankruptcy or insolvency petition
under Title 11 of the United States Code) on the Loans made by the Lenders to,
and the Notes held by each Lender of, Borrower, and all other Secured
Obligations from time to time owing to the Secured Parties by any Loan Party
under any Loan Document or any Hedging Agreement entered into with a
counterparty that is a Secured Party, in each case strictly in accordance with
the terms thereof (such obligations being herein collectively called the
“Guaranteed Obligations”). The Guarantors hereby jointly and severally agree
that if Borrower or other Guarantor(s) shall fail to pay in full when due
(whether at stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, the Guarantors will promptly pay the same in cash, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.
 
SECTION 7.02  Obligations Unconditional
 
. The obligations of the Guarantors under Section 7.01 shall constitute a
guaranty of payment and to the fullest extent permitted by applicable
Requirements of Law, are absolute, irrevocable and unconditional, joint and
several, irrespective of the value, genuineness, validity, regularity or
enforceability of the Guaranteed Obligations of Borrower under this Agreement,
the Notes, if any, or any other agreement or instrument referred to herein or
therein, or any substitution, release or exchange of any other guarantee of or
security for any of the Guaranteed Obligations, and, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or Guarantor (except for payment in full).
Without limiting the generality of the foregoing, it is agreed that the
occurrence of any one or more of the following shall not alter or impair the
liability of the Guarantors hereunder which shall remain absolute, irrevocable
and unconditional under any and all circumstances as described above:
 
(i)  at any time or from time to time, without notice to the Guarantors, the
time for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;
 
(ii)  any of the acts mentioned in any of the provisions of this Agreement or
the Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;
 
(iii)  the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Guaranteed Obligations shall be amended in any respect, or any
right under the Loan Documents or any other agreement or instrument referred to
herein or therein shall be amended or waived in any respect or any other
guarantee of any of the Guaranteed Obligations or any security therefor shall be
released or exchanged in whole or in part or otherwise dealt with;
 
(iv)  any Lien or security interest granted to, or in favor of, Issuing Bank or
any Lender or Agent as security for any of the Guaranteed Obligations shall fail
to be perfected; or
 
(v)  the release of any other Guarantor pursuant to Section 7.09.
 
The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that any Secured Party
exhaust any right, power or remedy or proceed against Borrower under this
Agreement or the Notes, if any, or any other agreement or instrument referred to
herein or therein, or against any other person under any other guarantee of, or
security for, any of the Guaranteed Obligations. The Guarantors waive any and
all notice of the creation, renewal, extension, waiver, termination or accrual
of any of the Guaranteed Obligations and notice of or proof of reliance by any
Secured Party upon this Guarantee or acceptance of this Guarantee, and the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Guarantee, and all
dealings between Borrower and the Secured Parties shall likewise be conclusively
presumed to have been had or consummated in reliance upon this Guarantee. This
Guarantee shall be construed as a continuing, absolute, irrevocable and
unconditional guarantee of payment without regard to any right of offset with
respect to the Guaranteed Obligations at any time or from time to time held by
Secured Parties, and the obligations and liabilities of the Guarantors hereunder
shall not be conditioned or contingent upon the pursuit by the Secured Parties
or any other person at any time of any right or remedy against Borrower or
against any other person which may be or become liable in respect of all or any
part of the Guaranteed Obligations or against any collateral security or
guarantee therefor or right of offset with respect thereto. This Guarantee shall
remain in full force and effect and be binding in accordance with and to the
extent of its terms upon the Guarantors and the successors and assigns thereof,
and shall inure to the benefit of the Lenders, and their respective successors
and assigns, notwithstanding that from time to time during the term of this
Agreement there may be no Guaranteed Obligations outstanding.
 
SECTION 7.03  Reinstatement
 
. The obligations of the Guarantors under this Article VII shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of Borrower or other Loan Party in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guaranteed Obligations, whether as a result of any proceedings in bankruptcy
or reorganization or otherwise.
 
SECTION 7.04  Subrogation; Subordination
 
. Each Guarantor hereby agrees that until the indefeasible payment and
satisfaction in full in cash of all Guaranteed Obligations and the expiration
and termination of the Commitments of the Lenders under this Agreement it shall
waive any claim and shall not exercise any right or remedy, direct or indirect,
arising by reason of any performance by it of its guarantee in Section 7.01,
whether by subrogation or otherwise, against Borrower or any other Guarantor of
any of the Guaranteed Obligations or any security for any of the Guaranteed
Obligations. Any Indebtedness of any Loan Party permitted pursuant to
Section 6.01(d) shall be subordinated to such Loan Party’s Secured Obligations
in the manner set forth in the Intercompany Note evidencing such Indebtedness.
 
SECTION 7.05  Remedies
 
. The Guarantors jointly and severally agree that, as between the Guarantors and
the Lenders, the obligations of Borrower under this Agreement and the Notes, if
any, may be declared to be forthwith due and payable as provided in Section 8.01
(and shall be deemed to have become automatically due and payable in the
circumstances provided in Section 8.01) for purposes of Section 7.01,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against Borrower and that, in the event of such declaration (or such obligations
being deemed to have become automatically due and payable), such obligations
(whether or not due and payable by Borrower) shall forthwith become due and
payable by the Guarantors for purposes of Section 7.01.
 
SECTION 7.06  Instrument for the Payment of Money
 
. Each Guarantor hereby acknowledges that the guarantee in this Article VII
constitutes an instrument for the payment of money, and consents and agrees that
any Lender or Agent, at its sole option, in the event of a dispute by such
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring a motion-action under New York CPLR Section 3213.
 
SECTION 7.07  Continuing Guarantee
 
. The guarantee in this Article VII is a continuing guarantee of payment, and
shall apply to all Guaranteed Obligations whenever arising.
 
SECTION 7.08  General Limitation on Guarantee Obligations
 
. In any action or proceeding involving any state corporate limited partnership
or limited liability company law, or any applicable state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Guarantor under Section 7.01
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 7.01, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such Guarantor, any Loan Party or any other person, be
automatically limited and reduced to the highest amount that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.
 
SECTION 7.09  Release of Guarantors
 
. If, in compliance with the terms and provisions of the Loan Documents, all or
substantially all of the Equity Interests or property of any Guarantor are sold
or otherwise transferred (a “Transferred Guarantor”) to a person or persons,
none of which is Borrower or a Subsidiary, such Transferred Guarantor shall,
upon the consummation of such sale or transfer, be released from its obligations
under this Agreement (including under Section 10.03 hereof) and its obligations
to pledge and grant any Collateral owned by it pursuant to any Security Document
and, in the case of a sale of all or substantially all of the Equity Interests
of the Transferred Guarantor, the pledge of such Equity Interests to the
Collateral Agent pursuant to the Security Agreements shall be released, and the
Collateral Agent shall take such actions as are necessary to effect each release
described in this Section 7.09 in accordance with the relevant provisions of the
Security Documents.
 
ARTICLE VIII  
 


 
EVENTS OF DEFAULT
 
SECTION 8.01  Events of Default
 
. Upon the occurrence and during the continu-ance of the following events
(“Events of Default”):
 
(a)  default shall be made in the payment of any principal of any Loan or any
Reimbursement Obligation when and as the same shall become due and payable,
whether at the due date thereof (including a Term Loan Repayment Date) or at a
date fixed for prepayment (whether voluntary or mandatory) thereof or by
acceleration thereof or otherwise;
 
(b)  default shall be made in the payment of any interest on any Loan or any Fee
or any other amount (other than an amount referred to in paragraph (a) above)
due under any Loan Document, when and as the same shall become due and payable,
and such default shall continue unremedied for a period of three Business Days;
 
(c)  any representation or warranty made or deemed made in or in connection with
any Loan Document or the borrowings or issuances of Letters of Credit hereunder,
or any representation, warranty, statement or information contained in any
report, certificate, financial statement or other instrument furnished in
connection with or pursuant to any Loan Document, shall prove to have been false
or misleading in any material respect when so made, deemed made or furnished;
 
(d)  default shall be made in the due observance or performance by any Company
of any covenant, condition or agreement contained in Section 5.02, 5.03(a) or
5.08 or in Article VI;
 
(e)  default shall be made in the due observance or performance by any Company
of any covenant, condition or agreement contained in any Loan Document (other
than those specified in paragraphs (a), (b) or (d) immediately above) and such
default shall continue unremedied or shall not be waived for a period of 30 days
after written notice thereof from the Administrative Agent or any Lender to
Borrower;
 
(f)  any Company shall (i) fail to pay any principal or interest, regardless of
amount, due in respect of any Indebtedness (other than the Obligations), when
and as the same shall become due and payable beyond any applicable grace period,
or (ii) fail to observe or perform any other term, covenant, condition or
agreement contained in any agreement or instrument evidencing or governing any
such Indebtedness if the effect of any failure referred to in this clause (ii)
is to cause, or to permit the holder or holders of such Indebtedness or a
trustee or other representative on its or their behalf (with or without the
giving of notice, the lapse of time or both) to cause, such Indebtedness to
become due prior to its stated maturity or become subject to a mandatory offer
purchase by the obligor; provided that it shall not constitute an Event of
Default pursuant to this paragraph (f) unless the aggregate amount of all such
Indebtedness referred to in clauses (i) and (ii) exceeds $10.0 million at any
one time (provided that, in the case of Hedging Obligations, the amount counted
for this purpose shall be the amount payable by all Companies if such Hedging
Obligations were terminated at such time);
 
(g)  an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of any Company, or of a substantial part of the property of any Company,
under Title 11 of the U.S. Code, as now constituted or hereafter amended, or any
other federal, state or foreign bankruptcy, insolvency, receivership or similar
law; (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Company or for a substantial part of the
property of any Company; or (iii) the winding-up or liquidation of any Company;
and such proceeding or petition shall continue undismissed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered;
 
(h)  any Company shall (i) voluntarily commence any proceeding or file any
petition seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law; (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in clause (g) above;
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Company or for a
substantial part of the property of any Company; (iv) file an answer admitting
the material allegations of a petition filed against it in any such proceeding;
(v) make a general assignment for the benefit of creditors; (vi) become unable,
admit in writing its inability or fail generally to pay its debts as they become
due; (vii) take any action for the purpose of effecting any of the foregoing; or
(viii) wind up or liquidate;
 
(i)  one or more judgments, orders or decrees for the payment of money in an
aggregate amount in excess of $20.0 million shall be rendered against any
Company or any combination thereof and the same shall remain undischarged,
unvacated or unbonded for a period of 30 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to levy upon properties of any Company to enforce any such
judgment;
 
(j)  one or more ERISA Events, or terminations, withdrawals or noncompliance
with applicable law or plan terms with respect to Foreign Plans, shall have
occurred that, in the opinion of the Required Lenders, when taken together with
all other such ERISA Events, and similar events with respect to Foreign Plans,
could reasonably be expected to result in a Material Adverse Effect or in the
imposition of a Lien on any properties of a Company;
 
(k)  any security interest and Lien purported to be created by any Security
Document shall cease to be in full force and effect, or shall cease to give the
Collateral Agent, for the benefit of the Secured Parties, the Liens, rights,
powers and privileges purported to be created and granted under such Security
Document (including a perfected first priority security interest in and Lien on
all of the Collateral thereunder (except as otherwise expressly provided in such
Security Document)) in favor of the Collateral Agent, or shall be asserted by
Borrower or any other Loan Party not to be a valid, perfected, first priority
(except as otherwise expressly provided in this Agreement or such Security
Document) security interest in or Lien on the Collateral covered thereby;
 
(l)  any Loan Document or any material provisions thereof shall at any time and
for any reason be declared by a court of competent jurisdiction to be null and
void, or a proceeding shall be commenced by any Loan Party or any other person,
or by any Governmental Authority, seeking to establish the invalidity or
unenforceability thereof (exclusive of questions of interpretation of any
provision thereof), or any Loan Party shall repudiate or deny any portion of its
liability or obligation for the Obligations;
 
(m)  there shall have occurred a Change in Control;
 
(n)  [Reserved]; or
 
(o)  any Company shall be prohibited or otherwise restrained from conducting the
business theretofore conducted by it in any manner that has or could reasonably
be expected to result in a Material Adverse Effect by virtue of any
determination, ruling, decision, decree or order of any court or Governmental
Authority of competent jurisdiction;
 
then, and in every such event (other than an event with respect to Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to Borrower, take either or both of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments and (ii) declare the Loans and Reimbursement Obligations then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans and Reimbursement Obligations so declared to be due and
payable, together with accrued interest thereon and any unpaid accrued Fees and
all other Obligations of Borrower accrued hereunder and under any other Loan
Document, shall become forthwith due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by Borrower and the Guarantors, anything contained herein or in any other
Loan Document to the contrary notwithstanding; and in any event, with respect to
Borrower described in paragraph (g) or (h) above, the Commitments shall
automatically terminate and the principal of the Loans and Reimbursement
Obligations then outstanding, together with accrued interest thereon and any
unpaid accrued Fees and all other Obligations of Borrower accrued hereunder and
under any other Loan Document, shall automatically become due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by Borrower and the Guarantors, anything
contained herein or in any other Loan Document to the contrary notwithstanding.
 
SECTION 8.02  Rescission
 
. If at any time after termination of the Commitments or acceleration of the
maturity of the Loans, Borrower shall pay all arrears of interest and all
payments on account of principal of the Loans and Reimbursement Obligations
owing by it that shall have become due otherwise than by acceleration (with
interest on principal and, to the extent permitted by law, on overdue interest,
at the rates specified herein) and all Defaults (other than non-payment of
principal of and accrued interest on the Loans due and payable solely by virtue
of acceleration) shall be remedied or waived pursuant to Section 10.02, then
upon the written consent of the Required Lenders and written notice to Borrower,
the termination of the Commitments or the acceleration and their consequences
may be rescinded and annulled; but such action shall not affect any subsequent
Default or impair any right or remedy consequent thereon. The provisions of the
preceding sentence are intended merely to bind the Lenders and the Issuing Bank
to a decision that may be made at the election of the Required Lenders, and such
provisions are not intended to benefit Borrower and do not give Borrower the
right to require the Lenders to rescind or annul any acceleration hereunder,
even if the conditions set forth herein are met.
 
SECTION 8.03  Application of Proceeds
 
. The proceeds received by the Collateral Agent in respect of any sale of,
collection from or other realization upon all or any part of the Collateral
pursuant to the exercise by the Collateral Agent of its remedies shall be
applied, in full or in part, together with any other sums then held by the
Collateral Agent pursuant to this Agreement, promptly by the Collateral Agent as
follows:
 
(a)  First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization including
compensation to the Collateral Agent and its agents and counsel, and all
expenses, liabilities and advances made or incurred by the Collateral Agent in
connection therewith and all amounts for which the Collateral Agent is entitled
to indemnification pursuant to the provisions of any Loan Document, together
with interest on each such amount at the highest rate then in effect under this
Agreement from and after the date such amount is due, owing or unpaid until paid
in full;
 
(b)  Second, to the payment of all other reasonable costs and expenses of such
sale, collection or other realization including compensation to the other
Secured Parties and their agents and counsel and all costs, liabilities and
advances made or incurred by the other Secured Parties in connection therewith,
together with interest on each such amount at the highest rate then in effect
under this Agreement from and after the date such amount is due, owing or unpaid
until paid in full;
 
(c)  Third, without duplication of amounts applied pursuant to clauses (a) and
(b) above, to the indefeasible payment in full in cash, pro rata, of interest
and other amounts constituting Obligations (other than principal and
Reimbursement Obligations) and any fees, premiums and scheduled periodic
payments due under Hedging Agreements constituting Secured Obligations and any
interest accrued thereon, in each case equally and ratably in accordance with
the respective amounts thereof then due and owing;
 
(d)  Fourth, to the indefeasible payment in full in cash, pro rata, of principal
amount of the Obligations (including Reimbursement Obligations) and any
breakage, termination or other payments under Hedging Agreements constituting
Secured Obligations and any interest accrued thereon; and
 
(e)  Fifth, the balance, if any, to the person lawfully entitled thereto
(including the applicable Loan Party or its successors or assigns) or as a court
of competent jurisdiction may direct.
 
In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (e) of this Section 8.03, the Loan Parties
shall remain liable, jointly and severally, for any deficiency.
 
ARTICLE IX  
 


 
THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT
 
SECTION 9.01  Appointment and Authority
 
. Each of the Lenders and the Issuing Bank hereby irrevocably appoints UBS AG,
Stamford Branch, to act on its behalf as the Administrative Agent and the
Collateral Agent hereunder and under the other Loan Documents and authorizes
such Agents to take such actions on its behalf and to exercise such powers as
are delegated to such Agents by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Administrative Agent, the Collateral
Agent, the Lenders and the Issuing Bank, and neither Borrower nor any other Loan
Party shall have rights as a third party beneficiary of any of such provisions.
 
SECTION 9.02  Rights as a Lender
 
. Each person serving as an Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not an Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
each person serving as an Agent hereunder in its individual capacity. Such
person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with Borrower or any Subsidiary or other Affiliate thereof
as if such person were not an Agent hereunder and without any duty to account
therefor to the Lenders.
 
SECTION 9.03  Exculpatory Provisions
 
(a)  . No Agent shall have any duties or obligations except those expressly set
forth herein and in the other Loan Documents. Without limiting the generality of
the foregoing, no Agent:
 
(i)  shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
 
(ii)  shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that such Agent shall not be required to take
any action that, in its judgment or the judgment of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable
Requirements of Law; and
 
(iii)  shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by the person serving as such Agent or any of its
Affiliates in any capacity.
 
No Agent shall be liable for any action taken or not taken by it (x) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Section 10.02) or (y) in the absence of its own gross negligence or willful
misconduct. No Agent shall be deemed to have knowledge of any Default unless and
until notice describing such Default is given to such Agent by Borrower, a
Lender or the Issuing Bank.
 
No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent. Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement with
reference to the Administrative Agent or the Collateral Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term us used merely as a
matter of market custom and is intended to create or reflect only an
administrative relationship between independent contracting parties.
 
SECTION 9.04  Reliance by Agent
 
. Each Agent shall be entitled to rely upon, and shall not incur any liability
for relying upon, any notice, request, certificate, consent, statement,
instrument, document or other writing (including any electronic message,
Internet or intranet website posting or other distribution) believed by it to be
genuine and to have been signed, sent or otherwise authenticated by the proper
person. Each Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the Issuing Bank, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or the Issuing Bank
prior to the making of such Loan or the issuance of such Letter of Credit. Each
Agent may consult with legal counsel (who may be counsel for Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
 
SECTION 9.05  Delegation of Duties
 
. Each Agent may perform any and all of its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through, or delegate any
and all such rights and powers to, any one or more sub-agents appointed by such
Agent. Each Agent and any such sub-agent may perform any and all of its duties
and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of each Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as Agent.
 
SECTION 9.06  Resignation of Agent
 
. Each Agent may at any time give notice of its resignation to the Lenders, the
Issuing Bank and Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with Borrower, to appoint
a successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then the retiring Agent may on behalf of the Lenders and the
Issuing Bank, appoint a successor Agent meeting the qualifications set forth
above provided that if the Agent shall notify Borrower and the Lenders that no
qualifying person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Collateral Agent on behalf of the Lenders or the Issuing Bank under
any of the Loan Documents, the retiring Collateral Agent shall continue to hold
such collateral security as nominee until such time as a successor Collateral
Agent is appointed) and (2) all payments, communications and determinations
provided to be made by, to or through an Agent shall instead be made by or to
each Lender and the Issuing Bank directly, until such time as the Required
Lenders appoint a successor Agent as provided for above in this paragraph. Upon
the acceptance of a successor’s appointment as Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Agent, and the retiring Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
paragraph). The fees payable by Borrower to a successor Agent shall be the same
as those payable to its predecessor unless otherwise agreed between Borrower and
such successor. After the retiring Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article IX and Section 10.03 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Agent was acting as Agent.
 
SECTION 9.07  Non-Reliance on Agent and Other Lenders
 
. Each Lender and the Issuing Bank acknowledges that it has, independently and
without reliance upon any Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and the Issuing Bank also
acknowledges that it will, independently and without reliance upon any Agent or
any other Lender and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.
 
SECTION 9.08  No Other Duties, etc
 
. Anything herein to the contrary notwithstanding, none of the Bookmanager,
Joint Lead Arrangers, Syndication Agent or Co-Documentation Agents listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, the Collateral Agent, a Lender or the
Issuing Bank hereunder.
 
ARTICLE X  
 


 
MISCELLANEOUS
 
SECTION 10.01  Notices
 
.
 
(a)  Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in paragraph (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows:
 
(i)  if to any Loan Party, to Borrower at:
 
inVentiv Health, Inc.
 
200 Cottontail Lane
 
Vantage Court North
 
Somerset, New Jersey 08873
 
Attention: Chief Executive Officer
 
Telecopier No.: (732) 537-5033
 
with a copy to:
 


 
Akerman Senterfitt LLP
 
335 Madison Avenue, Suite 2600
 
New York, New York 10017
 
Attention: Kenneth G. Alberstadt
 
Telecopier No.: (212) 880-3817
 
(ii)  if to the Administrative Agent, the Collateral Agent, Swingline Lender or
Issuing Bank, to it at:
 
UBS AG, Stamford Branch
 
677 Washington Boulevard
 
Stamford, Connecticut 06901
 
Attention: Maria Pina
 
Telecopier No.: (203) 719-4176
 
Email: maria.pina@ubs.com
 
(iii)  if to a Lender, to it at its address (or telecopier number) set forth in
its Administrative Questionnaire; and
 
(iv)  if to the Swingline Lender, to it at:
 
UBS Loan Finance LLC
 
677 Washington Boulevard
 
Stamford, Connecticut 06901
 
Attention: Maria Pina
 
Telecopier No.: (203) 719-4176
 
Email: maria.pina@ubs.com
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
 
(b)  Electronic Communications. Notices and other communications to the Lenders
and the Issuing Bank hereunder may (subject to Section 10.01(d)) be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices to any Lender or the Issuing Bank
pursuant to Article II if such Lender or the Issuing Bank, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Collateral Agent or Borrower may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it (including as set forth in Section 10.01(d)); provided
that approval of such procedures may be limited to particular notices or
communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c)  Change of Address, etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.
 
(d)  Posting. Each Loan Party hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to this Agreement and
any other Loan Document, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) relates to a request for a new, or a
conversion of an existing, Borrowing or other extension of credit (including any
election of an interest rate or interest period relating thereto), (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (iii) provides notice of any Default under this
Agreement or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other extension
of credit hereunder (all such non-excluded communications, collectively, the
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format reasonably acceptable to the Administrative Agent at
anthony.finocchi@ubs.com or at such other e-mail address(es) provided to
Borrower from time to time or in such other form, including hard copy delivery
thereof, as the Administrative Agent shall require. In addition, each Loan Party
agrees to continue to provide the Communications to the Administrative Agent in
the manner specified in this Agreement or any other Loan Document or in such
other form, including hard copy delivery thereof, as the Administrative Agent
shall require. Nothing in this Section 10.01 shall prejudice the right of the
Agents, any Lender or any Loan Party to give any notice or other communication
pursuant to this Agreement or any other Loan Document in any other manner
specified in this Agreement or any other Loan Document or as any such Agent
shall require.
 
To the extent consented to by the Administrative Agent in writing from time to
time, Administrative Agent agrees that receipt of the Communications by the
Administrative Agent at its e-mail address(es) set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents; provided that Borrower shall also deliver to the
Administrative Agent an executed original of each Compliance Certificate
required to be delivered hereunder.
 
Each Loan Party further agrees that Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar electronic transmission system (the
“Platform”). The Platform is provided “as is” and “as available.” The Agents do
not warrant the accuracy or completeness of the Communications, or the adequacy
of the Platform and expressly disclaim liability for errors or omissions in the
communications. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by any Agent in connection with the
Communications or the Platform. In no event shall the Administrative Agent or
any of its Related Parties have any liability to the Loan Parties, any Lender or
any other person for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Loan Party’s or the Administrative
Agent’s transmission of communications through the Internet, except to the
extent the liability of such person is found in a final non-appealable judgment
by a court of competent jurisdiction to have resulted from such person’s gross
negligence or willful misconduct.
 
SECTION 10.02  Waivers; Amendment
 
.
 
(a)  Generally. No failure or delay by any Agent, the Issuing Bank or any Lender
in exercising any right or power hereunder or under any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of each Agent,
the Issuing Bank and the Lenders hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by this Section 10.02, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. Without limiting the generality of the foregoing, the making of a
Loan or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether any Agent, any Lender or the Issuing Bank may
have had notice or knowledge of such Default at the time. No notice or demand on
Borrower in any case shall entitle Borrower to any other or further notice or
demand in similar or other circumstances.
 
(b)  Required Consents. Subject to Sections 10.02(c), (d) and (e), neither this
Agreement nor any other Loan Document nor any provision hereof or thereof may be
waived, amended, supplemented or modified except, in the case of this Agreement,
pursuant to an agreement or agreements in writing entered into by Borrower and
the Required Lenders or, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Administrative Agent, the
Collateral Agent (in the case of any Security Document) and the Loan Party or
Loan Parties that are party thereto, in each case with the written consent of
the Required Lenders; provided that no such agreement shall be effective if the
effect thereof would:
 
(i)  increase the Commitment of any Lender without the written consent of such
Lender (it being understood that no amendment, modification, termination, waiver
or consent with respect to any condition precedent, covenant or Default shall
constitute an increase in the Commitment of any Lender);
 
(ii)  reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon (other than interest pursuant to Section 2.06(c)), or
reduce any Fees payable hereunder, or change the form or currency of payment of
any Obligation, without the written consent of each Lender directly affected
thereby (it being understood that any amendment or modification to the financial
definitions in this Agreement shall not constitute a reduction in the rate of
interest for purposes of this clause (ii));
 
(iii)  (A) change the scheduled final maturity of any Loan, or any scheduled
date of payment of or the installment otherwise due on the principal amount of
any Additional Term Loan or Delayed Draw Term Loan under Section 2.09, (B)
postpone the date for payment of any Reimbursement Obligation or any interest or
fees payable hereunder, (C) change the amount of, waive or excuse any such
payment (other than waiver of any increase in the interest rate pursuant to
Section 2.06(c)), or (D) postpone the scheduled date of expiration of any
Commitment or any Letter of Credit beyond the Additional Revolving Maturity
Date, in any case, without the written consent of each Lender directly affected
thereby;
 
(iv)  increase the maximum duration of Interest Periods hereunder, without the
written consent of each Lender directly affected thereby;
 
(v)  permit the assignment or delegation by Borrower of any of its rights or
obligations under any Loan Document, without the written consent of each Lender;
 
(vi)  release Borrower, inChord Communications, Inc. or all or substantially all
of the Subsidiary Guarantors from their Guarantee (except as expressly provided
in Article VII), or limit their liability in respect of such Guarantee, without
the written consent of each Lender;
 
(vii)  release all or a substantial portion of the Collateral from the Liens of
the Security Documents or alter the relative priorities of the Secured
Obligations entitled to the Liens of the Security Documents, in each case
without the written consent of each Lender (it being understood that additional
Classes of Loans pursuant to Section 2.19 or consented to by the Required
Lenders may be equally and ratably secured by the Collateral with the then
existing Secured Obligations under the Security Documents);
 
(viii)  change Section 2.14(b), (c) or (d) in a manner that would alter the pro
rata sharing of payments or setoffs required thereby or any other provision in a
manner that would alter the pro rata allocation among the Lenders of Loan
disbursements, including the requirements of Sections 2.02(a), 2.17(d) and
2.18(d), without the written consent of each Lender directly affected thereby;
 
(ix)  change any provision of this Section 10.02(b) or Section 10.02(c) or (d),
without the written consent of each Lender directly affected thereby (except for
additional restrictions on amendments or waivers for the benefit of Lenders of
additional Classes of Loans pursuant to Section 2.19 or consented to by the
Required Lenders);
 
(x)  change the percentage set forth in the definition of “Required Lenders,”
“Required Class Lenders,” “Required Additional Revolving Lenders” or any other
provision of any Loan Document (including this Section) specifying the number or
percentage of Lenders (or Lenders of any Class) required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender (or each Lender of such
Class, as the case may be), other than to increase such percentage or number or
to give any additional Lender or group of Lenders such right to waive, amend or
modify or make any such determination or grant any such consent;
 
(xi)  change the application of prepayments as among or between Classes under
Section 2.10(h), without the written consent of the Required Class Lenders of
each Class that is being allocated a lesser prepayment as a result thereof (it
being understood that the Required Lenders may waive, in whole or in part, any
prepayment so long as the application, as between Classes, of any portion of
such prepayment that is still required to be made is not changed and, if
additional Classes of term loans under this Agreement pursuant to Section 2.19
or consented to by the Required Lenders are made, such new term loans may be
included on a pro rata basis in the various prepayments required pursuant to
Section 2.10(h));
 
(xii)  [Reserved];
 
(xiii)  change or waive any provision of Article X as the same applies to any
Agent, or any other provision hereof as the same applies to the rights or
obligations of any Agent, in each case without the written consent of such
Agent;
 
(xiv)  change or waive any obligation of the Lenders relating to the issuance of
or purchase of participations in Letters of Credit, without the written consent
of the Administrative Agent and the Issuing Bank;
 
(xv)  change or waive any provision hereof relating to Swingline Loans
(including the definition of “Swingline Commitment”), without the written
consent of the Swingline Lender; or
 
(xvi)  expressly change or waive any condition precedent in Section 4.02 to any
Additional Revolving Borrowing without the written consent of the Required
Additional Revolving Lenders;
 
provided, further, that any waiver, amendment or modification prior to the
completion of the primary syndication of the Commitments and Loans (as
determined by the Bookmanager) may not be effected without the written consent
of the Bookmanager.
 
(c)  Collateral. Without the consent of any other person, the applicable Loan
Party or Parties and the Administrative Agent and/or Collateral Agent may (in
its or their respective sole discretion, or shall, to the extent required by any
Loan Document) enter into any amendment or waiver of any Loan Document, or enter
into any new agreement or instrument, to effect the granting, perfection,
protection, expansion or enhancement of any security interest in any Collateral
or additional property to become Collateral for the benefit of the Secured
Parties, or as required by local law to give effect to, or protect any security
interest for the benefit of the Secured Parties, in any property or so that the
security interests therein comply with applicable Requirements of Law.
 
(d)  Dissenting Lenders. If, in connection with any proposed change, waiver,
discharge or termination of the provisions of this Agreement as contemplated by
Section 10.02(b), the consent of the Required Lenders is obtained but the
consent of one or more of such other Lenders whose consent is required is not
obtained, then Borrower shall have the right to replace all, but not less than
all, of such non-consenting Lender or Lenders (so long as all non-consenting
Lenders are so replaced) with one or more persons pursuant to Section 2.16 so
long as at the time of such replacement each such new Lender consents to the
proposed change, waiver, discharge or termination.
 
(e)  Refinanced Term Loans. In addition, notwithstanding the foregoing, this
Agreement may be amended with the written consent of the Administrative Agent,
Borrower and the Lenders providing the relevant Replacement Term Loans (as
defined below) to permit the refinancing of all outstanding Additional Term Loan
and Delayed Draw Term Loans (“Refinanced Term Loans”) with a replacement “B”
term loan tranche hereunder which shall constitute Additional Term Loans
hereunder (“Replacement Term Loans”); provided that (a) the aggregate principal
amount of Replacement Term Loans shall not exceed the aggregate principal amount
of Refinanced Term Loans, (b) the Applicable Margin for Replacement Term Loans
shall not be higher than the Applicable Margin for Refinanced Term Loans,
(c) the weighted average life to maturity of Replacement Term Loans shall not be
shorter than the weighted average life to maturity of Refinanced Term Loans at
the time of such refinancing and (d) all other terms applicable to Replacement
Term Loans shall be substantially identical to, or less favorable to the Lenders
providing Replacement Term Loans than, those applicable to Refinanced Term
Loans, except to the extent necessary to provide for covenants and other terms
applicable to any period after the Final Maturity Date in effect immediately
prior to such refinancing.
 
SECTION 10.03  Expenses; Indemnity; Damage Waiver
 
.
 
(a)  Costs and Expenses. Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent, the Collateral Agent and their
respective Affiliates (including the reasonable fees, charges and disbursements
of counsel for the Administrative Agent and/or the Collateral Agent) in
connection with the syndication of the credit facilities provided for herein
(including the obtaining and maintaining of CUSIP numbers for the Loans), the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendment, amendment and
restatement, modification or waiver of the provisions hereof or thereof (whether
or not the transactions contemplated hereby or thereby shall be consummated),
including in connection with post-closing searches to confirm that security
filings and recordations have been properly made, (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, (iii) all out-of-pocket expenses incurred by the
Administrative Agent, the Collateral Agent, any Lender or the Issuing Bank
(including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Collateral Agent, any Lender or the Issuing Bank), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section 10.03, or (B) in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit and (iv) all documentary and similar taxes and charges in
respect of the Loan Documents.
 
(b)  Indemnification by Borrower. Borrower shall indemnify the Administrative
Agent (and any sub-agent thereof), the Collateral Agent (and any sub-agent
thereof) each Lender and the Issuing Bank, and each Related Party of any of the
foregoing persons (each such person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee) incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by Borrower or any other
Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document, or any
amendment, amendment and restatement, modification or waiver of the provisions
hereof or thereof, or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, (ii) any Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by the Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or Release or threatened
Release of Hazardous Materials on, at, under or from any property owned, leased
or operated by any Company at any time, or any Environmental Claim related in
any way to any Company, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.
 
(c)  Reimbursement by Lenders. To the extent that Borrower for any reason fails
to indefeasibly pay any amount required under paragraph (a) or (b) of this
Section 10.03 to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Collateral Agent, the Issuing Bank, the Swingline Lender or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), the Collateral Agent (or any
sub-agent thereof), the Issuing Bank, the Swingline Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), the
Collateral Agent (or any sub-agent thereof), the Swingline Lender or the Issuing
Bank in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), the
Collateral Agent (or any sub-agent thereof), the Swingline Lender or Issuing
Bank in connection with such capacity. The obligations of the Lenders under this
paragraph (c) are subject to the provisions of Section 2.14. For purposes
hereof, a Lender’s “pro rata share” shall be determined based upon its share of
the sum of the total Additional Revolving Exposure, outstanding Term Loans and
unused Commitments at the time.
 
(d)  Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Requirements of Law, no Loan Party shall assert, and each Loan Party
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
paragraph (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.
 
(e)  Payments. All amounts due under this Section shall be payable not later
than 3 Business Days after demand therefor.
 
SECTION 10.04  Successors and Assigns.
 


 
(a)  Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent, the Collateral Agent, the Issuing
Lender, the Swingline Lender and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of paragraph (b) of this
Section 10.04, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section 10.04 or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (f) of this Section
(and any other attempted assignment or transfer by Borrower or any Lender shall
be null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the other Indemnitees) any legal or equitable right, remedy
or claim under or by reason of this Agreement.
 
(b)  Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that
 
(i)  except in the case of any assignment made in connection with the primary
syndication of the Commitment and Loans by the Arranger or an assignment of the
entire remaining amount of the assigning Lender’s Commitment and the Loans at
the time owing to it or in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund with respect to a Lender, the aggregate amount
of the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the applicable Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date) shall not
be less than $5.0 million, in the case of any assignment in respect of
Additional Revolving Loans and/or Additional Revolving Commitments, or $1.0
million, in the case of any assignment in respect of Additional Term Loans or
Delayed Draw Term Loans and/or Additional Term Loan Commitment and Delayed Draw
Term Loan Commitments, unless each of the Administrative Agent and, so long as
no Default has occurred and is continuing, Borrower otherwise consent (each such
consent not to be unreasonably withheld or delayed), provided that simultaneous
assignments by two or more related Lenders shall be considered one assignment
for the purposes of compliance with this paragraph (i);
 
(ii)  each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loan or the Commitment assigned, except that this
clause (ii) shall not prohibit any Lender from assigning all or a portion of its
rights and obligations among separate tranches on a non-pro rata basis; and
 
(iii)  (A) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, provided, that no such processing and recordation
fee shall be required to be paid in connection with any assignment by a Lender
to an Approved Fund of such Lender, (B) in the case of simultaneous assignments
by two or more related Lenders a single processing and recordation fee shall be
paid and (C) the Eligible Assignee, if it shall not be a Lender, shall deliver
to the Administrative Agent an Administrative Questionnaire.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.04, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.12, 2.13, 2.15 and 10.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this Section
10.04.
 
(c)  Register. The Administrative Agent, acting solely for this purpose as an
agent of Borrower, shall maintain at one of its offices in Stamford, Connecticut
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and Borrower, the Administrative Agent, the
Issuing Bank and the Lenders shall treat each person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by Borrower, the Issuing Bank, the Collateral Agent,
the Swingline Lender and any Lender (with respect to its own interest only), at
any reasonable time and from time to time upon reasonable prior notice.
 
(d)  Participations. Any Lender may at any time, without the consent of, or
notice to, Borrower, the Administrative Agent, the Issuing Bank or the Swingline
Lender sell participations to any person (other than a natural person or
Borrower or any of Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) Borrower, the Administrative Agent and the Lenders and Issuing Bank
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in clause
(i), (ii) or (iii) of the first proviso to Section 10.02(b) that affects such
Participant. Subject to the foregoing provisions of this paragraph (d) and to
paragraph (e) of this Section, Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.12, 2.13 and 2.15 (subject to the
requirements of those Sections) to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section. Subject to the foregoing provisions of this paragraph (d), to the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 10.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.14 as though it were a Lender.
 
(e)  Limitations on Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.12, 2.13 and 2.15 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with Borrower’s prior written consent (which shall not
be unreasonably withheld or delayed).
 
(f)  Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto. In
the case of any Lender that is a fund that invests in bank loans, such Lender
may, without the consent of Borrower or the Administrative Agent, collaterally
assign or pledge all or any portion of its rights under this Agreement,
including the Loans and Notes or any other instrument evidencing its rights as a
Lender under this Agreement, to any holder of, trustee for, or any other
representative of holders of, obligations owed or securities issued, by such
fund, as security for such obligations or securities.
 
SECTION 10.05  Survival of Agreement
 
. All covenants, agreements, representa-tions and warranties made by the Loan
Parties in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Agents, the Issuing Bank or any Lender may have had notice or knowledge
of any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated.
The provisions of Sections 2.12, 2.14, 2.15 and Article X (other than Section
10.12) shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the payment of the Reimbursement Obligations, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.
 
SECTION 10.06  Counterparts; Integration; Effectiveness; Electronic Execution
 
.
 
(a)  Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopier shall be
effective as delivery of a manually executed counterpart of this Agreement.
 
(b)  Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Requirement of Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
 
SECTION 10.07  Severability
 
. Any provision of this Agreement held to be invalid, illegal or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such invalidity, illegality or unenforceability without affecting the
validity, legality and enforceability of the remaining provisions hereof; and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.
 
SECTION 10.08  Right of Setoff
 
. If an Event of Default shall have occurred and be continuing, each Lender, the
Issuing Bank, and each of their respective Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by applicable
Requirements of Law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final, in whatever currency) at any time
held and other obligations (in whatever currency) at any time owing by such
Lender, the Issuing Bank or any such Affiliate to or for the credit or the
account of Borrower or any other Loan Party against any and all of the
obligations of Borrower or such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the Issuing Bank,
irrespective of whether or not such Lender or the Issuing Bank shall have made
any demand under this Agreement or any other Loan Document and although such
obligations of Borrower or such Loan Party may be contingent or unmatured or are
owed to a branch or office of such Lender or the Issuing Bank different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender, the Issuing Bank and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the Issuing Bank or their respective
Affiliates may have. Each Lender and the Issuing Bank agrees to notify Borrower
and the Administrative Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.
 
SECTION 10.09  Governing Law; Jurisdiction; Consent to Service of Process
 
.
 
(a)  Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York, without regard to conflicts of law
principles that would require the application of the laws of another
jurisdiction.
 
(b)  Submission to Jurisdiction. Each Loan Party hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by applicable law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent,
the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Loan Party or its properties in the courts of any jurisdiction.
 
(c)  Waiver of Venue. Each Loan Party hereby irrevocably and unconditionally
waives, to the fullest extent permitted by applicable Requirements of Law, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in Section 10.09(b). Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
Requirements of Law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.
 
(d)  Service of Process. Each party hereto irrevocably consents to service of
process in any action or proceeding arising out of or relating to any Loan
Document, in the manner provided for notices (other than telecopier) in
Section 10.01. Nothing in this Agreement or any other Loan Document will affect
the right of any party hereto to serve process in any other manner permitted by
applicable Requirements of Law.
 
SECTION 10.10  Waiver of Jury Trial
 
. Each Loan Party hereby waives, to the fullest extent permitted by applicable
Requirements of Law, any right it may have to a trial by jury in any legal
proceeding directly or indirectly arising out of or relating to this Agreement,
any other Loan Document or the transactions contemplated hereby (whether based
on contract, tort or any other theory). Each party hereto (a) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (b) acknowledges that it and the other
parties hereto have been induced to enter into this Agreement by, among other
things, the mutual waivers and certifications in this Section.
 
SECTION 10.11  Headings
 
. Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.
 
SECTION 10.12  Treatment of Certain Information; Confidentiality
 
. Each of the Administrative Agent, the Lenders and the Issuing Bank agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Requirements of Law or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section 10.12, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement, (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to Borrower and its obligations or (iii) any rating agency for the
purpose of obtaining a credit rating applicable to any Lender, (g) with the
consent of Borrower or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, the Issuing Bank or any of
their respective Affiliates on a nonconfidential basis from a source other than
Borrower. For purposes of this Section, “Information” means all information
received from Borrower or any of its Subsidiaries relating to Borrower or any of
its Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Bank on a nonconfidential basis prior to disclosure by Borrower or any
of its Subsidiaries; provided that, in the case of information received from
Borrower or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such person has
exercised the same degree of care to maintain the confidentiality of such
Information as such person would accord to its own confidential information.
 
SECTION 10.13  USA PATRIOT Act Notice
 
. Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies Borrower,
which information includes the name, address and tax identification number of
Borrower and other information regarding Borrower that will allow such Lender or
the Administrative Agent, as applicable, to identify Borrower in accordance with
the Act. This notice is given in accordance with the requirements of the Act and
is effective as to the Lenders and the Administrative Agent.
 
SECTION 10.14  Interest Rate Limitation
 
. Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable Requirements of Law
(collectively, the “Charges”), shall exceed the maximum lawful rate (the
“Maximum Rate”) which may be contracted for, charged, taken, received or
reserved by the Lender holding such Loan in accordance with applicable
Requirements of Law, the rate of interest payable in respect of such Loan
hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.
 
SECTION 10.15  Lender Addendum
 
. Each Lender to become a party to this Agreement on the date hereof shall do so
by delivering to the Administrative Agent a Lender Addendum duly executed by
such Lender, Borrower and the Administrative Agent.
 
SECTION 10.16  Obligations Absolute
 
. To the fullest extent permitted by applicable Requirements of Law, all
obligations of the Loan Parties hereunder shall be absolute and unconditional
irrespective of:
 
(a)  any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any Loan Party;
 
(b)  any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto against any Loan Party;
 
(c)  any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations, or any other amendment or waiver of or any
consent to any departure from any Loan Document or any other agreement or
instrument relating thereto;
 
(d)  any exchange, release or non-perfection of any other Collateral, or any
release or
 
amendment or waiver of or consent to any departure from any guarantee, for all
or any of the Obligations;
 
(e)  any exercise or non-exercise, or any waiver of any right, remedy, power or
privilege under or in respect hereof or any Loan Document; or
 
(f)  any other circumstances which might otherwise constitute a defense
available to, or a discharge of, the Loan Parties.
 
[Signature Pages Follow]



{NY015808;1}


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
INVENTIV HEALTH, INC.
 
 
By: /s/ David Bassin 
 
 
Name: David Bassin 
 
 
Title: Chief Financial Officer and Secretary 
 
ADHERIS, INC
 
 
By: /s/ David Bassin 
 
 
Name: David Bassin 
 
 
Title: Vice President and Secretary 
 
ADDISON WHITNEY LLC
 
 
By: /s/ David Bassin 
 
 
Name: David Bassin 
 
 
Title: Vice President and Secretary 
 
ANOVA CLINICAL RESOURCES LLC
 
 
By: /s/ David Bassin 
 
 
Name: David Bassin 
 
 
Title: Vice President and Secretary 
 
AWAC LLC
 
 
By: /s/ David Bassin 
 
 
Name: David Bassin 
 
 
Title: Vice President and Secretary  
 
 
BIOSECTOR 2 LLC
 
 
By: /s/ David Bassin 
 
 
Name: David Bassin 
 
 
Title: Vice President and Secretary
 
BLUE DIESEL, LLC
 
 
By: /s/ David Bassin 
 
 
Name: David Bassin 
 
 
Title: Vice President and Secretary 
 
CADENT MEDICAL COMMUNICATIONS, LLC
 
 
By: /s/ David Bassin 
 
 
Name: David Bassin 
 
 
Title: Vice President and Secretary 
 
CHAMBERLAIN COMMUNICATIONS GROUP, INC.
 
 
By: /s/ David Bassin 
 
 
Name: David Bassin 
 
 
Title: Vice President and Secretary 
 
CHAMBERLAIN COMMUNICATIONS LLC
 
 
By: /s/ David Bassin 
 
 
Name: David Bassin 
 
 
Title: Vice President and Secretary 
 
CHANDLER CHICCO LLC
 
 
By: /s/ David Bassin 
 
 
Name: David Bassin 
 
 
Title: Vice President and Secretary 
 
CHANDLER CHICCO AGENCY, LLC
 
 
By: /s/ David Bassin 
 
 
Name: David Bassin 
 
 
Title: Vice President and Secretary 
 
CREATIVE HEALTHCARE SOLUTIONS, LLC
 
 
By: /s/ David Bassin 
 
 
Name: David Bassin 
 
 
Title: Vice President and Secretary 
 
DIALOGCOACH LLC
 
 
By: /s/ David Bassin 
 
 
Name: David Bassin 
 
 
Title: Vice President and Secretary 
 
FRANKLIN PHARMA SERVICES, LLC
 
 
By: /s/ David Bassin 
 
 
Name: David Bassin 
 
 
Title: Vice President and Secretary 
 
GERBIG, SNELL/WEISHEIMER ADVERTISING, LLC
 
 
By: /s/ David Bassin 
 
 
Name: David Bassin 
 
 
Title: Vice President and Secretary 
 
HEALTH PRODUCTS RESEARCH, INC.
 
 
By: /s/ David Bassin 
 
 
Name: David Bassin 
 
 
Title: Vice President and Secretary 
 
HHI CLINICAL & STATISTICAL RESEARCH SERVICES, L.L.C.
 
 
By: /s/ David Bassin 
 
 
Name: David Bassin 
 
 
Title: Vice President and Secretary 
 
IGNITE HEALTH LLC
 
 
By: /s/ David Bassin 
 
 
Name: David Bassin 
 
 
Title: Vice President and Secretary 
 
INCHORD GLOBAL, LLC
 
 
By: /s/ David Bassin 
 
 
Name: David Bassin 
 
 
Title: Vice President and Secretary 
 
INCHORD HOLDING CORPORATION
 
 
By: /s/ David Bassin 
 
 
Name: David Bassin 
 
 
Title: Vice President and Secretary 
 
INNOVATIVE HEALTH STRATEGIES, INC.
 
 
By: /s/ David Bassin 
 
 
Name: David Bassin 
 
 
Title: Vice President and Secretary  
 
INVENTIV CLINICAL SOLUTIONS LLC
 
 
By: /s/ David Bassin 
 
 
Name: David Bassin 
 
 
Title: Vice President and Secretary  
 
INVENTIV COMMUNICATIONS, INC.
 
 
By: /s/ David Bassin 
 
 
Name: David Bassin 
 
 
Title: Vice President and Secretary  
 
IPROCERT, LLC
 
 
By: /s/ David Bassin 
 
 
Name: David Bassin 
 
 
Title: Vice President and Secretary  
 
MEDCONFERENCE LLC
 
 
By: /s/ David Bassin 
 
 
Name: David Bassin 
 
 
Title: Vice President and Secretary  
 
MEDFOCUS LLC
 
 
By: /s/ David Bassin 
 
 
Name: David Bassin 
 
 
Title: Vice President and Secretary  
 
NAVICOR GROUP, LLC
 
 
By: /s/ David Bassin 
 
 
Name: David Bassin 
 
 
Title: Vice President and Secretary
 
 
PHARMACEUTICAL RESOURCE SOLUTIONS LLC  
 
 
By: /s/ David Bassin 
 
 
Name: David Bassin 
 
 
Title: Vice President and Secretary
 
 
PROMOTECH RESEARCH ASSOCIATES, INC.
 
 
By: /s/ David Bassin 
 
 
Name: David Bassin 
 
 
Title: Vice President and Secretary
 
 


 
 


 
 
SMITH HANLEY ASSOCIATES LLC
 
 
By: /s/ David Bassin 
 
 
Name: David Bassin 
 
 
Title: Vice President and Secretary
 
 
SMITH HANLEY CONSULTING GROUP LLC
 
 
By: /s/ David Bassin 
 
 
Name: David Bassin 
 
 
Title: Vice President and Secretary
 
 
SMITH HANLEY HOLDING CORPORATION
 
 
By: /s/ David Bassin 
 
 
Name: David Bassin 
 
 
Title: Vice President and Secretary
 
 
STONEFLY COMMUNICATIONS GROUP, LLC
 
 
By: /s/ David Bassin 
 
 
Name: David Bassin 
 
 
Title: Vice President and Secretary
 
 
STRATEGYX, LLC
 
 
By: /s/ David Bassin 
 
 
Name: David Bassin 
 
 
Title: Vice President and Secretary
 
 
SYNERGOS LLC
 
 
By: /s/ David Bassin 
 
 
Name: David Bassin 
 
 
Title: Vice President and Secretary
 
 


 
 


 
 
VENTIV COMMERCIAL SERVICES, LLC
 
 
By: /s/ David Bassin 
 
 
Name: David Bassin 
 
 
Title: Vice President and Secretary
 
 
Y BRAND OUTLOOK, LLC
 
 
By: /s/ David Bassin 
 
 
Name: David Bassin 
 
 
Title: Vice President and Secretary
 
 


 


--------------------------------------------------------------------------------



UBS SECURITIES LLC, as Sole Bookmanager and Joint Lead Arranger
 
 
By: /s/ Mary E. Evans 
 
 
Name: Mary E. Evans 
 
 
Title: Associate Director, Banking Products Services, US 
 
 
By: /s/ Irja R. Otsa 
 
 
Name: Irja R. Otsa 
 
 
Title: Associate Director, Banking Products Services, US 
 
UBS AG, STAMFORD BRANCH, as Issuing Bank, Administrative Agent and Collateral
Agent
 
 
By: /s/ Mary E. Evans 
 
 
Name: Mary E. Evans 
 
 
Title: Associate Director, Banking Products Services, US 
 
 
By: /s/ Irja R. Otsa 
 
 
Name: Irja R. Otsa 
 
 
Title: Associate Director, Banking Products Services, US 
 
UBS LOAN FINANCE LLC, as Swingline Lender
 
 
By: /s/ Mary E. Evans 
 
 
Name: Mary E. Evans 
 
 
Title: Associate Director, Banking Products Services, US 
 
 
By: /s/ Irja R. Otsa 
 
 
Name: Irja R. Otsa 
 
 
Title: Associate Director, Banking Products Services, US 
 


--------------------------------------------------------------------------------



 
KEYBANK N.A., as Co-Documentation Agent
 
 
By: /s/ Christopher P. Kleczkowski 
 
 
Name: Christopher P. Kleczkowski 
 
 
Title: Director 
 


--------------------------------------------------------------------------------



 
GENERAL ELECTRIC CAPITAL CORPORATION, as Co-Documentation Agent
 
 
By: /s/ David R. Campbell 
 
 
Name: David R. Campbell 
 
 
Title: Authorized Signatory 
 
 


 


--------------------------------------------------------------------------------



 
BANC OF AMERICA SECURITIES LLC, as Joint Lead Arranger
 
 
By: /s/ Jeffrey H. Duncan 
 
 
Name: Jeffrey H. Duncan 
 
 
Title: Principal 
 
BANK OF AMERICA, N.A., as Syndication Agent
 
 
By: /s/ David R. Bardwil 
 
 
Name: David R. Bardwil  
 
 
Title: Senior Vice President 
 



Annex I
 
Amortization Table
 
Date
Additional Term Loan
Amount
 
September 30, 2007
 
$825,000
 
December 31, 2007
 
$825,000
 
March 31, 2008
 
$825,000
 
June 30, 2008
 
$825,000
 
September 30, 2008
 
$825,000
 
December 31, 2008
 
$825,000
 
March 31, 2009
 
$825,000
 
June 30, 2009
 
$825,000
 
September 30, 2009
 
$825,000
 
December 31, 2009
 
$825,000
 
March 31, 2010
 
$825,000
 
June 30, 2010
 
$825,000
 
September 30, 2010
 
$825,000
 
December 31, 2010
 
$825,000
 
March 31, 2011
 
$825,000
 
June 30, 2011
 
$825,000
 
September 30, 2011
 
$825,000
 
December 31, 2011
 
$825,000
 
March 31, 2012
 
$825,000
 
June 30, 2012
 
$825,000
 
September 30, 2012
 
$825,000
 
December 31, 2012
 
$825,000
 
March 31, 2013
 
$825,000
 
June 30, 2013
 
$825,000
 
September 30, 2013
 
$77,550,000
 
December 31, 2013
 
$77,550,000
 
March 31, 2014
 
$77,550,000
 
Additional Term Loan Maturity Date
 
$77,550,000


